Exhibit 10.1

THIRD AMENDED AND RESTATED ABL CREDIT AGREEMENT

dated as of June 1, 2011

as amended as of October 4, 2012

as amended and restated as of August 21, 2013

as further amended and restated as of April 9, 2014

as further amended and restated as of February 2, 2015

among

KINDRED HEALTHCARE, INC.

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 

 

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.,

BARCLAYS BANK PLC,

GE CAPITAL MARKETS, INC.,

WELLS FARGO CAPITAL FINANCE, LLC

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Bookrunners and Joint Lead Arrangers

CITIBANK, N.A.,

BARCLAYS BANK PLC

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Co-Syndication Agents

GENERAL ELECTRIC CAPITAL CORPORATION

and

WELLS FARGO CAPITAL FINANCE, LLC,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE   ARTICLE 1    DEFINITIONS    Section 1.01.    Defined Terms     
1    Section 1.02.    Classification of Loans and Borrowings      41    Section
1.03.    Terms Generally      41    Section 1.04.    Accounting Terms; GAAP     
42    Section 1.05.    Escrow Notes      42    ARTICLE 2    THE CREDITS   
Section 2.01.    Commitments      43    Section 2.02.    Loans and Borrowings   
  43    Section 2.03.    Requests for Borrowings      43    Section 2.04.   
Letters of Credit      44    Section 2.05.    Swingline Loans      48    Section
2.06.    Funding of Borrowings      49    Section 2.07.    Interest Elections   
  49    Section 2.08.    Termination and Reduction of Commitments      50   
Section 2.09.    Repayment of Loans; Evidence of Indebtedness      51   
Section 2.10.    Prepayment of Loans      51    Section 2.11.    Fees      52   
Section 2.12.    Interest      53    Section 2.13.    Alternate Rate of Interest
     54    Section 2.14.    Increased Costs      54    Section 2.15.    Break
Funding Payments      55    Section 2.16.    Taxes      56    Section 2.17.   
Payments Generally; Pro Rata Treatment; Sharing of Set-offs      58    Section
2.18.    Mitigation Obligations; Replacement of Lenders      60    Section 2.19.
   Release of Security Interest in Assets Being Sold      60    Section 2.20.   
Increase In Commitments      60    Section 2.21.    Defaulting Lenders      62
   ARTICLE 3    REPRESENTATIONS AND WARRANTIES    Section 3.01.    Corporate
Existence and Power      64    Section 3.02.    Corporate and Governmental
Authorization; No Contravention      64    Section 3.03.    Binding Effect     
64    Section 3.04.    Security Interests      65    Section 3.05.    Financial
Information      65    Section 3.06.    Litigation      65    Section 3.07.   
Compliance with ERISA      65   

 

-i-



--------------------------------------------------------------------------------

          PAGE   Section 3.08.    Taxes      66    Section 3.09.    Compliance
with Laws      66    Section 3.10.    No Regulatory Restrictions on Borrowing   
  66    Section 3.11.    Environmental Matters      66    Section 3.12.    Full
Disclosure      66    Section 3.13.    Information as to Equity Interest and
Instruments      67    Section 3.14.    Representations in Other Financing
Documents      67    Section 3.15.    Margin Stock      67    Section 3.16.   
Properties      67    Section 3.17.    Existing Indebtedness      68    Section
3.18.    Solvency      68    Section 3.19.    Labor Relations      68    Section
3.20.    No Defaults Under Agreements      69    Section 3.21.    Existing Liens
     69    Section 3.22.    Status of Obligations as Senior Debt      69   
Section 3.23.    Anti-Corruption Laws and Sanctions      69    Section 3.24.   
Use of Proceeds      69    ARTICLE 4    CONDITIONS    Section 4.01.    Closing
Date      69    Section 4.02.    Each Credit Event      72    ARTICLE 5   
AFFIRMATIVE COVENANTS    Section 5.01.    Information      73    Section 5.02.
   Maintenance of Property      76    Section 5.03.    Insurance      77   
Section 5.04.    Payment of Obligations; Compliance with Law and Contractual
Obligations      77    Section 5.05.    Maintenance of Existence, Rights, Etc.
     78    Section 5.06.    Designation of Restricted and Unrestricted
Subsidiaries      78    Section 5.07.    Books and Records; Inspection Rights   
  80    Section 5.08.    Guarantees by Future Restricted Subsidiaries      80   
Section 5.09.    Future Assets to Be Added to Collateral and Further Assurances
     80    Section 5.10.    Condemnation Events      82    Section 5.11.    Use
of Proceeds and Letters of Credit      82    Section 5.12.    Borrowing Base
Reviews      82    Section 5.13.    Environmental Matters      83    Section
5.14.    Post-Closing      83    ARTICLE 6    FINANCIAL COVENANTS    Section
6.01.    Minimum Fixed Charge Coverage Ratio      84    Section 6.02.    Maximum
Capital Expenditures      84   

 

-ii-



--------------------------------------------------------------------------------

          PAGE   ARTICLE 7    NEGATIVE COVENANTS    Section 7.01.    Limitation
on Indebtedness; Certain Equity Securities      85    Section 7.02.    Negative
Pledge      88    Section 7.03.    Consolidations, Mergers and Asset Sales     
90    Section 7.04.    Limitations on Transactions with Affiliates      91   
Section 7.05.    Limitation on Restrictions Affecting Subsidiaries      92   
Section 7.06.    Limitation on Sale or Issuance of Equity Interests of
Subsidiaries      93    Section 7.07.    Restricted Payments      94    Section
7.08.    Limitations on Acquisitions and Investments      95    Section 7.09.   
No Change of Fiscal Periods      96    Section 7.10.    Limitation on Business
     96    Section 7.11.    Limitation on Sale and Leaseback Transactions     
97    Section 7.12.    No Modification of Certain Documents Without Consent;
Prepayments of Indebtedness      97    Section 7.13.    Limitation on Cash not
held in Collateral Accounts      97    Section 7.14.    Limitation on Designated
Interest Rate Agreements and Designated Cash Management Obligations      98   
Section 7.15.    Payments for Consents      98    ARTICLE 8    DEFAULTS   
Section 8.01.    Events of Default      98    Section 8.02.    Notice of Default
     101    Section 8.03.    Enforcement Notice      101    ARTICLE 9    THE
AGENTS    ARTICLE 10    MISCELLANEOUS    Section 10.01.    Notices      103   
Section 10.02.    Waivers; Amendments      104    Section 10.03.    Expenses;
Indemnity; Damage Waiver      105    Section 10.04.    Successors and Assigns   
  107    Section 10.05.    Survival      110    Section 10.06.    Counterparts;
Integration; Effectiveness      110    Section 10.07.    Severability      110
   Section 10.08.    Right of Setoff      111    Section 10.09.    Governing
Law; Jurisdiction; Consent to Service of Process      111    Section 10.10.   
WAIVER OF JURY TRIAL      111    Section 10.11.    Headings      112    Section
10.12.    Confidentiality      112    Section 10.13.    USA PATRIOT Act      113
  

 

-iii-



--------------------------------------------------------------------------------

          PAGE   Section 10.14.    Interest Rate Limitation      113    Section
10.15.    Margin Stock      113    Section 10.16.    Application of Proceeds
under Mortgages      113    Section 10.17.    Term Loan Intercreditor Agreement
     113   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:       Schedule 1.01A    –    [Reserved] Schedule 1.01B    –   
Restricted Subsidiaries, Unrestricted Subsidiaries and Excluded Partnerships
Schedule 1.01C    –    Existing Affiliate Agreements Schedule 1.01D    –   
Initial Master Lease Properties Schedule 1.01E    –    [Reserved] Schedule 1.01F
   –    Initial Owned Real Properties Schedule 1.01G    –    Existing
Investments Schedule 1.01H    –    Specified Properties Schedule 1.01I    –   
Existing Letters of Credit Schedule 1.01J    –    Specified Joint Ventures
Schedule 2.01    –    Commitments Schedule 3.13    –    Existing Instruments
Schedule 3.16    –    Real Property Information Schedule 4.01(h)    –   
Consents Schedule 5.14(b)    –    Additional Post-Closing Obligations
Schedule 7.01    –    Existing Indebtedness Schedule 7.02    –    Existing Liens
Schedule 7.03(d)    –    Scheduled Asset Sales EXHIBITS:       Exhibit A    –   
Form of Assignment and Assumption Exhibit B.1    –    Form of Opinion of the
Senior Vice President of Corporate Legal Affairs of the Borrower Exhibit B.2   
–    Form of Opinion of the Senior Vice President and General Counsel of
RehabCare Group, Inc. Exhibit B.3    –    Form of Opinion of Cleary Gottlieb
Steen & Hamilton LLP, special counsel for the Borrower Exhibit B.4    –    Form
of Opinion of Richards, Layton & Finger, P.A., special Delaware counsel for the
Borrower Exhibit C    –    Form of Security Agreement Exhibit D    –    Form of
Borrowing Base Certificate Exhibit E    –    Form of Term Loan Intercreditor
Agreement Exhibit F    –    Form of Intercompany Promissory Note Exhibit G    –
   Form of Intercompany Note Subordination Provisions Exhibit H-1    –    Form
of Revolving Note Exhibit H-2    –    Form of Swingline Note Exhibit I    –   
Form of Solvency Certificate Exhibit J    –    Form of United States Tax
Compliance Certificate

 

-v-



--------------------------------------------------------------------------------

THIS THIRD AMENDED AND RESTATED ABL CREDIT AGREEMENT dated as of June 1, 2011,
as amended as of October 4, 2012, as further amended and restated as of
August 21, 2013, as of April 9, 2014 and as of February 2, 2015 (and as further
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof, this “Agreement”) among KINDRED
HEALTHCARE, INC., the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent, BARCLAYS BANK PLC, CITIBANK, N.A. and
MORGAN STANLEY SENIOR FUNDING, INC., as Co-Syndication Agents, and GENERAL
ELECTRIC CAPITAL CORPORATION and WELLS FARGO CAPITAL FINANCE, LLC, as
Co-Documentation Agents.

WHEREAS, this Agreement is effective pursuant to the Third Amendment and
Restatement Agreement to which this Agreement is attached as Annex B;

WHEREAS, the Borrower has requested that the Lenders provide commitments as set
forth herein and that the Issuing Lender issue, and the Lenders participate in,
the Letters of Credit;

WHEREAS, the Obligations of the Borrower under the foregoing credit facility and
certain interest rate hedging and certain cash management and purchasing card
arrangements are to be (a) secured by substantially all the Borrower’s assets
and (b) guaranteed by the Borrower’s Subsidiary Guarantors, and each of such
Guarantees is to be secured by substantially all the assets of the relevant
Guarantor; and

WHEREAS, the Lenders are willing to extend the credit facility referred to
herein to the Borrower, and the Issuing Lender is willing to issue, and the
Lenders are willing to participate in, the Letters of Credit, all on the terms
and conditions provided herein;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABL Priority Collateral” has the meaning set forth in the Term Loan
Intercreditor Agreement.

“Account” has the meaning set forth in Section 1 of the Security Agreement.

“Account Debtor” means any Person who is obligated to the Borrower or any
Subsidiary Guarantor under, with respect to, or on account of, an Account.

“Acquisition” means (i) any Investment by the Borrower or any of its Restricted
Subsidiaries in a Person whereby such Person becomes a Restricted Subsidiary of
the Borrower or whereby such Person is merged with and into the Borrower or a
Restricted Subsidiary or (ii) an acquisition by the Borrower or any of its
Restricted Subsidiaries of the property and assets of any Person (other than any
then-existing Restricted Subsidiary) that constitutes substantially all of the
assets of such Person, or any division, line of business, Healthcare Facility or
other business unit of such Person.



--------------------------------------------------------------------------------

“Additional Encumbrance Letter” means one or more letter agreements that may be
entered into after the Closing Date among the Borrower, JPMorgan Chase Bank,
N.A., as Agent, and First American Title Insurance Company.

“Additional Escrow Amount” means an amount equal to (a) all interest that could
accrue on any Escrow Notes from and including the date of issuance thereof to
and including the date of any potential mandatory redemption to occur if the
proceeds of such Escrow Notes are not released from the applicable Escrow
Account, plus (b) the amount of any original issue discount on such Escrow
Notes, plus (c) all fees and expenses that are incurred in connection with the
issuance of such Escrow Notes and all fees, expenses or other amounts payable in
connection with any redemption of such Escrow Notes.

“Adjusted Consolidated Net Income” means, for any period, Consolidated Net
Income for such period, adjusted to exclude therefrom, without duplication
(x) gains or losses from Asset Sales net of related tax effects, (y) any
after-tax effect of income (loss) from disposed or discontinued operations and
any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations pursuant to Financial Accounting Standards Board
Accounting Standards Codification 205-20 and (z) any non-cash impairment charge
or asset-write off effected after December 31, 2013 in connection with the
Second Amendment and Restatement Transactions or any Acquisition or Investment
pursuant to Financial Accounting Standards Board Accounting Standards
Codification 350, 360 or 805, as applicable.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders under the Financing Documents.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent
and/or Collateral Agent for the Lenders under the Financing Documents, as the
context may require.

“Agreement” has the meaning set forth in the introductory paragraph hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.0% and (iii) the Adjusted LIBO Rate for
an Interest Period of one month beginning on such date (or if such date is not a
Business Day, the immediately preceding Business Day) plus 1.00%. Any change in
the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Amendment and Restatement Agreement” means that certain Amendment and
Restatement Agreement, dated as of August 21, 2013, among the Borrower, the
other Credit Parties party thereto, the Lenders party thereto, and the
Administrative Agent and the Collateral Agent.

 

-2-



--------------------------------------------------------------------------------

“Amendment and Restatement Lead Arranger and Bookrunner” means J.P. Morgan
Securities LLC, in its capacity as lead arranger and bookrunner in connection
with the Amendment and Restatement Agreement.

“Amendment No. 1” means that certain Amendment No. 1, dated as of October 4,
2012, among the Borrower, the other Credit Parties party thereto, the Lenders
party thereto and the Administrative Agent.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption (other than healthcare laws
applicable to the Borrower and its Subsidiaries such as the Stark laws and
anti-kickback laws).

“Applicable Laws” means all applicable provisions of constitutions, statutes,
laws, rules, treaties, regulations and orders of all Governmental Authorities
and all applicable orders, rules and decrees of courts and arbitrators.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the total Commitments (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment. If the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan, Eurodollar
Loan, as the case may be, the applicable rate per annum set forth below under
the caption “ABR Spread” or “Eurodollar Spread” as the case may be.

The “Applicable Rate” on any day shall be determined from the following pricing
grid based upon the Average Daily Excess Availability for such day; provided
that:

(i) until and including the date that is the last day of the first full fiscal
quarter ending after the Closing Date and subject to clause (ii), the
“Applicable Rate” will be the applicable rate per annum set forth below in Level
II;

(ii) at any time when an Event of Default has occurred and is continuing, the
“Applicable Rate” will be that set forth in Level III; and

(iii) at the option of the Agent (or at the request of the Required Lenders), if
the Borrower (x) fails to deliver consolidated financial statements to the Agent
as and when required by Section 5.01(a) or 5.01(b) or (y) fails to deliver
Borrowing Base Certificates as and when required pursuant to Section 5.01(q) and
such failure shall continue unremedied for a period of three Business Days, the
“Applicable Rate” will be that set forth in Level III during the period from the
expiration of the time specified for such delivery until such financial
statements or Borrowing Base Certificate, as applicable, are so delivered.

 

Status

  

Average Daily Excess Availability

  

ABR
Spread

   

Eurodollar
Spread

 

Level I

   Greater than or equal to $450,000,000      1.00 %      2.00 % 

Level II

   Greater than or equal to $150,000,000 but less than $450,000,000      1.25 % 
    2.25 % 

Level III

   Less than $150,000,000      1.50 %      2.50 % 

 

-3-



--------------------------------------------------------------------------------

“Approved Fund” has the meaning assigned to such term in Section 10.04.

“Asset Sale” means any sale, lease or other transfer (including any such
transaction effected by way of merger or consolidation) of any asset by the
Borrower or any Restricted Subsidiary, including, without limitation, any Sale
and Leaseback Transaction, whether or not involving a Capital Lease, and any
sale or issuance of the Equity Interests of any Restricted Subsidiary, but
excluding (i) any sale or other transfer of inventory, cash, cash equivalents
and other cash management investments and obsolete, unused or unnecessary
equipment, in each case in the ordinary course of business, (ii) any leases,
subleases, licenses or sublicenses, in each case in the ordinary course of
business, (iii) any transfer of assets by the Borrower to any Restricted
Subsidiary or by any Restricted Subsidiary to the Borrower or another Restricted
Subsidiary, (iv) the sale or issuance by the Borrower or any Restricted
Subsidiary of any Equity Interests of any Restricted Subsidiary to the Borrower
or any Restricted Subsidiary, (v) any transfer of assets or related series of
transfers of assets involving Cash Proceeds of (or non-cash consideration with a
fair value of) less than $5,000,000, (vi) with respect to a lease of any
property (including any Master Lease Property), surrender to or repossession by
the lessor of such property, or the termination or expiration of the lease
relating to such property, (vii) a Sale and Leaseback Transaction permitted
under Section 7.11, (viii) an unwinding of any Interest Rate Agreement, (ix) a
sale, transfer or other disposition of any asset to the extent such asset is
exchanged for credit against the purchase price of such similar replacement
asset or the proceeds therefrom are promptly applied to the purchase price of
such replacement property, (x) a sale, transfer or other disposition of
Investments in joint ventures (including any Minority-Owned Affiliates) to the
extent required by, or made pursuant to customary buy/sell arrangements between,
the joint venture parties set forth in joint venture agreements or similar
binding arrangements, (xi) a transfer or disposition of assets subject to a
Casualty Event and (xii) a transfer or other disposition of assets constituting
a Restricted Payment or an Investment permitted under Section 7.07 or 7.08,
respectively.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Agent, in the form of Exhibit A or any
other form approved by the Agent.

“Attributable Indebtedness” means, in respect of a Sale and Leaseback
Transaction, the present value, discounted at the interest rate implicit in the
Sale and Leaseback Transaction, of the total obligations of the lessee for
rental payments during the remaining term of the lease in the Sale and Leaseback
Transaction.

“Available Amount” means, at any date, the sum of (a) other than to the extent
used to make a Restricted Payment pursuant to Section 7.07(a)(v), the aggregate
amount of Net Cash Proceeds of any issuances of Qualified Equity Interests of
the Borrower received by the Borrower since January 1, 2014 plus (b) 50% of
Cumulative Adjusted Consolidated Net Income (or, if such Cumulative Adjusted
Consolidated Net Income shall be a loss, 100% of such loss) plus (c) to the
extent not already included in the preceding clause (b), the aggregate amount of
all cash repayments of principal received by the Borrower or any Restricted
Subsidiary since January 1, 2014 from any Minority-Owned Affiliates or
Unrestricted Subsidiaries in respect of loans made by the Borrower or any
Restricted Subsidiary to Minority-Owned Affiliates or Unrestricted Subsidiaries
to the extent made by using the Available Amount, plus (d) to the extent not
already included in the preceding clause (b), the aggregate amount of all net
cash proceeds received by the Borrower or any Restricted Subsidiary since
January 1, 2014 in connection with the sale, transfer or other disposition of
its ownership interest in any Minority-Owned Affiliates or Unrestricted
Subsidiaries to the extent the Investment therein was made using the Available
Amount; less any usage of such Available Amount pursuant to Article 7.

 

-4-



--------------------------------------------------------------------------------

“Available Amount Conditions” means, prior to and after giving effect to any
usage of the Available Amount, (a) no Default shall have occurred and be
continuing and (b) on a Pro Forma Basis, the Borrower will be in compliance with
the covenants set forth in Article 6. For the avoidance of doubt, with respect
to any period during which the Borrower is unable to satisfy the Available
Amount Conditions, the Available Amount shall continue to accumulate as provided
for in the definition thereof and shall not be reduced (or its accrual
suspended) solely because of the Borrower’s inability to satisfy such Available
Amount Conditions.

“Available Facility Amount” means, for any day, (a) the lesser of (i) the
aggregate amount of the Commitments and (ii) the Borrowing Base, in each case as
in effect at the end of such day, less (b) the aggregate amount of the Credit
Exposures as at the end of such day.

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Average Daily Excess Availability” means, as of any day, the average of the
daily Available Facility Amounts for the immediately preceding Fiscal Quarter.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Kindred Healthcare, Inc., a Delaware corporation.

“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Base” means at any time, subject to adjustment as provided below, an
amount equal to the sum of, without duplication:

(a) 85% multiplied by the sum of (i) the book value of Eligible Accounts less
(ii) the PIP Reserve less (iii) if the Agent, in the exercise of its Permitted
Discretion, has notified the Borrower that it requires the Borrower to make
deductions pursuant to this clause (iii), the Dilution Reserve, plus

(b) 85% multiplied by the book value of (i) the Eligible Aged Accounts and
(ii) the Eligible Private Payor Accounts, less

 

-5-



--------------------------------------------------------------------------------

(c) Established Reserves and, effective immediately upon notification thereof to
the Borrower by the Agent, any other reserves established from time to time by
the Agent in its Permitted Discretion;

provided that (i) the amount of the Borrowing Base (for the avoidance of doubt,
after applying the advance rates set forth above) determined by reference to
Eligible Aged Accounts outstanding 121 days or more days but less than 151 days
following their original invoice date shall not exceed $37,500,000, (ii) the
amount of the Borrowing Base (for the avoidance of doubt, after applying the
advance rates set forth above) determined by reference to Eligible Aged Accounts
outstanding 151 days or more days but less than 181 days following their
original invoice date shall not exceed $37,500,000 and (iii) the amount of the
Borrowing Base (for the avoidance of doubt, after applying the advance rates set
forth above) determined by reference to Eligible Private Payor Accounts shall
not exceed the lesser of (x) $75,000,000, (y) 10% of the Commitments and (z) the
aggregate amount of cash collections by the Credit Parties in respect of
Eligible Private Payor Accounts for the most recent four calendar months ended
prior to such time (provided that, for the avoidance of doubt, cash collections
in respect of any Account that does not qualify as an Eligible Private Payor
Account solely because such Account was not paid prior to the 181st day
following its original invoice date shall be deemed to be an Eligible Private
Payor Account); and provided further that (i) the Agent may increase the
percentages in clauses (a) or (b) above from time to time with the consent of
the Supermajority Lenders and (ii) the Agent may, in the exercise of its
Permitted Discretion, reduce the percentages in clauses (a) or (b) above from
time to time. The Agent shall give prompt written notice to the Borrower and the
Lenders of any adjustments effected pursuant to this proviso.

The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Agent (including
pursuant to Section 4.01(l) or Section 5.01(q), as applicable). Standards of
eligibility with respect to the Borrowing Base may be revised and adjusted from
time to time by the Agent in its Permitted Discretion, with any changes in such
standards to be effective three (3) days after delivery of notice thereof to the
Borrower.

“Borrowing Base Certificate” means a certificate in the form of Exhibit D or any
other form approved by the Agent, executed and certified as accurate and
complete by a Financial Officer, together with appropriate exhibits, schedules,
supporting documentation and additional reports as (i) outlined in Schedule 1 to
Exhibit D, (ii) as provided for in Section 5.01(q), and (iii) as otherwise
reasonably requested by the Agent.

“Borrowing Base Request” has the meaning assigned to such term in Section
5.01(q).

“Borrowing Base Review” has the meaning assigned to such term in Section 5.12.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, the gross additions to property,
plant and equipment and other capital expenditures of the Borrower and its
Restricted Subsidiaries for such period, as the same are or would be reflected
in a consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries for such period; provided that the amount paid by the Borrower or
any of its Restricted Subsidiaries for any Acquisition and any amount of
Casualty Proceeds applied to restore, repair, replace or rebuild the asset in
respect of which such Casualty Proceeds were received shall not be included in
the calculation of the amount of Capital Expenditures.

 

-6-



--------------------------------------------------------------------------------

“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP.

“Capital Lease Obligation” means the obligation to pay rent under any Capital
Lease.

“Cash Management Counterparty” means the counterparty under any Designated Cash
Management Obligations.

“Cash Management Obligations” means any payment obligations arising in respect
of overdraft services, treasury, depositary and cash management services,
automated clearinghouse fund transfer services or purchasing card arrangements,
in each case, with respect to Borrower and its Restricted Subsidiaries.

“Cash Management Obligations Reserve” means a reserve which shall reduce
availability under the Borrowing Base by, as of any date of determination, an
amount equal to the aggregate amount that would be payable by the Borrower or
any of its Restricted Subsidiaries to the Cash Management Counterparties in the
event the Designated Cash Management Obligations were terminated as of such
date, as determined by the Agent in its Permitted Discretion.

“Cash Proceeds” shall mean, with respect to any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale or otherwise, but only
as and when so received) received by the Borrower or any of its Subsidiaries
from such Asset Sale.

“Casualty Event” means (i) any Condemnation Event with respect to any Owned Real
Property or (ii) any damage to, or destruction of, any property owned by the
Borrower or any Restricted Subsidiary.

“Casualty Proceeds” means (i) with respect to any Condemnation Event, all awards
or payments received by the Borrower, any Restricted Subsidiary or the Agent by
reason of such Condemnation Event, including all amounts received with respect
to any transfer in lieu or anticipation of such Condemnation Event or in
settlement of any proceeding relating to such Condemnation Event and (ii) with
respect to any other Casualty Event, all insurance proceeds or payments
(excluding payments with respect to business interruption) which the Borrower,
any Restricted Subsidiary or the Agent receives by reason of such other Casualty
Event, less, in either case, unreimbursed expenses or losses related to the
Casualty Event, including any payment with respect to Taxes actually paid or to
become payable by the Borrower and its Restricted Subsidiaries (as reasonably
estimated by a Financial Officer) in respect of such Casualty Event.

“CHAMPUS” means, collectively, the Civilian Health and Medical Program of the
Uniformed Services, a program of medical benefits covering former and active
members of the uniformed services and certain of their dependents, financed and
administered by the United States Departments of Defense, Health and Human
Services and Transportation, and all laws, rules, regulations, manuals, orders,
guidelines or requirements pertaining to such program including (a) all federal
statutes (whether set forth in 10 U.S.C. §§ 1071-1106 or elsewhere) affecting
such program; and (b) all rules, regulations (including 32 C.F.R. § 199),
manuals, orders and administrative, reimbursement and other guidelines of all
governmental authorities promulgated in connection with such program (whether or
not having the force of law), in each case as the same may be amended,
supplemented or otherwise modified from time to time.

 

-7-



--------------------------------------------------------------------------------

“CHAMPUS Receivable” means an Account payable pursuant to CHAMPUS.

“CHAMPVA” shall mean, collectively, the Civilian Health and Medical Program of
the Department of Veteran Affairs, a program of medical benefits covering
retirees and dependents of former members of the armed services administered by
the United States Department of Veteran Affairs, and all laws, rules,
regulations, manuals, orders, guidelines or requirements pertaining to such
program including (a) all federal statutes (whether set forth in 38 U.S.C.
§ 1713 or elsewhere) affecting such program or applicable to CHAMPVA; and
(b) all rules, regulations (including 38 C.F.R. § 17.54), manuals, orders and
administrative, reimbursement and other guidelines of all governmental
authorities promulgated in connection with such program (whether or not having
the force of law), in each case as the same may be amended, supplemented or
otherwise modified from time to time.

“Change in Law” means (i) the adoption of any law, rule, treaty or regulation
after the Second Amendment and Restatement Date, (ii) any change in any law,
rule, treaty or regulation or in the interpretation or application thereof by
any Governmental Authority after the Second Amendment and Restatement Date or
(iii) compliance by any Lender or the Issuing Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s or the
Issuing Lender’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Second Amendment and Restatement Date; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall, in each case, be deemed to be a “Change
in Law,” regardless of the date enacted, adopted or issued.

“Charges” has the meaning assigned to such term in Section 10.14.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Closing” means the closing hereunder on the Closing Date.

“Closing Date” means June 1, 2011.

“Closing Date Material Adverse Effect” means with respect to any Person (as
defined in the Merger Agreement), any change, effect, development or event that
has had or would reasonably be expected to have a material adverse effect on the
financial condition, business, assets, liabilities, or results of operations of
such Person and its Subsidiaries (as defined in the Merger Agreement), taken as
a whole; provided, however, that no change, effect, development or event (by
itself or when aggregated or taken together with any and all other changes,
effects, developments or events) to the extent resulting from, arising out of,
or attributable to, any of the following shall be deemed to constitute or be
taken into account when determining whether a “Closing Date Material Adverse
Effect” has occurred or may, would or could occur: (A) any changes, effects,
developments or events in the economy or the financial, credit or securities
markets in general (including changes in interest or exchange rates), (B) any
changes, effects, developments or events in the industries in which such Person
and its Subsidiaries operate, (C) any changes, effects, developments or events
resulting from the announcement or pendency of the transactions contemplated by
the Merger Agreement, the identity of the Borrower or the performance or
compliance with the terms of the Merger Agreement (including, in each case, any
loss of customers, suppliers or employees or any disruption in business
relationships resulting therefrom, but excluding the effects of compliance with
Section 5.01 of the Merger Agreement), (D) any changes, effects, developments or

 

-8-



--------------------------------------------------------------------------------

events resulting from the failure of such Person to meet internal forecasts,
budgets or financial projections or fluctuations in the trading price or volume
of such Person’s common stock (but not, in each case, the underlying cause of
such failure or fluctuations, unless such underlying cause would otherwise be
excepted from this definition), (E) acts of God, natural disasters, calamities,
national or international political or social conditions, including the
engagement by any country in hostility (whether commenced before, on or after
the Closing Date, and whether or not pursuant to the declaration of a national
emergency or war), or the occurrence of a military or terrorist attack, or
(F) any changes in Applicable Law or GAAP (each as defined in the Merger
Agreement) (or any interpretation thereof), except to the extent such changes,
effects, developments or events resulting from or arising out of the matters
described in clauses (A), (B), (E) and (F) disproportionately affect such Person
and its Subsidiaries as compared to other companies operating in the industries
in which such Person and its Subsidiaries operate.

“Co-Documentation Agents” means each of General Electric Capital Corporation and
Wells Fargo Capital Finance, LLC.

“Co-Syndication Agents” means each of Citibank, N.A., Barclays Capital PLC and
Morgan Stanley Senior Funding, Inc.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all Owned Real Property and personal property, tangible and
intangible, subject or purportedly subject to Liens pursuant to the Collateral
Documents.

“Collateral Account” has the meaning set forth in Section 1 of the Security
Agreement.

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Collateral Agent for the holders of the Secured Obligations under the Financing
Documents.

“Collateral Documents” means the Security Agreement, the Term Loan Intercreditor
Agreement, the Security Agreement Supplements, the Mortgages, any deposit or
other account control agreements and all other supplemental or additional
security agreements, pledge agreements, mortgages or similar instruments (other
than any UCC financing statements) delivered pursuant hereto or thereto.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Credit Exposure hereunder, as such commitment may be
(i) reduced from time to time pursuant to Section 2.08, (ii) increased or
adjusted from time to time pursuant to Section 2.20 and (iii) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Commitment as of
the Second Amendment and Restatement Date is set forth on Schedule 2.01 to the
Second Amendment and Restatement Agreement, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable
(as adjusted pursuant to Section 2.20). The aggregate amount of the Lenders’
Commitments as of the Second Amendment and Restatement Date is $750,000,000.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Condemnation Event” means any condemnation or other taking or temporary or
permanent requisition of any property, any interest therein or right appurtenant
thereto, or any change of grade affecting any property, as the result of the
exercise of any right of condemnation or eminent domain. A transfer to a
Governmental Authority in lieu or anticipation of condemnation shall be deemed
to be a Condemnation Event.

 

-9-



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, Adjusted Consolidated Net Income
for such period plus, to the extent deducted in determining Adjusted
Consolidated Net Income for such period (other than in the case of clause
(vii) below), the sum of (i) Consolidated Interest Expense, (ii) income tax
expense, (iii) depreciation, amortization and other similar non-cash charges,
(iv) non-cash compensation expense (less any cash paid during such period in
respect of non-cash compensation expense accrued during any prior period),
(v) expenses for (A) deferred compensation and bonuses incurred in connection
with the Second Amendment and Restatement Transactions and (B) deferred
compensation and bonuses, deferred purchase price or earn-out obligations
payable in connection with any Acquisition or Investment effected after the
Closing Date, (vi) any fees, costs and expenses paid or payable by the Borrower
and its Subsidiaries in connection with (A) the Second Amendment and Restatement
Transactions, including without limitation, amounts payable to the Agents and
the Lenders, and (B) any Acquisition or Investment effected after the Closing
Date, in each case, expensed or amortized in such period and including fees,
expenses or charges triggered by change of control provisions, and
(vii) factually supportable and quantifiable pro forma cost savings or expense
reductions related to operational efficiencies (including the entry into any
material contract or arrangement), strategic initiatives or purchasing
improvements, and other cost savings, expense reductions, improvements or
synergies, in each case, reasonably expected by Borrower to be realized based
upon actions initiated or expected to be initiated in connection with, and
within 12 months after, the consummation of any operational change or the
acquisition or disposition that in each case has occurred prior to or during
such period (which cost savings, expense reductions, improvements and synergies
shall be calculated (x) on a Pro Forma Basis as though such cost savings,
expense reductions, improvements or synergies had been realized on the first day
of such period and (y) net of the amount of actual benefits realized during such
period from such actions); provided that (A) the chief financial officer of the
Borrower shall have certified to the Administrative Agent that such cost
savings, improvements, synergies and/or expense reductions are reasonably
quantifiable and reasonably anticipated to result from such actions, (B) no cost
savings, improvements, synergies or expense reductions shall be added pursuant
to this clause (vii) to the extent duplicative of any expenses or charges
relating to such cost savings that are included in clause (v) above with respect
to such period and (C) the aggregate amount of cost savings, synergies,
improvements and expense reductions added pursuant to this clause (vii),
together with any amounts added back pursuant to clause (v)(B) above, shall not
exceed 10% of Consolidated EBITDA for any period of four consecutive Fiscal
Quarters prior to giving effect to amounts added back pursuant to this clause
(vii) or such clause (v)(B); provided, further, that Consolidated EBITDA shall
be calculated so as to exclude the effect of any income or expense that (x) is
classified as extraordinary in accordance with GAAP, (y) is disclosed separately
as an unusual or non-recurring item or (z) represents the effect of an
accounting change on prior periods in accordance with GAAP.

“Consolidated EBITDAR” means, for any period, Consolidated EBITDA for such
period plus, to the extent deducted in determining Consolidated EBITDA for such
period, Consolidated Rental Expense.

“Consolidated Fixed Charges” means, for any period, the sum of Consolidated
Interest Expense and Consolidated Rental Expense of the Borrower and its
Consolidated Subsidiaries for such period.

“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its Consolidated Subsidiaries, determined on a consolidated
basis for such period; provided that Consolidated Interest Expense shall not
(i) include interest capitalized in accordance with GAAP or (ii) be reduced by
any interest income.

 

-10-



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Consolidated Subsidiaries determined on a consolidated basis
for such period.

“Consolidated Rental Expense” means, for any period, the total rental expense
for operating leases of the Borrower and its Consolidated Subsidiaries,
determined on a consolidated basis for such period; provided that Consolidated
Rental Expense shall not be reduced by any rental income.

“Consolidated Subsidiary” means, as to any Person at any date, any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date. Unless otherwise specified, “Consolidated Subsidiary” means a
Consolidated Subsidiary of the Borrower.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Borrower and the Consolidated Subsidiaries (but
excluding Cornerstone) determined on a consolidated basis in accordance with
GAAP as of the last day of the period for which the Most Recent Financial
Statements were delivered prior to such date of determination.

“Consolidated Senior Secured Indebtedness” means, as of any date of
determination, the aggregate amount of Indebtedness of the Borrower and its
Consolidated Subsidiaries outstanding on such date, determined on a consolidated
basis in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of acquisition method accounting in
connection with the Second Amendment and Restatement Transactions or any
Acquisition permitted hereunder (or other Investment permitted hereunder))
consisting only of Indebtedness for borrowed money, unreimbursed obligations
under letters of credit, obligations in respect of Capital Leases and debt
obligations evidenced by promissory notes or similar instruments, in each case,
that is secured by a Lien on property or assets of the Borrower or a Subsidiary
Guarantor, less the cash and cash equivalents (in each case, free and clear of
Liens other than Liens created pursuant to the Collateral Documents and
Permitted Encumbrances that are nonconsensual Liens) of the Borrower and its
Consolidated Subsidiaries in an amount not to exceed $100,000,000 as of such
date that would be required to be reflected on a consolidated balance sheet in
accordance with GAAP.

“Consolidated Total Indebtedness” means, as of any date of determination, the
aggregate amount of Indebtedness of the Borrower and its Consolidated
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of acquisition method accounting in
connection with the Second Amendment and Restatement Transactions or any
Acquisition permitted hereunder (or other Investment permitted hereunder))
consisting only of Indebtedness for borrowed money, unreimbursed obligations
under letters of credit, obligations in respect of Capital Leases and debt
obligations evidenced by promissory notes or similar instruments less the cash
and cash equivalents (in each case, free and clear of Liens other than Liens
created pursuant to the Collateral Documents and Permitted Encumbrances that are
nonconsensual Liens) of the Borrower and its Consolidated Subsidiaries in an
amount not to exceed $100,000,000 as of such date that would be required to be
reflected on a consolidated balance sheet in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cornerstone” means Cornerstone Insurance Company, a Cayman Islands corporation.

 

-11-



--------------------------------------------------------------------------------

“Cost Report Liability Reserve” means, without duplication for any other reserve
hereunder, a reserve which shall reduce availability under the Borrowing Base by
the cost report liability of the Borrower and its Restricted Subsidiaries
(including for periods prior to the Closing Date), as determined by the Agent in
its Permitted Discretion.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

“Credit Parties” means the Borrower and the Subsidiary Guarantors, collectively.

“Cumulative Adjusted Consolidated Net Income” means the cumulative Adjusted
Consolidated Net Income of the Borrower and its Consolidated Subsidiaries for
the period (taken as one accounting period) from January 1, 2014 to the end of
the last fiscal period for which financial statements have been provided to the
Lenders pursuant to Section 5.01(a) or (b) (for the avoidance of doubt,
determined by netting net income and net losses).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Lender Party any other amount required
to be paid by it hereunder, unless such Lender notifies the Administrative Agent
in writing that (A) in the case of clause (i) above, such failure is the result
of such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied or (B) in the case of clause (iii) above, such amount is the
subject of a good faith dispute, (b) has notified the Borrower or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent,
acting in good faith, to provide a confirmation that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s receipt of such certification in form and substance
reasonably satisfactory to it), or (d) has (or a Lender Parent of such Lender
has) become the subject of a Bankruptcy Event.

“Default Rate” means on any day the rate of interest that would be payable on
the Loans on such day pursuant to Section 2.12(c).

“Deposit Account Control Agreement” has the meaning set forth in Section 1 of
the Security Agreement.

“Designated Cash Management Obligations” means any Cash Management Obligations
where the services or arrangements are provided by a Lender or an Affiliate of a
Lender at the time such services or arrangements are provided or the agreement
evidencing such services or arrangements is entered into (such Lender or
Affiliate of such Lender in such capacity, a “Cash Management Counterparty”),
and that are designated by the Borrower, in a notice to the Agent, as Designated
Cash Management Obligations for purposes of the Financing Documents.

 

-12-



--------------------------------------------------------------------------------

“Designated Interest Rate Agreement” means (i) any Interest Rate Agreement with
a Lender or an Affiliate of a Lender at the time such agreement is entered into
or (ii) any Interest Rate Agreement with a Person that becomes a Lender on the
Second Amendment and Restatement Date, so long as, in the case of this clause
(ii), such Interest Rate Agreement was entered into no more than 10 Business
Days prior to the Second Amendment and Restatement Date (such Lender or
Affiliate of such Lender or Person in such capacity, an “Interest Hedge
Counterparty”) that is in each case designated by the Borrower, in a notice to
the Agent, as a Designated Interest Rate Agreement for purposes of the Financing
Documents.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or any of its Subsidiaries in connection
with an Asset Sale pursuant to Section 7.03(c) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Financial Officer, setting
forth the basis of such valuation (which amount will be reduced by the fair
market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable disposition).

“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Borrower.

“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors with
respect to the Borrower and the Subsidiary Guarantors for the 12 most recently
ended fiscal months divided by (b) total gross sales of the Borrower and the
Subsidiary Guarantors for the 12 most recently ended fiscal months.

“Dilution Reserve” means, at any date, the applicable Dilution Ratio multiplied
by the book value of the Eligible Accounts on such date.

“Disqualified Equity Interests” means Equity Interests of any Person that (a) by
their terms or upon the happening of any event are (i) required to be redeemed
or are redeemable at the option of the holder on or prior to the day that is 91
days after the Maturity Date for consideration other than Qualified Equity
Interests of such Person or (ii) convertible at the option of the holder into
Disqualified Equity Interests of such Person or exchangeable for Indebtedness or
(b) require (or permit at the option of the holder) the payment of any dividend,
interest, sinking fund or other similar payment (other than the accrual of such
obligations) on or prior to the day that is 91 days after the Maturity Date
(other than payments made solely in Qualified Equity Interests of such Person).

“Disqualified Institutions” means Persons listed on the list provided to the
Administrative Agent on the Closing Date (the “Disqualified Institutions List”),
as such Disqualified Institutions List may be updated from time to time (but not
more than once per Fiscal Quarter unless the Administrative Agent otherwise
consents) by the Borrower by written notice to the Administrative Agent;
provided that, notwithstanding the foregoing, the Disqualified Institutions List
shall not be updated without the consent of the Administrative Agent (not to be
unreasonably withheld or delayed); and provided further that no Lender,
Affiliate of a Lender or Approved Fund shall be listed at any time on the
Disqualified Institutions List. The Administrative Agent shall promptly provide
the Disqualified Institutions List, as such list may be updated from time to
time in accordance with the provisions of this definition, to each Lender that
shall have requested such list.

 

-13-



--------------------------------------------------------------------------------

“Disqualified Institutions List” has the meaning assigned to such term in the
definition of “Disqualified Institutions.”

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized or existing under
the laws of the United States, any State of the United States or the District of
Columbia.

“Eligible Accounts” means, at the time of determination thereof, all Accounts
that satisfy at the time of creation and continue to satisfy at the time of such
determination, the following criteria: such Account (i) arises from services
performed or goods sold by the Borrower or a Subsidiary Guarantor, (ii) is
invoiced within 31 days (or in a timely manner in accordance with the normal
invoicing policies and timing procedures of the Borrower and the Subsidiary
Guarantors but in any event within 60 days) following the date such Account is
recognized as revenue by the Borrower or the applicable Subsidiary Guarantors
and (iii) is not ineligible for inclusion in the calculation of the Borrowing
Base pursuant to any of the clauses (a) through (aa) below or otherwise deemed
by the Agent in its Permitted Discretion to be ineligible for inclusion in the
calculation of the Borrowing Base as described below. Unless otherwise approved
from time to time in writing by the Agent, Eligible Accounts shall not include
any of the following Accounts:

(a) any Account that does not arise from the sale of goods or the performance of
services by the Borrower or any Subsidiary Guarantor in the ordinary course of
its business;

(b) any Account that does not comply with all applicable legal requirements,
including, without limitation, all laws, rules, regulations and orders of any
governmental or judicial authority (including any Account due from an Account
Debtor located in the State of Indiana, New Jersey, Minnesota or West Virginia
(or any other state that requires a creditor to file a business activity report
or similar document in order to bring suit or otherwise enforce remedies against
such Account Debtor in the courts or through any judicial process of such
state), unless the Borrower or the applicable Subsidiary Guarantor (at the time
the Account was created and at all times thereafter) (i) had qualified to do
business in Indiana, New Jersey, Minnesota or West Virginia or such other state,
as applicable, (ii) had filed and has maintained effective a current notice of
business activity report with the appropriate office or agency of the State of
Indiana, New Jersey, Minnesota or West Virginia or such other state, as
applicable, or (iii) was and has continued to be exempt from filing such report
and has provided the Agent with reasonably satisfactory evidence thereof);

(c) any Account that is subject to any adverse security deposit, progress
payment, retainage or other similar advance made by or for the benefit of the
applicable Account Debtor, in each case to the extent thereof;

(d) any Account (i) that is invoiced in advance of the related goods sold or
services provided, (ii) that is invoiced more than once, or (iii) with respect
to which the associated income has not been earned;

(e) any Account that is a non-trade Account or that relates to payments for
interest;

(f) any Account that is not paid in full and with respect to which the Borrower
or applicable Subsidiary Guarantor creates a new receivable for the unpaid
portion of such Account, and other Accounts constituting chargebacks, debit
memos and other adjustments for unauthorized deductions;

 

-14-



--------------------------------------------------------------------------------

(g) any Account that relates to goods sold or services provided through
discontinued operations or other assets and operations currently held for sale,
except to the extent that such operations or assets are subject to active
management by, and the normal Account collection procedures of, the Borrower or
the applicable Subsidiary Guarantor;

(h) any Account (i) upon which the Borrower’s or the applicable Subsidiary
Guarantor’s right to receive payment is not absolute or is contingent upon the
fulfillment of any condition whatsoever by the Borrower or such Subsidiary
Guarantor or (ii) as to which the Borrower or the applicable Subsidiary
Guarantor is not able to bring suit or otherwise enforce its remedies against
the Account Debtor through judicial or administrative process or (iii) if the
Account represents a progress billing consisting of an invoice for goods sold or
used or services rendered pursuant to a contract under which the Account
Debtor’s obligation to pay that invoice is subject to the Borrower’s or the
applicable Subsidiary Guarantor’s completion of further performance under such
contract or is subject to the equitable lien of a surety bond issuer;

(i) to the extent that any defense, counterclaim, setoff or dispute is asserted
as to such Account;

(j) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(k) any Account with respect to which an invoice, reasonably acceptable to the
Agent in form and substance, has not been sent on a timely basis as specified in
clause (ii) of the first paragraph of this definition;

(l) any Account (i) that is not owned by the Borrower or the applicable
Subsidiary Guarantor or with respect to which the Borrower or applicable
Subsidiary Guarantor does not have sole lawful and absolute title or (ii) that
is subject to any right, claim, security interest or other interest of any other
Person, other than (x) Liens in favor of the Agent pursuant to the Collateral
Documents, on behalf of itself and the Lenders or (y) so long as the same are
subject to the Term Loan Intercreditor Agreement in the capacity of Fixed Asset
Obligations, Liens granted pursuant to Section 7.02(k) or (m), or to the extent
constituting a modification, replacement, extension or renewal of any Lien
permitted by 7.02(m), Section 7.02(n);

(m) any Account that arises from a sale to any director, officer, other employee
or Affiliate of the Borrower or any Subsidiary;

(n) any Account due from an Account Debtor that is not domiciled in the United
States or (if not a natural person) organized under the laws of the United
States or any political subdivision thereof;

(o) to the extent the Borrower or any Subsidiary Guarantor is liable for goods
sold or services rendered by the applicable Account Debtor to the Borrower or
any Subsidiary Guarantor thereof but only to the extent of the potential offset;

(p) any Account that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;

(q) any Account that is payable by a Private Payor;

 

-15-



--------------------------------------------------------------------------------

(r) any Account that is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

(i) any Account not paid within 120 days following its original invoice date; or

(ii) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

(iii) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

(s) any Account that is the obligation of an Account Debtor if 50% or more of
the dollar amount of all Accounts owing by that Account Debtor are ineligible
under the other criteria set forth in this definition;

(t) any Account as to which the Agent’s Lien thereon, on behalf of itself and
the Lenders, is not a first priority perfected Lien;

(u) any Account as to which any of the applicable representations or warranties
in the Financing Documents are untrue;

(v) to the extent such Account is evidenced by an instrument or chattel paper
(each as defined in the UCC) or a judgment;

(w) to the extent such Account exceeds any credit limit established by the Agent
in its Permitted Discretion following prior notice of such limit by the Agent to
the Borrower;

(x) (i) that portion of any Account in respect of which there has been, or
should have been, in accordance with GAAP, established by the Borrower or a
Restricted Subsidiary a contra account whether in respect of contractual
allowances, audit adjustments, anticipated discounts or otherwise, or (ii) any
Account which is a Third Party Insurance Account and is due from an Account
Debtor to whom the Borrower or any Restricted Subsidiary owes a trade payable,
but only to the extent of such trade payable, or (iii) any Account which the
Borrower or any Restricted Subsidiary knows is subject to the exercise by an
Account Debtor of any right of recession, set-off, recoupment, counterclaim or
defense, whether arising out of transactions concerning the provision of medical
services or otherwise, provided that this clause (iii) shall not apply to
adjustments in the ordinary course with respect to Government Receivables;

(y) any Account due from any Third Party Payor (i) in respect of which a credit
loss has been recognized or reserved by the Borrower or any Restricted
Subsidiary, but only to the extent of such loss or reserve, or (ii) that, except
in the case of a Government Receivable, is the United States or any state
government or any department, agency or instrumentality thereof, unless the
Borrower or the applicable Subsidiary Guarantor has complied in all respects
with the Federal Assignment of Claims Act of 1940 or the corresponding provision
of any applicable state law;

(z) any Account that is payable in any currency other than dollars; or

 

-16-



--------------------------------------------------------------------------------

(aa) any Account that is otherwise unacceptable to the Agent, in its Permitted
Discretion.

Notwithstanding the foregoing, all Accounts of any single Account Debtor (except
in the case of Government Receivables) owing to the Borrower or any Subsidiary
Guarantor the book value of which, in the aggregate (together with any Accounts
of any Account Debtor that is an Affiliate of such single Account Debtor),
exceeds 10% (or, in the case of an Account Debtor which is rated as Investment
Grade, 20%) of the aggregate book value of all Eligible Accounts at the time of
any determination (calculated without regard to this paragraph) shall be deemed
not to be Eligible Accounts to the extent of such excess. The aggregate book
value of Accounts of any single Account Debtor and such Affiliates owing to the
Borrower or any Subsidiary Guarantor for purposes of the immediately preceding
sentence shall be determined by the Borrower and, so long as the Borrower shall
have used its best efforts in making such determination, such determination
shall be conclusive absent manifest error. In determining the aggregate amount
from the same Account Debtor that is unpaid more than 120 days from the date of
invoice pursuant to clause (r) above there shall be excluded the amount of any
net credit balances relating to the Accounts due from an Account Debtor with
invoice dates more than 120 days from the date of invoice.

“Eligible Aged Account” means any Account that is not an Eligible Account solely
because such Account was not paid within 120 days following its original invoice
date; provided that any such Account that is not paid within 180 days following
its original invoice date shall not be an “Eligible Aged Account.”

“Eligible Private Payor Account” means any Account that is not an Eligible
Account solely because it is payable by a Private Payor.

“Enforceable Judgment” means a judgment or order of a court or arbitral or
regulatory authority as to which the period, if any, during which the
enforcement of such judgment or order is stayed shall have expired. A judgment
or order which is under appeal or as to which the time in which to perfect an
appeal has not expired shall not be deemed an Enforceable Judgment so long as
enforcement thereof is effectively stayed pending the outcome of such appeal or
the expiration of such period, as the case may be.

“Enforcement Notice” means a notice delivered by the Administrative Agent to the
Collateral Agent pursuant to Section 8.03 directing the Collateral Agent to
exercise one or more specific rights or remedies under the Collateral Documents.

“Environment” means ambient air, indoor air, surface water, ground water,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland flora and fauna.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, codes, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and governmental restrictions relating to the
Environment or to the effect of the Environment on human health or to emissions,
discharges or Releases of Hazardous Materials, or otherwise relating to the
manufacture, generation, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials or the clean-up or other
remediation thereof.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties, natural resource damages or indemnities), of the Borrower or any
Restricted Subsidiary directly or indirectly resulting from or based upon
(i) any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal

 

-17-



--------------------------------------------------------------------------------

of any Hazardous Materials, (iii) exposure to any Hazardous Materials, (iv) the
Release or threatened Release of any Hazardous Materials or (v) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“Equity Interest” means (i) in the case of a corporation, any shares of its
capital stock, (ii) in the case of a limited liability company, any membership
interest therein, (iii) in the case of a partnership, any partnership interest
(whether general or limited) therein, (iv) in the case of any other business
entity, any participation or other interest in the equity or profits thereof or
(v) any warrant, option or other right to acquire any Equity Interest described
in the foregoing clauses (i), (ii), (iii) and (iv).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Kindred Companies and all members of a controlled group
of corporations and all trades or businesses (whether or not incorporated) under
common control which, together with any Kindred Company, are treated as a single
employer under Section 414 of the Code.

“Escrow Account” means a deposit or securities account at a financial
institution reasonably satisfactory to the Administrative Agent (any such
institution, an “Escrow Agent”) into which any Escrow Funds are deposited.

“Escrow Account Documents” means the agreement(s) governing an Escrow Account
and any other documents entered into in order to provide the applicable Escrow
Agent (or its designee) Liens on the related Escrow Funds.

“Escrow Agent” has the meaning set forth in the definition of the term “Escrow
Account”.

“Escrow Funds” means the sum of (a) the net proceeds of any Escrow Notes, plus
(b) the related Additional Escrow Amount, plus (c) so long as they are retained
in an Escrow Account, any income, proceeds or products of the foregoing.

“Escrow Notes” means debt securities of an Escrow Subsidiary issued after the
Second Amendment and Restatement Date (which may not be guaranteed or receive
credit support from any Person other than an Escrow Subsidiary); provided that
the net proceeds of such debt securities are deposited into an Escrow Account
upon the issuance thereof.

“Escrow Notes Documents” mean the Escrow Notes Indentures, the Escrow Account
Documents and any other documents entered into by an Escrow Subsidiary in
connection with any Escrow Notes.

“Escrow Notes Indentures” means the indenture(s) pursuant to which any Escrow
Notes shall be issued.

“Escrow Subsidiary” means a Subsidiary of the Borrower that (a) shall have been
identified to the Administrative Agent promptly following its formation, (b) at
no time shall contain any assets or liabilities other than any Escrow Notes, any
Escrow Funds, any Escrow Accounts and such Subsidiary’s rights and obligations
under any Escrow Notes Documents and (c) shall be an Unrestricted Subsidiary for
all purposes of the Financing Documents (it being understood that no Escrow
Subsidiary shall, notwithstanding anything to the contrary contained in any
Financing Document, in any event be designated a Restricted Subsidiary).

 

-18-



--------------------------------------------------------------------------------

“Established Reserves” means, collectively, the Cost Report Liability Reserve,
the Interest Rate Agreement Reserve and the Cash Management Obligations Reserve.

“Eurodollar,” when used in reference to any Revolving Loan or Revolving
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Adjusted LIBO
Rate.

“Event of Default” has the meaning assigned to such term in Section 8.01.

“Excluded Partnership” means each of the general and limited partnerships and
each of the limited liability companies identified on Schedule 1.01B hereto as
an Excluded Partnership; provided that any such partnership or limited liability
company shall cease to be an Excluded Partnership at such time as (i) the grant
of a security interest in the partnership interests or limited liability company
interests thereof and a guaranty of the Obligations by such entity shall no
longer constitute a material violation of a valid and enforceable restriction in
favor of a third party or (ii) the required consents to such grant and such
guaranty shall have been obtained.

“Excluded Subsidiary” means (i) a Foreign Subsidiary, (ii) a Subsidiary that is
not a Wholly Owned Subsidiary, (iii) any Subsidiary to the extent, in the case
of this clause (iii), that a guarantee of the Borrower’s Obligations by such
Subsidiary is not permitted by applicable law or would result in a material
adverse U.S. federal income tax consequence with respect to such Subsidiary
pursuant to Section 956 of the Code or any amended or successor version that is
substantively comparable, as reasonably determined by the Borrower (in
consultation with the Administrative Agent), and (iv) any Subsidiary with total
assets of less than $10,000 as of the most recently delivered consolidated
balance sheet of the Borrower delivered pursuant to Section 5.01.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Subsidiary Guarantor or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Credit Party under any Financing Document,
(i) income or franchise taxes imposed on (or measured by) its net income by a
jurisdiction as a result of such recipient being organized or having its
principal office or applicable lending office in such jurisdiction or as a
result of any other present or former connection between such recipient and the
jurisdiction (other than a connection arising from such recipient having
executed, delivered, enforced, become a party to or performed its obligations
under, received payments under, received or perfected a security interest under,
or engaged in any other transaction pursuant to any Financing Documents)
including (for the avoidance of doubt) U.S. federal income tax imposed on the
net income of a Foreign Lender as a result of such Foreign Lender engaging in a
trade or business in the United States, (ii) any branch profits tax imposed
under Section 884(a) of the Code or the Treasury regulations promulgated
thereunder, or any similar tax, imposed by any jurisdiction described in
clause (i), (iii) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under

 

-19-



--------------------------------------------------------------------------------

Section 2.18(b)), any U.S. federal withholding tax that is imposed on amounts
payable to such Foreign Lender pursuant to a law in effect at the time such
Foreign Lender becomes a party to this Agreement (or where the Foreign Lender is
a partnership for U.S. federal income tax purposes, pursuant to a law in effect
on the later of the date on which such Foreign Lender becomes a party hereto or
the date on which the affected partner becomes a partner of such Foreign Lender)
or designates a new lending office, except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, immediately prior to the
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 2.16(a),
(iv) any withholding tax that is attributable to a Lender’s failure to comply
with Section 2.16(e), and (v) any U.S. federal withholding tax imposed by FATCA.

“Executive Officer” means any “executive officer” (within the meaning of Rule
3b-7 under the Securities Exchange Act) of the Borrower.

“Existing Affiliate Agreements” means the agreements listed in Schedule 1.01C
hereto.

“Existing Kindred Credit Facility” means the Second Amended and Restated Credit
Agreement (as further amended heretofore), dated as of July 18, 2007, among the
Borrower, the lenders party thereto, the issuing lender party thereto, JPMorgan
Chase Bank, N.A., as administrative agent and collateral agent, Citicorp USA,
Inc., as syndication agent, and General Electric Capital Corporation, the CIT
Group/Business Credit, Inc. and Wells Fargo Foothill, as co-documentation
agents, as in effect immediately prior to the Closing Date.

“Existing Letters of Credit” means the letters of credit issued by the Issuing
Lender before the Closing Date and listed in Schedule 1.01I hereto.

“Existing RehabCare Credit Facility” means that certain Amended and Restated
Credit Agreement, dated November 24, 2009, by and among RehabCare Group, Inc.,
as borrower, the guarantors party thereto, Bank of America, N.A., as
administrative agent and collateral agent, and the other agents and arrangers
identified therein, as amended, amended and restated, supplemented or otherwise
modified from time to time.

“Existing Senior Notes” means $550,000,000 in aggregate principal amount of the
Borrower’s 8.25% senior unsecured notes due 2019 issued or released from escrow
on the Closing Date and any notes issued in exchange therefor pursuant to the
registration rights agreement entered into in connection therewith.

“FATCA” means current Sections 1471 through 1474 of the Code or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with, any Treasury regulations or published administrative
guidance interpreting the foregoing, any agreement entered into pursuant to
current Section 1471(b) of the Code (or any amended or successor version
described above) and any intergovernmental agreements implementing the
foregoing.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

 

-20-



--------------------------------------------------------------------------------

“Fee Letter” means that certain Fee Letter dated February 7, 2011 among JPMorgan
Chase Bank, N.A., J.P. Morgan Securities LLC, Citigroup Global Markets Inc.,
Morgan Stanley Senior Funding, Inc. and Kindred Healthcare, Inc., as amended,
amended and restated, supplemented or otherwise modified.

“Financial Officer” means the principal financial officer, principal accounting
officer, treasurer or assistant treasurer of the Borrower.

“Financing Documents” means this Agreement (including the Schedules and Exhibits
hereto), Amendment No. 1, the Amendment and Restatement Agreement, the Second
Amendment and Restatement Agreement, the Third Amendment and Restatement
Agreement, each Letter of Credit (and each application in respect thereof;
provided that such Letters of Credit and applications shall not be deemed to be
Financing Documents for purposes of Section 10.02) any promissory notes issued
hereunder and the Collateral Documents.

“Fiscal Quarter” means a fiscal quarter of the Borrower.

“Fiscal Year” means a fiscal year of the Borrower.

“Fixed Asset Obligations” has the meaning assigned to such term in the Term Loan
Intercreditor Agreement.

“Fixed Charge Coverage Ratio” means, on any date (the “transaction date”), the
ratio of (x) Consolidated EBITDAR for the four consecutive Fiscal Quarters ended
immediately prior to the transaction date (the “Reference Period”) to
(y) Consolidated Fixed Charges for the Reference Period; provided that,
Cornerstone shall be disregarded for purposes of determining the Fixed Charge
Coverage Ratio. The foregoing calculation shall be made on a Pro Forma Basis.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Gentiva” means Gentiva Health Services, Inc., a Delaware corporation.

“Gentiva Acquisition” means the acquisition of Gentiva by the Borrower by means
of the Gentiva Merger.

“Gentiva Merger” means the merger of the Merger Subsidiary with and into
Gentiva, pursuant to the Gentiva Merger Agreement.

“Gentiva Merger Agreement” means that certain Agreement and Plan of Merger dated
as of October 9, 2014, by and among the Borrower, Gentiva and Merger Subsidiary.

“Government Receivables” shall mean collectively, any and all Accounts which are
(a) Medicare Receivables, (b) Medicaid Receivables, (c) TRICARE Receivables,
(d) CHAMPUS Receivables, (e) VA Receivables or (f) any other Accounts payable by
a Governmental Authority approved by the Agent, which approval shall not be
unreasonably withheld.

 

-21-



--------------------------------------------------------------------------------

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants or
contaminants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

“Healthcare Facility” means (i) a hospital, outpatient clinic, nursing center,
assisted or independent living community, long-term care facility or any other
facility that is used or useful in the provision of healthcare or custodial care
services, (ii) any healthcare business affiliated or associated with a
Healthcare Facility (as defined in clause (i)) or (iii) any business related or
ancillary to the provision of healthcare services or the operation of a
Healthcare Facility (as defined in clause (i)) including, but not limited to,
pharmacy supply and services, contract therapy services, as well as hospice and
home care services.

“Healthcare Related Business” means any businesses related to the owning,
operating or managing of Healthcare Facilities (including any businesses related
thereto) and any business that is a natural outgrowth or reasonable extension of
any such business or is similar, reasonably related, incidental, complementary
or ancillary to any of the foregoing or any business that in the Borrower’s good
faith business judgment constitutes a reasonable diversification of business
conducted by the Borrower and its Subsidiaries.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest rate, currency exchange rate or commodity price hedging arrangement.

“HHS” has the meaning set forth in the definition of “Medicare Regulations.”

“Incremental Amendment” has the meaning set forth in Section 2.20(e).

“Incremental Commitments” has the meaning assigned to such term in Section
2.20(a).

 

-22-



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person to pay the deferred purchase price of property or services, (iv) all
Capital Lease Obligations of such Person, (v) all obligations of such Person to
purchase securities which arise out of or in connection with the sale of the
same or substantially similar securities, (vi) all obligations of such Person
(whether contingent or non-contingent) to reimburse any Lender or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (vii) all obligations secured by a Lien on any asset of such
Person, whether or not such Indebtedness is otherwise an obligation of such
Person, and (viii) all Guarantees by such Person of obligations of another
Person (each such Guarantee to constitute Indebtedness in an amount equal to the
maximum amount of such other Person’s obligations Guaranteed thereby); provided
that neither (a) trade accounts payable nor (b) amounts owed to patients or
residents arising in the ordinary course of business nor (c) obligations arising
in respect of insurance policies or performance or surety bonds which are not
themselves Guarantees of Indebtedness (nor drafts, acceptances or similar
instruments evidencing the same nor obligations in respect of letters of credit
supporting the payment of the same) nor (d) guarantees of any obligation of the
Borrower or a Restricted Subsidiary pursuant to an operating lease shall
constitute Indebtedness.

“Indemnified Taxes” means all Taxes other than (i) Excluded Taxes, (ii) Other
Taxes and (iii) Taxes excluded from Other Taxes pursuant to the definition
thereof.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

“Ineligible Account” means any Account that does not constitute an Eligible
Account due to the operation of any Ineligible Account Clause.

“Ineligible Account Amount” means, as of the end of any calendar month, with
respect to any Ineligible Account Clause, the book value of the Accounts
constituting Ineligible Accounts by operation of such Ineligible Account Clause
as of the end of such month.

“Ineligible Account Clause” means (A) any one of clauses (a) through (aa) of the
definition of Eligible Accounts or (B) any of clause (i), (ii) or (iii) of the
first proviso to the definition of Borrowing Base.

“Information” has the meaning assigned to such term in Section 10.12(a).

“Information Memorandum” means the Confidential Information Memorandum dated
March, 2011 relating to the Borrower and the Transactions.

“Initial Master Lease Properties” means the Healthcare Facilities identified as
the “Initial Master Lease Properties” on Schedule 1.01D hereto.

“Insurance Subsidiary” means any insurance company that becomes a Subsidiary of
the Borrower on or after the Closing Date.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
F hereto.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Hedge Counterparty” has the meaning assigned to such term in the
definition of Designated Interest Rate Agreement.

 

-23-



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) (i) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
(ii) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (b) with respect to any Swingline Loan, the first Business Day of each month
following the making of such Loan and the date that such Loan is required to be
repaid.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interest Rate Agreement” means any interest rate protection agreement, interest
rate future, interest rate option, interest rate swap, interest rate cap or
other interest rate hedge arrangement, to or under which the Borrower or any of
its Restricted Subsidiaries is a party or a beneficiary on the Second Amendment
and Restatement Date or becomes a party or a beneficiary hereafter.

“Interest Rate Agreement Reserve” means a reserve which shall reduce
availability under the Borrowing Base by, as of any date of determination, an
amount equal to the aggregate amount that would be payable by the Borrower or
any of its Restricted Subsidiaries to the Interest Hedge Counterparties in the
event the Designated Interest Rate Agreements were terminated as of such date,
as determined by the Agent in its Permitted Discretion.

“Investment” means, with respect to any Person (the “Investor”), any investment
by the Investor in any other Person, whether by means of share purchase, capital
contribution, loan, advance, purchase of Indebtedness, payment in respect of a
Guarantee of Indebtedness, time deposit or otherwise. For purposes of covenant
compliance (other than Section 7.08(b)(ii)), any Investment by the Borrower or a
Restricted Subsidiary in any Person other than the Borrower or a Subsidiary
Guarantor (or a Restricted Subsidiary that is not a Subsidiary Guarantor, in the
case of an Investment by another Restricted Subsidiary that is not a Subsidiary
Guarantor) shall be deemed outstanding at all times after it is made and the
amount of any Investment at any time shall be the amount actually invested
(measured at the time made), without adjustment for subsequent changes in the
value of such Investment, net of any cash return to the Borrower or a Restricted
Subsidiary representing a return of capital or proceeds of a sale or other
realization with respect to such Investment.

“Investment Grade” means, with respect to any Person, that such Person has a
corporate credit rating of BBB- or better by S&P and a corporate family rating
of Baa3 or better by Moody’s.

“Issuing Lender” means (a) JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit (and its successors in such capacity as provided in
Section 2.04(j)), (b) solely with respect to Existing Letters of Credit issued
by any other issuer of an Existing Letter of Credit that is a Lender, such
issuer together with its successors in such capacity, and (c) any Lender
approved by the Administrative Agent and the Borrower; provided that no such
Lender shall be obligated to become an Issuing Lender

 

-24-



--------------------------------------------------------------------------------

hereunder. The Issuing Lender may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Lender. References
herein and in the other Financing Documents to the Issuing Lender shall be
deemed to refer to the Issuing Lender in respect of the applicable Letter of
Credit or to all Issuing Lenders, as the context requires.

“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Citigroup Global
Markets Inc. and Morgan Stanley Senior Funding, Inc.

“Junior Debt” has the meaning assigned to such term in Section 7.12.

“Kindred Company” means the Borrower or any Subsidiary of the Borrower.

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“LC Exposure” means, at any time, the sum of (i) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (ii) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

“Lender Parties” means the Lenders, the Issuing Lender, the Swingline Lender and
the Agent.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, the
Second Amendment and Restatement Agreement or pursuant to Section 2.20, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued hereunder by the Issuing
Lender (it being understood that upon and following the Closing Date, Existing
Letters of Credit shall be deemed to be Letters of Credit for all purposes
hereunder).

“Letter of Credit Outside Date” means the date that is five Business Days prior
to the Maturity Date.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the offered rate administered by ICE Benchmark Administration or a
comparable or successor rate if the ICE Benchmark Administration is no longer
making a LIBO rate available, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period; provided that if the LIBO Rate shall be less than zero, then
for purposes of this Agreement the LIBO Rate shall be deemed to be zero.

“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or any other arrangement (other than a right of set-off, recoupment,
counterclaim or similar right) the economic effect of which is to give a
creditor preferential access to such asset to satisfy its claim, (ii) the
interest of a vendor or a lessor under any conditional sale agreement, Capital
Lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(iii) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

 

-25-



--------------------------------------------------------------------------------

“Lien Grantor” means the Borrower or a Subsidiary Guarantor that grants a Lien
on any of its property pursuant to the Collateral Documents.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” has the meaning set forth in Regulation U.

“Master Lease Agreements” means the Master Lease Agreements demising to the
Borrower, the Initial Master Lease Properties and any other lease agreement
pursuant to which any real property is leased by the Borrower or any Restricted
Subsidiary from any Ventas Company, in each case as amended from time to time
after the Closing Date in accordance with the terms hereof and thereof.

“Master Lease Event of Default” means an “Event of Default” as such term is
defined in the applicable Master Lease Agreement.

“Master Lease Payment Default” means, with respect to any Master Lease
Agreement, (a) a default in the payment of Base Rent (as defined in the
applicable Master Lease Agreement) and (b) a default in the payment of the
financial obligations of the tenant thereunder other than Base Rent (as defined
in the applicable Master Lease Agreement) if such default is in respect of
amounts greater than $200,000 for any single facility (individually and not in
the aggregate with any default occurring at any other facility under any Master
Lease Agreement).

“Master Lease Property” means (i) the Initial Master Lease Properties and
(ii) any properties added after the Closing Date to the properties leased under
a Master Lease Agreement.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, results of operations, property or condition (financial or otherwise) of
the Borrower and its Restricted Subsidiaries, taken as a whole, (ii) the ability
of the Borrower, or the ability of the Restricted Subsidiaries taken as a whole,
to perform any of their respective obligations under any Financing Document,
(iii) the validity, binding effect or enforceability of any Financing Documents
or the rights of or benefits available under the Financing Documents to the
Agent, the Issuing Lender or the Lenders or (iv) the validity, perfection or
priority of the Liens on any material part of the Collateral created or
purportedly created under the Collateral Documents.

“Material Healthcare Facility” means a Healthcare Facility occupied pursuant to
a Master Lease Agreement for which annual Base Rent (as defined in the
applicable Master Lease Agreement) is greater than $2,500,000 with respect to
such facilities which are hospitals, and is greater than $1,000,000 with respect
to such facilities other than hospitals.

“Material Indebtedness” means Indebtedness (other than Indebtedness arising
under this Agreement), or obligations in respect of one or more Hedging
Agreements, of the Borrower or any one or more of the Restricted Subsidiaries,
arising in one or more related or unrelated transactions, in an aggregate
principal amount of $50,000,000 or more. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or a
Subsidiary Guarantor in respect of any Hedging Agreement at any time will be the
maximum aggregate amount (after giving effect to any netting agreements) that
the Borrower or such Subsidiary Guarantor, as the case may be, would be required
to pay if such Hedging Agreement were terminated at such time.

 

-26-



--------------------------------------------------------------------------------

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000.

“Material Real Property” means any real property, excluding any ground leased
properties for which Borrower or any Subsidiary Guarantor is a tenant, with a
book value exceeding, in the case of real property relating to a Healthcare
Facility that is a hospital, $10,000,000, or in the case of any other real
property, $5,000,000, in either case, which is acquired in fee by the Borrower
or a Subsidiary Guarantor after the Closing Date and not sold to a Person (other
than the Borrower or a Subsidiary Guarantor) within 90 days after such
acquisition.

“Maturity Date” means the fifth anniversary of the Second Amendment and
Restatement Date, or if such day is not a Business Day, the next preceding
Business Day.

“Maximum Intraquarter Static Ineligible Account Amount” means, as of the end of
any Fiscal Quarter (beginning with the Fiscal Quarter ending March 31, 2014),
10% of the book value of all Ineligible Accounts as calculated as of the last
day of such Fiscal Quarter.

“Maximum Rate” has the meaning assigned to such term in Section 10.14.

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. § 1396 et seq.) and any statutes succeeding
thereto.

“Medicaid Receivable” has the meaning set forth in Section 1 of the Security
Agreement.

“Medicaid Regulations” means, collectively, (i) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting
Medicaid, (ii) all applicable provisions of all federal rules, regulations,
manuals and orders of all Governmental Authorities promulgated pursuant to or in
connection with the statutes described in clause (i) above and all federal
administrative, reimbursement and other guidelines of all Governmental
Authorities having the force of law promulgated pursuant to or in connection
with the statutes described in clause (i) above, (iii) all state statutes and
plans for medical assistance enacted in connection with the statutes and
provisions described in clauses (i) and (ii) above, and (iv) all applicable
provisions of all rules, regulations, manuals and orders of all Governmental
Authorities promulgated pursuant to or in connection with the statutes described
in clause (iii) above and all state administrative, reimbursement and other
guidelines of all Governmental Authorities having the force of law promulgated
pursuant to or in connection with the statutes described in clause (iii) above,
in each case as may be amended or supplemented.

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. § 1995 et seq.)
and any statutes succeeding thereto.

“Medicare Receivable” has the meaning set forth in Section 1 of the Security
Agreement.

“Medicare Regulations” means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting
Medicare, together with all applicable provisions of all rules, regulations,
manuals and orders and administrative, reimbursement and other guidelines having
the force of law of all Governmental Authorities (including without limitation,
Health and Human Services (“HHS”), Centers for Medicare and Medicaid Services,
the Office of the Inspector General for HHS, or any Person succeeding to the
functions of any of the foregoing) promulgated pursuant to or in connection with
any of the foregoing having the force of law, as each may be amended or
supplemented.

 

-27-



--------------------------------------------------------------------------------

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
February 7, 2011 among the Borrower, Kindred Healthcare Development, Inc. and
RehabCare.

“Merger Subsidiary” means Kindred Healthcare Development 2, Inc., a Delaware
corporation and wholly owned Subsidiary of the Borrower.

“Minority-Owned Affiliate” means any Person in which the Borrower or any of its
Restricted Subsidiaries owns any class of capital stock or other Equity
Interests but is not otherwise a Consolidated Subsidiary of the Borrower.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means the fee mortgages in form and substance reasonably
satisfactory to the Agent, Borrower and applicable Subsidiary Guarantor and/or
in substantially similar form as previously negotiated between Agent and
Borrower relating to the Owned Real Properties as the same may be amended,
amended and restated or otherwise modified from time to time.

“Most Recent Audited Financial Statements” means (i) at any time before the
first audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries have been delivered pursuant to Section 5.01(a), the
audited consolidated financial statements of the Borrower and its Consolidated
Subsidiaries as of December 31, 2010 and (ii) at any time upon or after audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries have been delivered pursuant to Section 5.01(a), the most recent
audited consolidated financial statements of the Borrower and its Consolidated
Subsidiaries so delivered.

“Most Recent Financial Statements” means (i) at any time before the first
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries (whether audited or unaudited) have been delivered pursuant to
Section 5.01(a) or Section 5.01(b), the consolidated financial statements of the
Borrower and its Consolidated Subsidiaries as of and for the most recent Fiscal
Quarter ending prior to the 45th day prior to the Closing Date and (ii) at any
time upon or after the first consolidated financial statements of the Borrower
and its Consolidated Subsidiaries have been delivered pursuant to
Section 5.01(a) or Section 5.01(b), the most recent consolidated financial
statements of the Borrower and its Consolidated Subsidiaries so delivered.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Net Cash Proceeds” means, with respect to any issuance of Equity Interests, the
gross amount of cash proceeds paid to or received by the Borrower or any of its
Restricted Subsidiaries in respect of such issuance of Equity Interests
(including cash proceeds subsequently as and when received at any time in
respect of such issuance from non-cash consideration initially received or
otherwise), less the sum of underwriting discounts and commissions or placement
fees, investment banking fees, legal fees, consulting fees, accounting fees and
other fees and expenses incurred by the Borrower or any of its Restricted
Subsidiaries in connection therewith (other than those payable to the Borrower
or any of its Restricted Subsidiaries or any Affiliate of the Borrower or any of
its Restricted Subsidiaries except for those payable on terms and conditions as
favorable to the Borrower or the applicable Restricted Subsidiary of the
Borrower as would be obtainable by it in a comparable arm’s-length transaction
with an independent, unrelated third party).

 

-28-



--------------------------------------------------------------------------------

“Non-Recourse Debt” means Indebtedness (i) as to which neither the Borrower nor
any Restricted Subsidiary provides any Guarantee and as to which the lenders
have been notified in writing (including pursuant to the instrument evidencing
such Indebtedness) that they will not have any recourse to the stock or assets
of the Borrower or any Restricted Subsidiary and (ii) under which a default
under any other Indebtedness of the Borrower or any Restricted Subsidiary
(including, without limitation, the Obligations, the Senior Notes and the Term
Loan Facility) would, as such, not constitute a default under such Indebtedness.

“Note” means a Revolving Note or a Swingline Note.

“Obligations” means all obligations of every nature of the Borrower or any
Subsidiary Guarantor under or in connection with the Financing Documents, the
Designated Interest Rate Agreements and Designated Cash Management Obligations,
including without limitation, any liability of the Borrower on any claim,
whether or not the right to payment in respect of such claim is reduced to
judgment, liquidated, unliquidated, fixed or contingent, matured, disputed,
undisputed, legal, equitable, secured or unsecured, and whether or not such
claim is discharged, stayed or otherwise affected by any bankruptcy, insolvency,
reorganization or other similar proceeding. Without limiting the generality of
the foregoing, the Obligations of the Borrower and each Subsidiary Guarantor
include (a) the obligation to pay principal, interest, charges, expenses, fees,
attorneys’ fees and disbursements, indemnities and other amounts payable by the
Borrower or such Subsidiary Guarantor under any Financing Document, Designated
Interest Rate Agreement or in respect of Designated Cash Management Obligations
(including interest and other obligations accruing or incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the obligation to reimburse all amounts drawn under a Letter of Credit and
(c) the obligation to reimburse any amount in respect of any of the foregoing
that any Agent or any Lender, in its sole discretion, may elect to pay or
advance on behalf of the Borrower or such Subsidiary Guarantor in accordance
with the terms of any Financing Document; provided, however, that the definition
of “Obligations” shall exclude any Excluded Swap Obligations.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation, by-laws and other constitutional
documents, including the certificate of designation for any series of its
preferred stock, (ii) with respect to any limited liability company, its
articles of organization and operating agreement, or other comparable documents
however named, and (iii) with respect to any partnership, its partnership
agreement.

“Original Term Loan Facility” has the meaning set forth in the definition of
“Term Loan Facility.”

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under any Financing Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Financing Document, excluding
any such Tax imposed as a result of an assignment by a Lender (an “Assignment
Tax”) if such Assignment Tax is imposed as a result of the assignor or assignee
being organized or having its principal office or applicable lending office in
the taxing jurisdiction, or as a result of any other present or former
connection of the assignor or assignee with the taxing jurisdiction (other than
a connection arising from having executed, delivered, enforced, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, and/or engaged in any other transaction
pursuant to, any Financing Documents).

“Outside Maturing Letter of Credit” means a Letter of Credit with a stated
expiration that is later than the Letter of Credit Outside Date.

 

-29-



--------------------------------------------------------------------------------

“Owned Real Properties” means each of the real properties identified on Schedule
1.01F hereto and any other real property owned in fee by the Borrower or any
Subsidiary Guarantor, excluding any ground leased properties for which Borrower
or any Subsidiary Guarantor is a tenant, which is included in the Collateral
pursuant to Section 5.09 after the Second Amendment and Restatement Date.

“Participant” has the meaning set forth in Section 10.04.

“PATRIOT Act” has the meaning set forth in Section 10.13.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Capital Expenditure Amount” has the meaning set forth in Section
6.02(a).

“Permitted Delinquent Account Assignments” means assignments for collection from
time to time of Accounts (other than Eligible Accounts) in the ordinary course
of business of the Borrower and its Restricted Subsidiaries and consistent with
past practice.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means, with respect to any property owned by the
Borrower or any Restricted Subsidiary:

(a) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings if adequate reserves with respect thereto are
maintained on the books of the Borrower or such Restricted Subsidiary in
accordance with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising by operation of law in the ordinary course of business so
long as (A) the underlying obligations are not overdue for a period of more than
60 days or (B) such Liens are being contested in good faith and by appropriate
proceedings and adequate reserves with respect thereto are maintained on the
books of the Borrower or such Restricted Subsidiary in accordance with GAAP;

(c) Liens arising in the ordinary course of business and consistent with past
practice in connection with deposits with trade creditors, landlords, bonding
companies and other similar deposits;

(d) Liens arising in the ordinary course of business in connection with the
Borrower’s cash management system; provided that the aggregate principal amount
of Indebtedness secured by this clause (d) shall not at any time exceed
$10,000,000;

(e) judgment liens, and Liens securing appeal bonds (or letters of credit or
other similar instruments issued in support of or in lieu of appeal bonds), so
long as no Event of Default then exists under Section 8.01(j);

(f) other Liens or title defects in respect of real property (including matters
which an accurate survey might disclose and exceptions to title set forth in
title insurance with respect to the Mortgages) which (A) do not secure
Indebtedness and (B) do not materially detract from the value of such property
or materially impair the use thereof by the Borrower or such Restricted
Subsidiary in the operation of its business;

 

-30-



--------------------------------------------------------------------------------

(g) other Liens and other title defects listed on the schedule to any Additional
Encumbrance Letter; provided that such Liens and title defects are paid,
discharged, removed, insured over by First American Title Insurance Company,
waived or reserved against in accordance with the provisions of, and within the
time periods (if any) specified in, such Additional Encumbrance Letter; and

(h) other Liens or title defects in respect of real property listed on any
preliminary title report or title commitment in respect of any Owned Real
Property; provided that such Liens or title defects are (A) in respect of an
underlying claim that is not greater than $200,000 and (B) insured over by First
American Title Insurance Company.

“Permitted Intercompany Indebtedness” means Indebtedness of the Borrower or any
Restricted Subsidiary owed to the Borrower or any other Restricted Subsidiary;
provided that such Indebtedness is either evidenced by a promissory note (which
note shall be subordinated to the Obligations in a manner reasonably
satisfactory to the Agent) or maintained in the form of open account balances in
which, in either case, the Agent has a perfected Security Interest under the
Security Agreement at all times until such Security Interest is released
pursuant to Section 25 thereof.

“Permitted Investment” means:

(a) Investments (x) existing on the Second Amendment and Restatement Date and
set forth in Schedule 1.01G hereto and (y) Investments made with net cash
proceeds from any Asset Sale in respect of any such Investment in an amount not
to exceed the book value of the sold Investment as of the Second Amendment and
Restatement Date;

(b) Temporary Cash Investments;

(c) payroll, travel and other advances to directors, officers and employees, in
each case in the ordinary course of business;

(d) Investments received as non-cash consideration in an Asset Sale made
pursuant to and in compliance with Section 7.03(c);

(e) working capital loans to, and other Investments in, Minority-Owned
Affiliates and any other Investment in any Person engaged in any business
related to or ancillary to the provision of healthcare services or the operation
of a Healthcare Facility, so long as the aggregate amount of all Investments
made after the Second Amendment and Restatement Date pursuant to this clause
(e) outstanding at any time shall not exceed the greater of (x) $250,000,000 and
(y) 6.50% of Consolidated Total Assets determined as of the date of the most
recent Investment in reliance on this clause (e);

(f) Guarantees by the Borrower or any of the Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations of the Borrower and its
Restricted Subsidiaries that do not constitute Indebtedness, in each case
entered into in the ordinary course of business;

(g) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

 

-31-



--------------------------------------------------------------------------------

(h) the licensing or contribution of Intellectual Property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

(i) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(j) Investments made to repurchase or retire Equity Interests of the Borrower
owned by any employee stock ownership plan or key employee stock ownership plan
of the Borrower in an aggregate amount not to exceed $7,500,000 in any Fiscal
Year;

(k) Investments in Interest Rate Agreements permitted under Section 7.01; and

(l) Investments in Cornerstone of required amounts notified to the Borrower in
writing from time to time by (i) the insurance regulatory authorities in the
Cayman Islands or (ii) the Internal Revenue Service pursuant to applicable
treasury rules or regulations or interpretations thereof; provided that the
Borrower shall promptly upon receipt of any such notice forward a copy thereof
to the Agent.

“Permitted Liens” means Liens permitted to exist under Section 7.02.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to any interest capitalized in connection with, any
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized and
undrawn letters of credit thereunder or as otherwise permitted pursuant to
Section 7.01, (ii) such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or longer than the
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (iii) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Secured Obligations, such modification, refinancing, refunding,
renewal or extension is subordinated in right of payment to the Secured
Obligations on terms at least as favorable on the whole to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (iv) the financial covenants and
events of default of any such modified, refinanced, refunded, renewed or
extended Indebtedness are not, taken as a whole, materially more restrictive to
the Credit Parties than the financial covenants and events of default of the
Indebtedness being modified, refinanced, refunded, renewed or extended, (v) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor on the Indebtedness being modified, refinanced,
refunded, renewed or extended and (vi) at the time thereof, no Default shall
have occurred and be continuing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

-32-



--------------------------------------------------------------------------------

“PIP Liability” means, at any time, the liability of the Borrower and its
Restricted Subsidiaries based on periodic interim payment reviews for
overpayments of Medicare or Medicaid reimbursements or such other aggregate
periodic interim payments received by the Borrower or its Restricted
Subsidiaries that have not yet been applied to reduce the applicable Accounts.

“PIP Reserve” means, without duplication for any other reserve hereunder, a
reserve which shall reduce availability under the Borrowing Base by an amount
equal to the PIP Liability for the then current year, as determined by the Agent
in its Permitted Discretion.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Private Payor” means any Account Debtor that is a natural person.

“Pro Forma Basis” means, with respect to the Second Amendment and Restatement
Transactions or any proposed acquisition, investment, distribution or any other
action which requires compliance with any test or covenant hereunder, compliance
as of the transaction date will be determined giving the following pro forma
effect to the Second Amendment and Restatement Transactions or such proposed
acquisition investment, distribution or any such other action:

(a) pro forma effect will be given to any Indebtedness incurred during or after
the Reference Period to the extent the Indebtedness is outstanding or is to be
incurred on the transaction date as if the Indebtedness had been incurred on the
first day of the Reference Period;

(b) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the transaction date
(taking into account any Interest Rate Agreement applicable to the Indebtedness
if the Interest Rate Agreement has a remaining term of at least 12 months) had
been the applicable rate for the entire Reference Period;

(c) Consolidated Interest Expense related to any Indebtedness no longer
outstanding or to be repaid or redeemed on the transaction date, except for
Consolidated Interest Expense accrued during the Reference Period under this
Agreement to the extent of the Commitments in effect on the transaction date,
will be excluded; and

(d) pro forma effect will be given to

(i) the creation, designation or redesignation of Restricted and Unrestricted
Subsidiaries, and

(ii) the acquisition or disposition of companies, divisions or lines of
businesses by the Borrower and its Restricted Subsidiaries, including any
acquisition or disposition of a company, division or line of business since the
beginning of the Reference Period by a Person that became a Restricted
Subsidiary after the beginning of the Reference Period

 

-33-



--------------------------------------------------------------------------------

that have occurred since the beginning of the Reference Period as if such events
had occurred, and, in the case of any disposition, the proceeds thereof applied,
on the first day of the Reference Period.

For purposes of determining Consolidated Interest Expense, Consolidated Rental
Expense, Consolidated Senior Secured Indebtedness and Consolidated Total
Indebtedness, any discontinuation of discontinued operations as defined under
Financial Accounting Standards Board Accounting Standards Codification 205-20
occurring during the Reference Period shall be given effect in accordance with
that standard. To the extent that pro forma effect is to be given to an
acquisition or disposition of a company, division or line of business, the pro
forma calculation will be based upon the most recent four full Fiscal Quarters
for which the relevant financial information is available (including cost
savings to the extent such cost savings would be consistent with the definition
of “Consolidated EBITDA”).

“Pro Forma Financial Statements” has the meaning assigned to such term as
defined in this Agreement as in effect on the Closing Date.

“Property Investment Losses” means, with respect to any Specified Property
specified in clause (ii) of the definition thereof, the excess, if any, of the
purchase price paid for such Specified Property over the cash and non-cash
consideration received by the Borrower or any of its Subsidiaries upon the
disposition of such Specified Property; provided that, if the disposition of
such Specified Property is not consummated within 24 months of the date of
acquisition thereof, the excess, if any, of the purchase price paid for such
Specified Property over the fair market value thereof as of the most recently
ended Fiscal Quarter, as determined by the Borrower in good faith, shall be
deemed Property Investment Losses with respect to such Specified Property.

“Qualification” means, with respect to any report of independent public
accountants covering financial statements, a qualification to such report (such
as a “subject to” or “except for” statement therein) (i) resulting from a
limitation on the scope of examination of such financial statements or the
underlying data, (ii) as to the capability of the Person whose financial
statements are being examined to continue operations as a going concern or
(iii) which could be eliminated by changes in financial statements or notes
thereto covered by such report (such as, by the creation of or increase in a
reserve or a decrease in the carrying value of assets); provided that (x) any
qualification relating to the Borrower’s ability to continue to operate as a
going concern shall be a “Qualification” and (y) none of the following shall
constitute a Qualification: (a) a consistency exception relating to a change in
accounting principles with which the independent public accountants for the
Person whose financial statements are being examined have concurred, (b) a
qualification relating to the outcome or disposition of any threatened
litigation, pending litigation being contested in good faith, pending or
threatened claims or other contingencies, the impact of which litigation,
claims, contingencies or uncertainties cannot be determined with sufficient
certainty to permit quantification in such financial statements or (c) a
qualification in connection with a report of such independent certified public
accountants as to the Borrower’s internal controls pursuant to Section 404 of
the Sarbanes-Oxley Act of 2002.

“Qualified Equity Interests” means all Equity Interests of a Person other than
Disqualified Equity Interests.

“Qualified Transaction” means (a) any sale or other transfer of, or any release
of Liens relating to, any Accounts or any books or records relating thereto, so
long as (i) the Borrower delivers to the Agent (A) at least five Business Days
prior to the proposed closing date of such transaction, a draft

 

-34-



--------------------------------------------------------------------------------

Borrowing Base Certificate prepared on a pro forma basis after giving effect to
such transaction and (B) on the closing date of such transaction, a final
Borrowing Base Certificate prepared on a pro forma basis after giving effect to
such transaction and (ii) if the aggregate Credit Exposures of all Lenders
exceeds the Borrowing Base in effect on the closing date of such transaction
after giving effect thereto, the Borrower prepays Loans and pays cash to the
Agent as required by Section 2.10(c) or (b) any other sale or other transfer of,
or any other release of Liens relating to, any Accounts or any books or records
relating thereto, so long as (i) the aggregate consideration received with
respect to the transaction pursuant to which such Accounts are sold or otherwise
transferred does not exceed $10,000,000 and (ii) the aggregate book value of
Eligible Accounts sold or otherwise transferred pursuant to such transaction
does not exceed $1,000,000; provided that no Accounts sold or transferred
pursuant to the foregoing clause (a) or (b) shall be used in any securitization,
factoring or similar financing program of the Borrower or any of its
Subsidiaries.

“Quarterly Measurement Date” means the last day of a Fiscal Quarter.

“Reference Period” has the meaning assigned thereto in the definition of “Fixed
Charge Coverage Ratio.”

“Register” has the meaning set forth in Section 10.04.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“RehabCare” has the meaning set forth in the recitals hereto.

“RehabCare Acquisition” has the meaning set forth in the recitals hereto.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time (or, after the Commitments have
terminated or expired, Lenders having Credit Exposures representing more than
50% of the total Credit Exposures at such time); in each case, as such amounts
may be modified pursuant to Section 2.21(b).

“Requirements of Law” means, collectively, any and all applicable requirements
of any Governmental Authority including any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties.

 

-35-



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary (except dividends payable solely in Equity
Interests of the same class), or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary; the initial Restricted Subsidiaries as of the Second
Amendment and Restatement Date are identified on Schedule 1.01B hereto.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“Revolving Note” means a promissory note of the Borrower payable to any Lender
or its registered assigns, in substantially the form of Exhibit H-1, evidencing
the aggregate Indebtedness of the Borrower to such Lender resulting from the
Revolving Loans made by such Lender.

“S&P” means Standard & Poor’s.

“Sale and Leaseback Transaction” means, with respect to any Person, an
arrangement whereby such Person enters into a lease of property previously
transferred by such Person to the lessor.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions that broadly prohibit dealings and
transactions with that country or territory (currently, Cuba, Iran, North Korea,
Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person located, organized or resident in a Sanctioned Country or
(c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“SEC” means the United States Securities and Exchange Commission.

“Second Amendment and Restatement Agreement” means that certain Second Amendment
and Restatement Agreement, dated as of April 9, 2014, among the Borrower, the
other Credit Parties party thereto, the Lenders party thereto, and the
Administrative Agent and the Collateral Agent.

“Second Amendment and Restatement Date” means April 9, 2014.

“Second Amendment and Restatement Lead Arrangers and Bookrunners” means J.P.
Morgan Securities LLC, Citigroup Global Markets Inc., Barclays Bank PLC, Morgan
Stanley Senior Funding, Inc., GE Capital Markets, Inc. and Wells Fargo Capital
Finance, LLC, each in its capacity as a joint lead arranger and joint bookrunner
in connection with the Second Amendment and Restatement Agreement.

“Second Amendment and Restatement Transactions” has the meaning assigned to such
term in the Second Amendment and Restatement Agreement.

 

-36-



--------------------------------------------------------------------------------

“Secured Obligations” has the meaning set forth in Section 1 of the Security
Agreement.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

“Security Agreement” means the Guarantee and Security Agreement among the Credit
Parties and the Agent, substantially in the form of Exhibit C hereto, as amended
or supplemented from time to time.

“Security Agreement Supplement” means a Security Agreement Supplement,
substantially in the form of Exhibit A to the Security Agreement, whereby the
Borrower or a Subsidiary Guarantor grants (or confirms its grant of) a Security
Interest in additional Collateral to the Agent and, if the grantor of such
Security Interest is a Subsidiary that is not already a party to the Security
Agreement, such Subsidiary becomes a party thereto.

“Security Interests” has the meaning set forth in Section 1 of the Security
Agreement.

“Senior Notes” means $500,000,000 in aggregate principal amount of the
Borrower’s 6.375% senior unsecured notes due 2022 issued on the Second Amendment
and Restatement Date and any notes issued in exchange therefor pursuant to the
registration rights agreement entered into in connection therewith.

“Senior Secured Leverage Ratio” means, with respect to any Reference Period, the
ratio of (x) Consolidated Senior Secured Indebtedness as of the last day of such
Reference Period to (y) Consolidated EBITDA for such Reference Period; provided
that Cornerstone shall be disregarded for purposes of determining the Senior
Secured Leverage Ratio. Such calculation shall be made on a Pro Forma Basis.

“Specified Joint Ventures” means the joint ventures of RehabCare listed on
Schedule 1.01J.

“Specified Properties” means (i) the Healthcare Facilities and other assets
listed on Schedule 1.01H and (ii) any property acquired after the Closing Date
pursuant to a Ventas Property Investment or any other healthcare properties held
for resale, except to the extent the aggregate amount of Property Investment
Losses incurred in respect thereof since the Closing Date exceeds $150,000,000.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subordinated Indebtedness” means Indebtedness of Borrower or any Subsidiary
Guarantor that is by its terms subordinated in right of payment to any of the
Obligations of Borrower and such Subsidiary Guarantor; provided that no
Indebtedness shall be deemed Subordinated Indebtedness solely by virtue of the
fact that such Indebtedness is secured by a Lien on any Collateral that is
subordinated to the Lien on the Collateral securing the Secured Obligations if
such Indebtedness is not otherwise subordinated in right of payment to any of
the Obligations.

 

-37-



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified, a
“Subsidiary” means a subsidiary of the Borrower.

“Subsidiary Guarantor” means each Restricted Subsidiary listed on the signature
pages of the Security Agreement under the caption “Subsidiary Guarantors” and
each Subsidiary that shall, at any time after the Closing Date, become a
Subsidiary Guarantor pursuant to Section 26 of the Security Agreement.

“Subsidiary Guaranty” means a guaranty by a Subsidiary Guarantor that the
Borrower will perform its Obligations under the Financing Documents, the
Designated Interest Rate Agreements and in respect of the Designated Cash
Management Obligations, and Guarantee the Secured Obligations, such guaranty to
be set forth in the Security Agreement.

“Supermajority Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing 66 2⁄3% or more of the sum of the total Credit
Exposures and unused Commitments at such time (or, after the Commitments have
terminated or expired, Lenders having Credit Exposures representing 66 2⁄3% or
more of the total Credit Exposures at such time); in each case, as such amounts
may be modified pursuant to Section 2.21(b).

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Note” means a promissory note of the Borrower payable to the
Swingline Lender or its registered assigns, in substantially the form of
Exhibit H-2, evidencing the aggregate Indebtedness of the Borrower to the
Swingline Lender resulting from the Swingline Loans made by the Swingline
Lender.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Tax Indemnitee” has the meaning set forth in Section 2.16(c).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax and penalties applicable thereto.

 

-38-



--------------------------------------------------------------------------------

“Temporary Cash Investment” means any investment in (i) securities issued, or
directly and fully guaranteed or insured, by the United States or any agency or
instrumentality thereof; provided that the full faith and credit of the United
States or one of its agencies is pledged in support thereof, (ii) time deposit
accounts, bankers’ acceptances, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by
any office located in the United States of a bank or trust company which is
organized or licensed under the laws of the United States or any State thereof
and which bank or trust company has capital, surplus and undivided profits
aggregating more than $1,000,000,000 and has outstanding debt which is rated
“P-1” (or higher) by Moody’s or “A-1” (or higher) by S&P or any money-market
fund sponsored by a registered broker dealer or mutual fund distributor,
(iii) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (i) above entered into with an
office located in the United States of a bank or trust company meeting the
qualifications described in clause (ii) above, (iv) commercial paper, maturing
not more than 180 days after the date of acquisition, issued by a corporation
(other than any Ventas Company, any Kindred Company or any Affiliate thereof)
organized under the laws of the United States or any State thereof with a
rating, at the date of acquisition, of “P-1” (or higher) by Moody’s or “A-1” (or
higher) by S&P, (v) securities with maturities of six months or less from the
date of acquisition issued or fully and unconditionally guaranteed by any State,
commonwealth or territory of the United States, or by a political subdivision or
taxing authority thereof, and rated at least “P-1” (or higher) by Moody’s or
“A-1” (or higher) by S&P, (vi) money market funds which invest substantially all
of their assets in securities described in the preceding clauses (i) through
(v), and (vii) corporate bonds issued by a corporation (other than any Ventas
Company, any Kindred Company or any Affiliate thereof) organized under the laws
of the United States or any State thereof with a rating of “A2” (or higher) by
Moody’s or “A” (or higher) by S&P, maturing within 60 months from the date of
acquisition; provided that the aggregate market value of investments of the type
described in clauses (iv) and (vii) shall be limited at all times to no more
than 40% of the aggregate market value of all Temporary Cash Investments at such
time, and the aggregate market value of such investments in any one issuer shall
be limited at all times to no more than 5% of the aggregate market value of such
investments at such time.

“Term Loan Collateral Agent” has the meaning assigned to such term in the Term
Loan Intercreditor Agreement.

“Term Loan Collateral Documents” has the meaning assigned to such term in the
Term Loan Intercreditor Agreement.

“Term Loan Facility” means that certain Term Loan Credit Agreement dated as of
the Closing Date (the “Original Term Loan Facility”), as amended by that certain
Incremental Amendment No. 1 to the Term Loan Credit Agreement dated as of
October 4, 2012, as amended and restated by that certain Amendment and
Restatement Agreement dated as of May 30, 2013, as amended and restated by that
certain Second Amendment and Restatement Agreement dated as of August 21, 2013,
as further amended and restated by that certain Third Amendment and Restatement
Agreement dated the Second Amendment and Restatement Date among Kindred
Healthcare, Inc., as borrower, JPMorgan Chase Bank, N.A, as administrative
agent, the lenders party thereto and the other agents, arrangers and bookrunners
identified therein, and as amended, amended and restated, supplemented or
otherwise modified from time to time, and any indentures or credit facilities or
commercial paper facilities that replace, refund or refinance any part of the
loans, notes, other credit facilities or commitments thereunder.

“Term Loan Intercreditor Agreement” means the Intercreditor Agreement
substantially in the form of Exhibit E, as it may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof and thereof, and, after the Closing Date, any other
intercreditor agreement among the Agent (if applicable), the Term Loan
Collateral Agent and, if applicable, the agent or representative for any
Indebtedness secured pursuant to Section 7.02(k) and/or

 

-39-



--------------------------------------------------------------------------------

7.02(m), so long as the Liens securing such Indebtedness (i) on the ABL Priority
Collateral are subordinated to the Liens securing the Secured Obligations to at
least the same extent as the Fixed Asset Obligations are subordinated to the
Secured Obligations under the Term Loan Intercreditor Agreement as of the
Closing Date and (ii) on the Term Priority Collateral are senior or pari passu
to the Liens securing Secured Obligations and, in the case of this clause (ii),
not subordinated to any Liens other than Liens securing Fixed Asset Obligations.

“Term Priority Collateral” has the meaning assigned to such term in the Term
Loan Intercreditor Agreement.

“Third Amendment and Restatement Agreement” means that certain Third Amendment
and Restatement Agreement dated as of October 30, 2014, among the Borrower, the
Lenders party thereto and the Administrative Agent.

“Third Amendment and Restatement Date” has the meaning assigned to such term in
the Third Amendment and Restatement Agreement.

“Third Party Insurance Accounts” means, collectively, any and all Accounts that
are not Government Receivables.

“Third Party Payor” shall mean any governmental entity, insurance company,
health maintenance organization, professional provider organization or similar
entity that is obligated to make payments on any Account.

“Total Leverage Ratio” means, with respect to any Reference Period, the ratio of
(i) (x) Consolidated Total Indebtedness as of the last day of such Reference
Period plus (y) Consolidated Rental Expense for such period multiplied by 6 to
(ii) Consolidated EBITDAR for such Reference Period; provided that Cornerstone
shall be disregarded for purposes of determining the Total Leverage Ratio. The
foregoing calculation shall be made on a Pro Forma Basis.

“Transactions” means the entry into this Agreement, the borrowing of Loans, the
consummation of the RehabCare Acquisition, the buyout of minority interests of
certain Subsidiaries of RehabCare, the repayment and termination of the Existing
Kindred Credit Facility and Existing RehabCare Credit Facility, the issuance of
the Existing Senior Notes, the entering into of the Original Term Loan Facility
and the issuance of Letters of Credit hereunder, in each case, as of the Closing
Date.

“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, which program was formerly known as the
Civilian Health and Medical Program of the Uniformed Services (CHAMPUS), and all
laws, rules, regulations, manuals, orders and administrative, reimbursement and
other guidelines of all governmental authorities promulgated in connection with
such program (whether or not having the force of law), in each case as the same
may be amended, supplemented or otherwise modified from time to time.

“TRICARE Receivable” shall mean an Account payable pursuant to TRICARE.

“Type” refers to whether the rate of interest on any Loan, or on any Loans
comprising a Borrowing, is determined by reference to the Adjusted LIBO Rate or
the Alternate Base Rate.

“UCC” has the meaning set forth in Section 1 of the Security Agreement.

 

-40-



--------------------------------------------------------------------------------

“U.S. Lender” means any Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title I of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“Unrestricted Subsidiary” means Cornerstone, each Excluded Partnership, each
Specified Joint Venture, and each other Subsidiary of the Borrower that at the
time of determination has previously been designated, and continues to be, an
Unrestricted Subsidiary in accordance with Section 5.06.

“VA Receivable” has the meaning set forth in Section 1 of the Security
Agreement.

“Ventas” means Ventas, Inc., a Delaware corporation.

“Ventas Company” means Ventas or any Subsidiary of Ventas.

“Ventas Property Investment” means an acquisition from a Ventas Company of any
healthcare facility previously leased by the Borrower or any of its Subsidiaries
pursuant to the Master Lease Agreements, which, after such acquisition, is held
for resale.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Equity Interests, as the case may be, at any date, the quotient
obtained by dividing (1) the sum of the products of the number of years
(calculated to the nearest one-twelfth) from the date of determination to the
date of each remaining scheduled principal payment of such Indebtedness or
redemption or similar payment with respect to such Disqualified Equity
Interests, including payment or redemption at final maturity, multiplied by the
amount of such payment, by (2) the sum of all such payments.

“Wholly Owned Subsidiary” means, with respect to a Subsidiary of a Person, a
Subsidiary of such Person all of the outstanding Equity Interests of which
(other than (x) director’s qualifying shares and (y) shares issued to foreign
nationals to the extent required by applicable law) are owned by such Person
and/or by one or more Wholly Owned Subsidiaries of such Person.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise

 

-41-



--------------------------------------------------------------------------------

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, (x) all
leases of the Borrower and its Restricted Subsidiaries that are treated as
operating leases for purposes of GAAP on the Closing Date shall continue to be
accounted for as operating leases for all purposes of the Agreement regardless
of any change to GAAP following the Closing Date which would otherwise require
such leases to be treated as Capital Leases and (y) in addition to the foregoing
clause (x),if the Borrower notifies the Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 820 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value,” as defined therein.

Section 1.05. Escrow Notes. Notwithstanding anything to the contrary in any
Financing Document, nothing contained in any Financing Document shall restrict
or prohibit (a) the formation and designation of an Escrow Subsidiary as an
Unrestricted Subsidiary, (b) the holding of the Escrow Funds in any Escrow
Account and the granting or existence of any Liens on any Escrow Account, the
Escrow Funds or any Escrow Notes Document or pursuant to any Escrow Account
Document, in each case, in favor of the applicable Escrow Agent (or its
designee), (c) any transactions otherwise restricted by Section 7.04 by and
among the Borrower or one or more Restricted Subsidiaries, on the one hand, and
the Escrow Subsidiary, on the other hand, in connection with the transactions
contemplated by any Escrow Notes Documents and (d) any Investment in an Escrow
Subsidiary in an aggregate amount not greater than the applicable Additional
Escrow Amount (it being understood, for the avoidance of doubt, that (1) any
such Investments and other transactions shall be deemed made exclusively in
reliance upon this Section 1.05 and not any other exception or basket under any
other provision of any Financing Document and (2) only until such time as the
applicable Escrow Funds remain in the Escrow Account, any such Escrow Notes
shall not constitute Consolidated Total Indebtedness or Consolidated Senior
Secured Indebtedness and shall be disregarded when calculating Consolidated
Interest Expense); provided that (A) pending the release of the related Escrow
Funds from the applicable Escrow Account, Adjusted Consolidated Net Income shall
be reduced by the Additional Escrow Amount and (B) from and after the release of
the related Escrow Funds from the applicable Escrow Account, the Escrow Notes
shall constitute Consolidated Total Indebtedness and Consolidated Senior Secured
Indebtedness and shall be included when calculating Consolidated Interest
Expense; provided further that this Section 1.05 shall not operate to permit the
Gentiva Merger to the extent it would not otherwise be permitted absent this
Section 1.05.

 

-42-



--------------------------------------------------------------------------------

ARTICLE 2

THE CREDITS

Section 2.01. Commitments. Subject to and upon the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans in dollars to
the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (a) such Lender’s Credit Exposure
exceeding such Lender’s Commitment, (b) the total Credit Exposures exceeding the
total Commitments or (c) the total Credit Exposures exceeding the Borrowing Base
then in effect; provided that not more than $400,000,000 of Commitments shall be
available to be Borrowed as Loans on the Closing Date. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.

Section 2.02. Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $1,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.04(f). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $1,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of eight Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03. Requests for Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed

 

-43-



--------------------------------------------------------------------------------

promptly by hand delivery or telecopy to the Agent of a written Borrowing
Request in a form approved by the Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account (or such other account as
the Borrower may specify) to which funds are to be disbursed, which shall comply
with the requirements of Section 2.06.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Revolving Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04. Letters of Credit.

(a) Existing Letters of Credit. On the Closing Date, without further action by
any party hereto, the Issuing Lender shall be deemed to have granted to each
Lender, and each Lender shall be deemed to have acquired from the Issuing
Lender, a participation in each Existing Letter of Credit equal to such Lender’s
Applicable Percentage of (i) the aggregate amount available to be drawn
thereunder and (ii) the aggregate unpaid amount of any outstanding reimbursement
obligations in respect thereof. Such participations shall be on all the same
terms and conditions as participations granted in Letters of Credit under
Section 2.04(e).

(b) Letters of Credit. Subject to the terms and conditions set forth herein
(including. without limitation, the conditions set forth in Section 4.01 and
4.02), the Borrower may request the issuance of Letters of Credit for its own
account (or for the account of any Restricted Subsidiary), in a form reasonably
acceptable to the Agent and the Issuing Lender, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Lender relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control.

(c) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Lender) to the Issuing Lender and the Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the account party, the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph

 

-44-



--------------------------------------------------------------------------------

(d) of this Section), the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit, as applicable. If
requested by the Issuing Lender, the Borrower also shall submit a letter of
credit application on the Issuing Lender’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed $100,000,000, (ii) the total Credit
Exposures shall not exceed the total Commitments and (iii) the total Credit
Exposures shall not exceed the Borrowing Base then in effect.

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) unless arrangements
reasonably satisfactory to the applicable Issuing Lender have been made, the
Letter of Credit Outside Date; provided that, so long as such Letter of Credit
permits the applicable Issuing Lender to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day in each such twelve-month period to be agreed upon at the time such Letter
of Credit is issued, any Letter of Credit may provide for renewals thereof for
additional periods of up to one year (but which in no event shall extend beyond
the date referred to in clause (ii) (without giving effect to this proviso)).

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Lender or the Lenders, the Issuing Lender hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Lender,
a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, but subject to the
last sentence of this Section 2.04(e), each Lender hereby absolutely and
unconditionally agrees to pay to the Agent, for the account of the Issuing
Lender, such Lender’s Applicable Percentage of each LC Disbursement made by the
Issuing Lender and not reimbursed by the Borrower on the date due as provided in
paragraph (f) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever;
provided that notwithstanding the foregoing, solely with respect to any Outside
Maturing Letter of Credit that shall remain outstanding and undrawn as of the
Letter of Credit Outside Date, each Lender’s participation in such Outside
Maturing Letter of Credit pursuant to this paragraph (e) shall terminate
immediately following the Letter of Credit Outside Date, but that such
participation shall not otherwise terminate until the L/C Exposure with respect
thereto shall have been reduced to zero.

(f) Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Agent an amount equal to such LC Disbursement not later than
3:00 p.m., New York City time, on the date that such LC Disbursement is made, if
the Borrower shall have received notice of such LC Disbursement prior to 11:00
a.m., New York City time, on such date, or, if such notice has not been received
by the Borrower prior to such time on such date, then not later than 3:00 p.m.,
New York City time, on (i) the Business Day that the Borrower receives such
notice, if such notice is received prior to 11:00 a.m., New York City time, on
the day of receipt, or (ii) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt; provided that the Borrower

 

-45-



--------------------------------------------------------------------------------

may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Agent shall promptly pay to the Issuing Lender the amounts
so received by it from the Lenders. Promptly following receipt by the Agent of
any payment from the Borrower pursuant to this paragraph, the Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Lender for any LC Disbursement (other than the funding of ABR Revolving Loans or
a Swingline Loan as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Agent, the Lenders nor the Issuing Lender, nor any of their Related Parties,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Lender;
provided that the foregoing shall not be construed to excuse the Issuing Lender
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by Applicable Laws) suffered by the Borrower
that are caused by the Issuing Lender’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Lender (as finally determined by a court of competent jurisdiction), the
Issuing Lender shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

-46-



--------------------------------------------------------------------------------

(h) Disbursement Procedures. The Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Lender shall promptly notify the
Agent and the Borrower by telephone (confirmed by telecopy) of such demand for
payment and whether the Issuing Lender has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Issuing Lender
and the Lenders with respect to any such LC Disbursement.

(i) Interim Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (f) of
this Section, then Section 2.12(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Lender, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (f) of this Section to reimburse the Issuing Lender shall be for the
account of such Lender to the extent of such payment.

(j) Replacement of the Issuing Lender. The Issuing Lender may be replaced at any
time by written agreement among the Borrower, the Agent, the replaced Issuing
Lender and the successor Issuing Lender. The Agent shall notify the Lenders of
any such replacement of the Issuing Lender. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Lender pursuant to Section 2.11(b). From and
after the effective date of any such replacement, (i) the successor Issuing
Lender shall have all the rights and obligations of the Issuing Lender under
this Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the replacement of
an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue Letters of Credit.

(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the Agent
or the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing greater than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Agent, in the name of the Agent
and for the benefit of the Lenders, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (m) of Article 8. Such deposit shall
be held by the Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the Agent
and at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Agent to reimburse the
Issuing Lender for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to

 

-47-



--------------------------------------------------------------------------------

satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

Section 2.05. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $30,000,000, (ii) the sum of the total Credit
Exposures exceeding the total Commitments or (iii) the sum of the total Credit
Exposures exceeding the Borrowing Base then in effect; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy, or by electronic
communication, if arrangements for doing so have been approved by the Swingline
Lender), not later than 2:00 p.m., New York City time, on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. Subject to satisfaction of
the conditions with respect to such Borrowing of Swingline Loans set forth in
Section 4.02, the Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.04(f), by
remittance to the Issuing Lender) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the

 

-48-



--------------------------------------------------------------------------------

Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

Section 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m., New
York City time, to the account of the Agent most recently designated by it for
such purpose by notice to the Lenders; provided that Swingline Loans shall be
made as provided in Section 2.05. The Agent will make such Loans available to
the Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Agent in New York City and
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.04(f) shall be remitted by the Agent to the Issuing Lender.

(b) Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Borrowing that such Lender will not make
available to the Agent such Lender’s share of such Borrowing, the Agent may
assume that such Lender has made such share available on such date in accordance
with paragraph (a) of this Section 2.06 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Agent, then the applicable Lender and the Borrower severally
agree to pay to the Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.

Section 2.07. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.07. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Agent of such election by telephone by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the Agent of a
written Interest Election Request in a form approved by the Agent and signed by
the Borrower.

 

-49-



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Agent shall
advise each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Agent, at the request of the Required
Lenders, so notifies the Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

Section 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $25,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the total Credit Exposures would exceed (x) the total Commitments
or (y) the Borrowing Base then in effect.

(c) The Borrower shall notify the Agent of any election to terminate or reduce
the Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Agent shall advise the Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness

 

-50-



--------------------------------------------------------------------------------

of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Agent on or prior to the specified effective date) if
such condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

Section 2.09. Repayment of Loans; Evidence of Indebtedness.

(a) (i) The Borrower shall repay to the Administrative Agent for the ratable
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date and (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Maturity Date and each
Friday that is a Business Day; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Agent shall maintain accounts in which it shall record (i) the amount of
each Loan made hereunder, the Class and Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Agent hereunder for the account of
the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Agent.
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 10.04) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

Section 2.10. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.

(b) The Borrower shall notify the Agent (and, in the case of prepayment of a
Swingline Loan, the Swingline Lender) by telephone (confirmed by telecopy) of
any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 12:00 noon, New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment. In either case,
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in

 

-51-



--------------------------------------------------------------------------------

connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Borrowing, the Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.

(c) If, at any time, the total Credit Exposures exceed the Borrowing Base then
in effect, the Borrower shall immediately (i) prepay Loans in an amount equal to
such excess and (ii) if such excess is greater than the outstanding principal
amount of the Loans at such time, the Borrower shall pay to the Agent an amount
in immediately available funds equal to the amount by which the Credit Exposures
exceed the Borrowing Base after giving effect to the payment made pursuant to
clause (i) above to be held for the benefit of the Lenders and the Issuing
Lender in accordance with the Collateral Documents to secure the payment of all
reimbursement obligations in respect of any LC Disbursements arising from
subsequent drawings under Letters of Credit issued hereunder. All or any portion
of any amount paid to the Agent pursuant to clause (ii) above will be returned
to the Borrower at its request accompanied by a certificate of a Financial
Officer stating that, after giving effect to such return, the Credit Exposures
will not exceed the Borrowing Base then in effect and no Default is continuing.

Section 2.11. Fees.

(a) The Borrower agrees to pay to the Agent for the account of each Lender a
commitment fee of 0.375% per annum on the average daily unused amount of the
Commitment (with, solely for this purpose, any Swingline Loan not being
considered a usage of the Commitments) of such Lender during the period from and
including the Closing Date to but excluding the date on which such Commitment
terminates; provided that, for the avoidance of doubt, in respect of periods
prior to the Second Amendment and Restatement Date, the commitment fee referred
to herein shall accrue at the rate previously in effect hereunder prior to
giving effect to the Second Amendment and Restatement Agreement. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and the date on which the Commitments
terminate, commencing on the first such day to occur after the Closing Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, a Lender’s
Commitment will be deemed to be used to the extent of its outstanding Revolving
Loans and LC Exposure.

(b) The Borrower agrees to pay (i) to the Agent for the account of each Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Lender a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Lender’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to

 

-52-



--------------------------------------------------------------------------------

occur after the Closing Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Lender pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Agent, for its own account, fees payable
in the amounts and at the times separately agreed upon between the Borrower and
the Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Agent (or to the Issuing Lender, in the case of fees
payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. All fees payable hereunder, once paid, shall
not be refundable under any circumstances.

Section 2.12. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, (i) any overdue principal of any Loan shall
bear interest at 2% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section 2.12 and (ii) any other
overdue amount (including overdue interest) shall bear interest at 2% per annum
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section 2.12.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section 2.12 shall
be payable on demand, (ii) in the event of any repayment or prepayment of any
Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Agent, and such determination shall be
conclusive absent manifest error.

(f) For the avoidance of doubt, in respect of periods prior to the Second
Amendment and Restatement Date, interest on Loans shall accrue at the rate
previously in effect hereunder prior to giving effect to the Second Amendment
and Restatement Agreement.

 

-53-



--------------------------------------------------------------------------------

Section 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or

(b) the Agent is advised by the Required Lenders that the Adjusted LIBO Rate or
the LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making, converting to, continuing or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Agent shall give notice thereof to the Borrower and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

Section 2.14. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Lender;

(ii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein; or

(iii) impose any additional Tax liability (other than in respect of any Excluded
Taxes, any Taxes excluded from Other Taxes pursuant to the definition thereof,
or any Indemnified Taxes or Other Taxes indemnified under Section 2.16) with
respect to any Financing Document or any of its obligations thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable thereunder;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered; provided that such amounts under clauses (i), (ii) and (iii) above
shall only be payable by the Borrower to the applicable Lender under this
Section 2.14(a) so long as the Lender imposes such charges under other
syndicated credit facilities involving similarly situated borrowers that such
Lender is a lender under.

(b) If any Lender or the Issuing Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Lender’s capital or on the capital of
such Lender’s or the Issuing Lender’s holding company, if any, as a

 

-54-



--------------------------------------------------------------------------------

consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered; provided that such amounts shall only be payable by the
Borrower to the applicable Lender under this Section 2.14(b) so long as the
Lender imposes such charges under other syndicated credit facilities involving
similarly situated borrowers that such Lender is a lender under.

(c) A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Lender, as the
case may be, the amount shown as due on any such certificate within 30 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s or the Issuing Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section 2.14 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

Section 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 30
days after receipt thereof.

 

-55-



--------------------------------------------------------------------------------

Section 2.16. Taxes.

(a) Any and all payments by or on account of any obligation of any Credit Party
under any Financing Document shall (except as required by applicable law) be
made free and clear of and without deduction for any Taxes; provided that if any
Credit Party or other applicable withholding agent shall be required to deduct
any Taxes from such payments, then (i) if such Tax is an Indemnified Tax or
Other Tax, the sum payable by the applicable Credit Party shall be increased as
necessary so that after all required deductions have been made (including
deductions applicable to additional sums payable under this Section 2.16) the
Agent or Lender, as applicable, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable withholding
agent shall make such deductions and (iii) the applicable withholding agent
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) The Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Lender (each, a “Tax Indemnitee”), within 10 days after written demand
therefor, for any Indemnified Taxes imposed on or with respect to any payment by
or on account of any obligation of any Credit Party under any Financing
Document, and for any Other Taxes, payable by such Administrative Agent, Lender
or Issuing Lender, as applicable (including any Indemnified Taxes or Other Taxes
imposed on or with respect to any amounts payable under this Section 2.16) and,
in each case, any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes or were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Lender, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Lender, shall be conclusive
absent manifest error. In the event that a Credit Party pays additional amounts
under Section 2.16(a) or makes an indemnification payment pursuant to this
Section 2.16(c) to a Tax Indemnitee with respect to Indemnified Taxes or Other
Taxes, such Tax Indemnitee shall reasonably cooperate with all reasonable
requests of such Credit Party to pursue a refund of the Indemnified Tax or Other
Tax at issue, at the sole expense of such Credit Party, if (i) in the reasonable
judgment of the Tax Indemnitee such cooperation shall not subject such Tax
Indemnitee to any unreimbursed third party cost or expense or otherwise be
materially disadvantageous to such Tax Indemnitee and (ii) based on advice of
such Credit Party’s independent accountants or external legal counsel, there is
a reasonable basis for such Credit Party to contest with the applicable
Governmental Authority the imposition of such Indemnified Taxes or Other Taxes.
Any resulting refund shall be governed by Section 2.16(f). This Section 2.16(c)
shall not be construed to require a Tax Indemnitee to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Credit Party or any other Person.

(d) As soon as practicable after any payment of Indemnified Taxes by any Credit
Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by laws or reasonably requested by the
Borrower or the Administrative Agent certifying as to any entitlement of such
Lender to an exemption from, or reduction in, any withholding Tax with respect
to any payments to be made to such Lender under any Financing Document. Each
such Lender shall, whenever a lapse in time or change in circumstances
(including, where applicable, by reason of a participation

 

-56-



--------------------------------------------------------------------------------

as described in Section 10.04(c)) renders such documentation (including any
specific documentation required below in this Section 2.16(c)) obsolete, expired
or inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent of its
inability to do so.

Without limiting the foregoing:

(A) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
on or before the date on which it becomes a party to this Agreement two properly
completed and duly signed original copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding.

(B) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) whichever of the following is applicable:

(1) two properly completed and duly signed original copies of the applicable IRS
Form W-8BEN (or any successor forms) claiming eligibility for the benefits of an
income tax treaty to which the United States is a party, and such other
documentation as required under the Code,

(2) two properly completed and duly signed original copies of IRS Form W-8ECI
(or any successor forms),

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two
properly completed and duly signed certificates substantially in the form of
Exhibit J (any such certificate, a “United States Tax Compliance Certificate”)
and (B) two properly completed and duly signed original copies of the applicable
IRS Form W-8BEN (or any successor forms),

(4) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), IRS Form
W-8IMY (or any successor forms) of the Foreign Lender, accompanied by a Form
W-8ECI, the applicable IRS Form W-8BEN (or any successor form), United States
Tax Compliance Certificate, Form W-9, Form W-8IMY or any other required
information (or any successor forms) from each beneficial owner that would be
required under this Section 2.16(e) if such beneficial owner were a Lender, as
applicable (provided that, if such Foreign Lender is a partnership (and is not a
participating Lender) and if one or more direct or indirect partners are
claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Foreign Lender on behalf of such beneficial
or indirect owners), or

(5) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, any United States federal withholding tax on any payments to such Lender
under any Financing Document.

 

-57-



--------------------------------------------------------------------------------

(C) If a payment made to a Lender under any Financing Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under such
Sections and, if necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (C), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(f) If the Administrative Agent or a Lender has received a refund of any
Indemnified Taxes as to which it has been indemnified by any Credit Party or
with respect to which any Credit Party has paid additional amounts pursuant to
this Section 2.16, it shall pay over such refund to the Borrower (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.16 with respect to the Indemnified Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (including any Taxes) and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

Section 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.14, 2.15 or 2.16, or otherwise) prior to
1:00 p.m., New York City time, on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Agent at its offices at 383 Madison
Avenue, New York, New York 10179, except payments to be made directly to the
Issuing Lender or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall be made directly
to the Persons entitled thereto. The Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the Agent
to pay fully all amounts of principal, unreimbursed LC Disbursements, interest
and fees then due hereunder, such funds shall be applied (subject, in the event
that an Enforcement Notice is in effect, to the provisions of the

 

-58-



--------------------------------------------------------------------------------

Security Agreement) (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans or Swingline Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Agent for the account of the Lenders or
the Issuing Lender hereunder that the Borrower will not make such payment, the
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Lender, as the case may be, the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or the Issuing Lender, as the case may be, severally agrees to repay to
the Agent forthwith on demand the amount so distributed to such Lender or
Issuing Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(e) or (f), 2.05(c), 2.06(b), 2.17(d), or 10.03 then
the Agent may, in its discretion (notwithstanding any contrary provision
hereof), (i) apply any amounts thereafter received by the Agent for the account
of such Lender to satisfy such Lender’s obligations under such Sections until
all such unsatisfied obligations are fully paid, and/or (ii) hold such amounts
in a segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion

 

-59-



--------------------------------------------------------------------------------

Section 2.18. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Agent, which consent shall not unreasonably be withheld
or delayed, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

Section 2.19. Release of Security Interest in Assets Being Sold. If no Default
shall have occurred and be continuing and no Enforcement Notice is in effect,
upon any sale or other disposition of Collateral that does not violate
Section 7.03(c) hereof, the Security Interests in such Collateral shall
automatically be released and at the request of the relevant Grantor, the Agent
shall execute and deliver a release of such specific assets pursuant to
Section 25(f) of the Security Agreement.

Section 2.20. Increase In Commitments.

(a) The Borrower may, by written notice to the Agent, request to effect one or
more increases in the aggregate amount of the Commitments (the “Incremental
Commitments”) in an aggregate principal amount not to exceed (i) an amount such
that the Senior Secured Leverage Ratio, as of the date of the effectiveness of
any such Incremental Commitments, would be equal to or less than 3.50:1.00,
calculated on a Pro Forma Basis (treating any such proposed Incremental
Commitments as fully drawn and the Loans thereunder outstanding) (provided that
any proceeds of such Incremental Commitments and any proceeds of any
substantially simultaneous incurrence of Indebtedness shall not be netted from
Consolidated Senior Secured Indebtedness for purposes of calculating the Senior
Secured Leverage Ratio) plus (ii) $100,000,000 (less the aggregate principal
amount of all loans incurred after the Second Amendment and Restatement Date
pursuant to Section 2.18 of the Term Loan Facility (or other “incremental”
provisions of the Term Loan Facility). For the avoidance of doubt, the Borrower
may establish Incremental Commitments under this Section 2.20 in reliance on
Section 2.20(a)(i) to the extent permitted prior to using Section 2.20(a)(ii).
Notwithstanding the foregoing, if the Borrower has not included in

 

-60-



--------------------------------------------------------------------------------

such notice to the Administrative Agent for any Incremental Commitments an
explicit election to establish such Incremental Commitments pursuant to
Section 2.20(a)(i) or Section 2.20(a)(ii), then the Borrower shall be deemed to
have elected to establish such Incremental Commitments under Section 2.20(a)(i)
to the extent such Incremental Commitments are permitted to be incurred under
such clause. Upon the receipt of such request by the Agent, the Agent shall
deliver a copy thereof to each Lender. Such notice shall set forth the amount of
the requested Incremental Commitments (which shall be (i) in minimum increments
of $1,000,000 and a minimum amount of $25,000,000 or (ii) equal to the remaining
amount available for Incremental Commitments) and the date on which such
increase is requested to become effective. The Incremental Commitments may be
made by any existing Lender (provided that no existing Lender shall have any
obligation to provide any Incremental Commitment and none of the Borrower or its
Affiliates has any obligation to offer any existing Lender the right to provide
any Incremental Commitment) or by any other bank or other financial institution
that is willing to provide Incremental Commitments (any such other bank or other
financial institution, an “Additional Lender”); provided that each Additional
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Agent, the Swingline Lender and the Issuing Lender (which approvals shall
not be unreasonably withheld) and the Borrower and each Additional Lender shall
execute all such documentation as the Agent shall reasonably specify to evidence
its Commitment and/or its status as a Lender hereunder.

(b) Each of the parties hereto hereby agrees that the Agent may take any and all
actions as may be reasonably necessary to ensure that, after giving effect to
any Incremental Commitments, the outstanding Revolving Loans (if any) are held
by the Lenders in accordance with their new Applicable Percentages. This may be
accomplished at the discretion of the Agent, following consultation with the
Borrower, (i) by requiring the outstanding Revolving Loans to be prepaid with
the proceeds of a new Borrowing, (ii) by causing existing Lenders to assign
portions of their outstanding Revolving Loans to Lenders providing the
Incremental Commitments and the Additional Lenders, or (iii) by any combination
of the foregoing. Any prepayment or assignment described in this paragraph
(b) shall be subject to Section 2.15, but otherwise without premium or penalty.

(c) Notwithstanding the foregoing, no Incremental Commitments or addition of a
new Lender shall become effective under this Section 2.20 unless, (i) no Default
shall have occurred or be continuing or would exist after giving effect to such
increase, (ii) on the date of such increase, the conditions set forth in
paragraphs (a) and (b) of Section 4.02 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Borrower, (iii) upon reasonable request
by the Agent, the Agent shall have received legal opinions and board resolutions
consistent with those delivered on the Closing Date under Sections 4.01(g) and
4.01(k)(i) and (iv) on a Pro Forma Basis, after giving effect to such
Incremental Commitments and any Acquisition to be consummated simultaneously
with such increase, the Borrower shall be in compliance with Section 6.01 (it
being understood that for purposes of determining compliance with this clause
(iv), the Commitments shall be deemed to be fully drawn).

(d) Any Incremental Commitments established hereunder shall have terms identical
to the Commitments existing immediately prior to the establishment of such
Incremental Commitments; provided that any commitment, arrangement, upfront or
similar fees may be agreed among the Borrower, the Lenders and the Additional
Lenders providing such Incremental Commitments.

(e) Incremental Commitments shall become Commitments under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Facility Documents, executed by the Borrower, each Lender
agreeing to provide such Incremental Commitment, each Additional Lender and the
Agent. The Incremental Amendment may, without the consent of any other Agents or
Lenders, effect such amendments to this Agreement and the other Facility
Documents as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower to effect the provisions of this
Section 2.20.

 

-61-



--------------------------------------------------------------------------------

(f) This Section 2.20 shall supersede any provisions in Section 2.17 or 10.02 to
the contrary.

Section 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders or the Supermajority
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.02);
provided, that notwithstanding the foregoing, (i) such Defaulting Lender’s
Commitment may not be increased or extended without its consent and (ii) the
principal amount of, or interest or fees payable on, Loans or LC Disbursements
actually funded by such Defaulting Lender may not be reduced or excused or the
scheduled date of payment may not be postponed as to such Defaulting Lender
without such Defaulting Lender’s consent.

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent that (x) the sum
of all non-Defaulting Lenders’ Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) no Default or Event of Default
exists and is continuing at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize (for the benefit of the Issuing
Lender only) the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) pursuant to such arrangements as the Issuing Lender may
reasonably require, for so long as such LC Exposure is outstanding;

(iii) to the extent the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees pursuant to Section 2.11(b) with respect
to such portion of such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and (b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

 

-62-



--------------------------------------------------------------------------------

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
re-allocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all Letter of Credit fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Lender until and to the extent that such LC Exposure is reallocated and/or cash
collateralized;

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.21(c), and participating interests in any newly made Swingline
Loan or any newly issued, amended or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein);
and

(e) except as expressly provided otherwise in this Section 2.21, any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article 8 or otherwise) or received by the Administrative
Agent from such Defaulting Lender pursuant to Section 10.08 shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Issuing Lender or the
Swingline Lender hereunder; third, to cash collateralize the Issuing Lenders’ LC
Exposure with respect to such Defaulting Lender in accordance with
Section 2.21(c)(ii); fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize the Issuing Lenders’ future LC Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.21(c)(ii); sixth, to
the payment of any amounts owing to the Lenders, the Issuing Lenders or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lenders or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that, in
the case of this clause eighth, if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letters of Credit
and Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 2.21(c)(i).

 

-63-



--------------------------------------------------------------------------------

Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this Section 2.21(e) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then
such Lender shall not longer be a Defaulting Lender hereunder, and the Swingline
Exposure and LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender having been a Defaulting Lender.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 3.01. Corporate Existence and Power. The Borrower and each Subsidiary
Guarantor (a) is a corporation, limited liability company or partnership duly
incorporated or organized and validly existing under the laws of its
jurisdiction of incorporation or organization, (b) is in good standing under the
laws of its jurisdiction of incorporation or organization and (c) has all
corporate or other powers and all material Governmental Approvals (including
without limitation those required by Medicaid Regulations and Medicare
Regulations) required to carry on its business as now conducted and as proposed
to be conducted, except for such Governmental Approvals the failure of which to
have, in the aggregate, could not be reasonably expected to have a Material
Adverse Effect. The Borrower and each Subsidiary Guarantor is in compliance with
its Organizational Documents.

Section 3.02. Corporate and Governmental Authorization; No Contravention. The
execution and delivery by the Borrower and each Subsidiary Guarantor of the
Financing Documents to which it is a party, its performance of its obligations
thereunder and, with respect to the Borrower, its Borrowings hereunder, are
within its corporate or other powers, have been duly authorized by all necessary
corporate or other action, require no action by or in respect of, or filing
with, any governmental body, agency or official (other than filings necessary to
perfect the Liens created by the Collateral Documents) and do not contravene, or
constitute a default under, any Applicable Laws or any provision of its
Organizational Documents, or of any agreement or other instrument binding upon
it or result in or require the imposition of any Lien (other than the Liens
created by the Collateral Documents) on any of its assets.

Section 3.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower, and the other Financing Documents, when executed and
delivered as contemplated by this Agreement, will constitute valid and binding
obligations of each Credit Party that is a party thereto, in each case
enforceable in accordance with its terms, except as limited by general
principles of equity and by bankruptcy, insolvency, fraudulent conveyance or
other similar laws affecting creditors’ rights generally.

 

-64-



--------------------------------------------------------------------------------

Section 3.04. Security Interests. Subject to Section 6(b) of the Second
Amendment and Restatement Agreement, as of the Third Amendment and Restatement
Date, the Collateral Documents create valid Security Interests in the Collateral
to the extent set forth therein. Subject to Section 6(b) of the Second Amendment
and Restatement Agreement, at all times after the Third Amendment and
Restatement Date, the Collateral Documents will create valid and, (i) when
financing statements and Mortgages are filed in the offices specified in the
Perfection Certificate (as defined in the Security Agreement) or, in the case of
Mortgages, in the applicable offices, and delivered pursuant to the Security
Agreement or (ii) upon the taking of possession or control by the Collateral
Agent of the Collateral with respect to which a security interest may be
perfected only by possession or control under the UCC (which possession or
control shall be given to the Collateral Agent to the extent possession or
control by the Collateral Agent is required by the Collateral Documents and this
Agreement), perfected Security Interests under the law in which the real
property encumbered by a Mortgage that constitutes a Collateral Document is
located and with respect to all other Collateral under the law of the State of
New York in the Collateral from time to time covered or purportedly covered
thereby to the extent that a security interest in such Collateral may be
perfected by filing (in the case of subclause (i)), control or possession (in
the case of subclause (ii)) under the UCC. Subject to the Term Loan
Intercreditor Agreement, such Security Interests will be prior to all other
Liens (except Permitted Liens) on such Collateral until the applicable Security
Interest is released without recourse or warranty pursuant to Section 25 of the
Security Agreement.

Section 3.05. Financial Information.

(a) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of December 31, 2013 and the related consolidated statements of
operations, cash flows and shareholders’ equity for the Fiscal Year then ended,
reported on by PricewaterhouseCoopers LLP, fairly present in all material
respects, in conformity with GAAP, the consolidated financial position of the
Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such Fiscal Year.

(b) [Reserved].

(c) [Reserved].

(d) [Reserved].

(e) [Reserved].

(f) Since December 31, 2013, no event has occurred and no condition has come
into existence which (i) has had a Material Adverse Effect (other than any such
event or condition the Material Adverse Effect of which has ceased) or (ii) is
reasonably likely to have a Material Adverse Effect.

Section 3.06. Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Borrower threatened against or affecting,
the Borrower or any Subsidiary Guarantor before any court or arbitrator or any
governmental body, agency or official (i) in which there is a reasonable
possibility of an adverse decision that would reasonably be expected to have a
Material Adverse Effect or (ii) which in any manner questions the validity of
any Financing Document.

Section 3.07. Compliance with ERISA. Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan. No member of the ERISA Group has (i) sought a waiver of the minimum
funding standard under Section 412 of the Code in respect of any Plan,
(ii) failed to make any contribution or

 

-65-



--------------------------------------------------------------------------------

payment to any Plan or Multiemployer Plan or made any amendment to any Plan,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Code or (iii) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.

Section 3.08. Taxes. Each Credit Party has filed all material Tax returns that
are required to be filed by it (taking into account valid extensions) and has
paid prior to delinquency all material Taxes due and payable by it (including in
its capacity as withholding agent), except such Taxes, if any, as are being
contested in good faith (if adequate reserves for such Taxes have been provided
in accordance with GAAP). The charges, accruals and reserves on the books of the
Borrower and the Subsidiary Guarantors in respect of Taxes are, in the
aggregate, adequate in all material respects.

Section 3.09. Compliance with Laws. The Borrower and the Subsidiary Guarantors
are in compliance in all material respects with all Applicable Laws (including
without limitation Medicaid Regulations and Medicare Regulations), other than
such laws, rules or regulations (i) the validity or applicability of which the
Borrower or the relevant Subsidiary Guarantor is contesting in good faith or
(ii) the failure to comply with which could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 3.10. No Regulatory Restrictions on Borrowing. Neither the Borrower nor
any Subsidiary Guarantor is (i) an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, or (ii) otherwise subject to any
regulatory scheme which restricts its ability to incur Indebtedness hereunder.

Section 3.11. Environmental Matters.

(a) From time to time, the Borrower reviews the effect of Environmental Laws on
the business, operations and properties of the Borrower and the Subsidiary
Guarantors, in the course of which reviews it identifies and evaluates
associated liabilities and costs, including Environmental Liabilities. On the
basis of such reviews, the Borrower has reasonably concluded that the foregoing
associated liabilities and costs are unlikely to have a Material Adverse Effect.

(b) Except to the extent that the Environmental Liabilities of the Borrower and
the Subsidiary Guarantors that relate to or could result from the matters
referred to in this Section 3.11(b) would not exceed $2,000,000 for any one
occurrence, or $10,000,000 for any occurrences in the aggregate, the Borrower
and the Subsidiary Guarantors and their respective operations and properties are
in compliance with applicable Environmental Laws, and no notice, notification,
demand, request for information, citation, summons, complaint or order with
respect to Hazardous Materials or any violation of or liability under
Environmental Laws is in existence or, to the knowledge of the Borrower and the
Subsidiary Guarantors, proposed, threatened or anticipated with respect to or in
connection with the business or operations now or formerly conducted or to be
conducted by, or in connection with any properties now or to the knowledge of
the Borrower and the Subsidiary Guarantors, formerly owned, leased or operated
by, the Borrower or any Subsidiary Guarantor, and there are no facts,
circumstances or events which could reasonably be expected to result in any such
notice, notification, demand, request for information, citation, summons,
complaint or order.

Section 3.12. Full Disclosure. The information (other than projections)
heretofore furnished in writing by the Borrower or any Subsidiary Guarantor to
the Agent or any Lender, taken as a whole, for purposes of or in connection with
this Agreement or any transaction contemplated hereby did not at the time
furnished, and all such information hereafter furnished in writing by the
Borrower or any Subsidiary Guarantor to the Agent or Lender, taken as a whole,
will not at the time furnished, contain any untrue

 

-66-



--------------------------------------------------------------------------------

statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were or will be made, not misleading. Although any projections (and the
underlying assumptions) by necessity involve uncertainties and approximations,
the Borrower believes as of the Closing Date that the projections set forth in
the Information Memorandum are reasonable (and the significant assumptions upon
which they are based are stated in summary form therein), and such projections
provide reasonable estimations of the future performance of the Borrower and its
Restricted Subsidiaries, subject, as stated above, to the uncertainties and
approximations inherent in any projections. The Borrower has disclosed to the
Lenders in writing (including by way of reports filed in accordance with
Section 12 of the Securities Exchange Act) any and all facts which are known to
it and which have had or could reasonably be expected to have a Material Adverse
Effect.

Section 3.13. Information as to Equity Interest and Instruments. Schedule 1.01B
hereto sets forth a correct and complete list, as of the close of business on
the Second Amendment and Restatement Date, of each Subsidiary of the Borrower,
its outstanding Equity Interests, each owner thereof and the percentage thereof
owned by such owner. As of the close of business on the Second Amendment and
Restatement Date, neither the Borrower nor any of its Subsidiaries owns any
interest in any Subsidiary which is not a Restricted Subsidiary (except as set
forth in Schedule 1.01B). Except as set forth on Schedule 3.13 hereto, no
Indebtedness in an amount exceeding $5,000,000 owed to the Borrower or any
Restricted Subsidiary is evidenced by any instrument (as such term is defined in
the UCC) that is not held in a Collateral Account or pledged to the Agent as
part of the Collateral.

Section 3.14. Representations in Other Financing Documents. The representations
of each Lien Grantor in the Security Agreement and in each Security Agreement
Supplement (if any) signed by it are true.

Section 3.15. Margin Stock.

(a) Margin Stock will not at any time represent more than 25% of the value (as
determined by any reasonable method) of the assets subject to any provision of
the Financing Documents that restricts the right or ability of the Borrower or
any Subsidiary Guarantor to sell, pledge or otherwise dispose of Margin Stock
owned by them or requires a prepayment of Loans upon the exercise of any such
right.

(b) No part of the proceeds of any Loan or Letter of Credit will be used for any
purpose that entails a violation of the provisions Regulation U, Regulation X
or, assuming that no broker-dealer or other “creditor” (as defined in Regulation
T) extends or maintains credit under this Agreement, Regulation T.

Section 3.16. Properties.

(a) The Borrower and each Subsidiary Guarantor has good title to, or valid
leasehold interests in, all real and personal property material to its business
(including all its property subject to the Mortgages), except for Permitted
Liens and defects that in the aggregate could not reasonably be expected to have
a Material Adverse Effect.

(b) The Borrower and each Subsidiary Guarantor owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the Subsidiary
Guarantors does not infringe upon the rights of any other Person, except for
infringements that, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

-67-



--------------------------------------------------------------------------------

(c) Schedule 3.16 sets forth a brief description of each Owned Real Property
that is owned by the Borrower or any Subsidiary Guarantor as of the Second
Amendment and Restatement Date.

(d) As of the Second Amendment and Restatement Date, neither the Borrower nor
any Subsidiary Guarantor has received notice of, or has knowledge of, any
pending or contemplated condemnation proceeding or Casualty Event affecting any
property subject to a Mortgage or any sale or disposition thereof in lieu of
condemnation. No property subject to a Mortgage nor any interest therein is
subject to any right of first refusal, option or other contractual right to
purchase such property or interest therein, other than Permitted Liens.

(e) No Mortgage encumbers improved Owned Real Property that is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards within the meaning of the National Flood
Insurance Act of 1968 unless flood insurance available under such Act has been
obtained in accordance with Section 5.03(b).

Section 3.17. Existing Indebtedness. As of the Second Amendment and Restatement
Date, the Borrower and the Subsidiary Guarantors will have no funded
Indebtedness outstanding other than (i) Indebtedness evidenced by this
Agreement, (ii) Indebtedness under the Senior Notes in an aggregate principal
amount not to exceed $500,000,000, (iii) Indebtedness under the Term Loan
Facility in an aggregate principal amount not to exceed $1,000,000,000,
(iv) intercompany Indebtedness otherwise permitted under this Agreement,
(v) Indebtedness in respect of Capital Lease Obligations set forth on Schedule
7.01 hereto and not in excess of $100,000,000 in the aggregate and (vi) other
Indebtedness set forth on Schedule 7.01 hereto in an aggregate principal amount
not exceeding $10,000,000.

Section 3.18. Solvency. Immediately after the Third Amendment and Restatement
Date, (a) the fair value of the assets of the Borrower, and the fair value of
the assets of the Consolidated Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise of the Borrower, and of the Consolidated Subsidiaries on a
consolidated basis, respectively; (b) the present fair saleable value of the
property of the Borrower, and the present fair saleable value of the property of
the Consolidated Subsidiaries on a consolidated basis, will exceed the amount
that will be required to pay the probable liability of the debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, of the Borrower, and of the
Consolidated Subsidiaries on a consolidated basis, respectively; (c) the
Borrower, and the Consolidated Subsidiaries on a consolidated basis, will be
able to pay their respective debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(d) neither the Borrower, nor the Consolidated Subsidiaries on a consolidated
basis, will have unreasonably small capital with which to conduct the business
in which they are engaged as such business is now conducted and proposed to be
conducted after the Third Amendment and Restatement Date.

Section 3.19. Labor Relations. As of the Second Amendment and Restatement Date,
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (a) there is no collective bargaining agreement
or other labor contract covering employees of the Borrower or any of its
Subsidiaries, (b) no such collective bargaining agreement or other labor
contract is scheduled to expire during the term of this Agreement, (c) to the
best of the Borrower’s knowledge, no union or other labor organization is
seeking to organize, or to be recognized as, a collective bargaining unit of
employees of the Borrower or any of its Subsidiaries or for any similar purpose,
(d) there is no pending or (to the best of the Borrower’s knowledge) threatened,
strike or work stoppage and (e) there is no pending or (to the best of the
Borrower’s knowledge) threatened unfair labor practice claim, or other labor
dispute against or affecting the Borrower or its Subsidiaries or their
employees.

 

-68-



--------------------------------------------------------------------------------

Section 3.20. No Defaults Under Agreements. None of Borrower or any Restricted
Subsidiary is in default under any provision of any agreement or instrument to
which it is a party, and no condition exists which, with the giving of notice or
the lapse of time or both, would constitute such a default, other than in each
case as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

Section 3.21. Existing Liens. As of the Second Amendment and Restatement Date,
the Borrower and the Subsidiary Guarantors will have no Liens existing on any
Collateral then owned by them other than (i) Liens evidenced by this Agreement,
(ii) Permitted Liens, including the Liens set forth on Schedule 7.02 hereto and
(iii) Liens in respect of Indebtedness outstanding under the Term Loan Facility.

Section 3.22. Status of Obligations as Senior Debt. The Secured Obligations are
“Senior Debt” (or any comparable term) and “Designated Senior Debt” (or any
comparable term), in each case under, and as defined in, any documentation
governing any Subordinated Indebtedness.

Section 3.23. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect reasonable policies and procedures designed to ensure
material compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and (a) the Borrower, its Subsidiaries and their
respective officers and employees and (b) to the knowledge of the Borrower, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing, use of proceeds or
other transaction contemplated by this Agreement will violate Anti-Corruption
Laws or applicable Sanctions.

Section 3.24. Use of Proceeds. The proceeds of the Loans are intended to be and
shall be used solely for the purposes set forth in and permitted by
Section 5.11.

ARTICLE 4

CONDITIONS

Section 4.01. Closing Date. The obligations of the Lenders to make Loans and of
the Issuing Lender to issue Letters of Credit hereunder on the Closing Date
shall not become effective until the date on which each of the following
conditions and the conditions set forth in Section 4.02 are satisfied:

(a) The Agent shall have received from each party hereto either (i) a
counterpart of this Agreement signed by such party or (ii) facsimile or other
written confirmation satisfactory to the Agent that such party has signed a
counterpart hereof.

(b) The Agent shall have received a counterpart of the Security Agreement,
signed by the Borrower, each Subsidiary Guarantor and the Agent.

(c) The Agent shall have received a counterpart of the Term Loan Intercreditor
Agreement, signed by the Term Loan Collateral Agent, the Collateral Agent, and
acknowledged by the Borrower and the Subsidiary Guarantors.

(d) Subject to Section 5.14 hereof and of the Term Loan Facility, the collateral
agent under the Term Loan Facility shall have received certificates evidencing
all the certificated Equity Interests listed in Schedule 1.01B (other than
Equity Interests held in Cornerstone, any

 

-69-



--------------------------------------------------------------------------------

Specified Joint Venture or any Excluded Partnership) and stock powers or other
appropriate instruments of transfer relating thereto, undated and endorsed in
blank and all other financing statements, certificates, agreements, including
Deposit Account Control Agreements, or instruments necessary to perfect the
Collateral Agent’s security interest in all Collateral of each Credit Party to
the extent required by this Agreement or the Security Agreement.

(e) [Reserved].

(f) The Lenders, the Agent and the Joint Lead Arrangers shall have received all
fees required to be paid, and all out-of-pocket expenses required to be paid for
which invoices have been presented, at least one Business Day before the Closing
Date (and the Borrower shall have complied with all its other obligations under
the Fee Letter).

(g) The Agent shall have received a favorable written opinion (addressed to the
Agent and the Lenders and dated the Closing Date) of each of (i) the Senior Vice
President of Corporate Legal Affairs of the Borrower, substantially in the form
of Exhibit B.1 hereto, (ii) the Senior Vice President and General Counsel of
RehabCare Group, Inc., substantially in the form of Exhibit B.2 hereto,
(iii) Cleary Gottlieb Steen & Hamilton LLP, special counsel for the Borrower,
substantially in the form of Exhibit B.3 hereto, (iv) Richards, Layton & Finger,
P.A., special Delaware counsel for the Borrower, substantially in the form of
Exhibit B.4 hereto and (v) to the extent reasonably requested by the Agent and
not addressed by any of the preceding opinions of counsel, other local counsel
where any Subsidiary Guarantor may be organized or incorporated. The Borrower
requests such counsel to deliver such opinions.

(h) The Borrower and RehabCare shall have received all governmental and
third-party consents set forth on Schedule 4.01(h) required to be obtained in
connection with the consummation of the RehabCare Acquisition.

(i) Since December 31, 2009, there shall have been no changes, effects,
developments or events that, individually or in the aggregate, have had or would
be reasonably be expected to have a Closing Date Material Adverse Effect on
RehabCare.

(j) Subject to Section 5.14 hereof, the Agent shall have received a completed
Perfection Certificate (as defined in the Security Agreement) with respect to
each Credit Party dated the Closing Date and signed by an executive officer of
such Credit Party (and such Perfection Certificate shall be reasonably
satisfactory to the Agent), together with all attachments contemplated thereby,
including copies of personal property Lien, intellectual property and tax and
judgment Lien searches received by the Borrower prior to the Closing Date with
respect to Collateral of the Borrower and the Subsidiary Guarantors, which shall
not reveal the existence of any Liens on such properties other than
(i) Permitted Liens or (ii) Liens as to which the Agent has received evidence
satisfactory to it that the obligations secured by such Liens have been fully
and finally discharged on or prior to the Closing Date.

(k) The Agent shall have received, in form and substance reasonably satisfactory
to the Agent, a certificate from an appropriate officer of each of the Credit
Parties (i) attaching copies of the Organizational Documents of such Credit
Party and copies of resolutions or consents of the board of directors of such
Credit Party or of its applicable partner or member authorizing the applicable
Financing Documents and the other transactions contemplated hereby, and
(ii) certifying (A) that such copies are true, correct and complete copies
thereof and that such resolutions and Organizational Documents are in full force
and effect as of the Closing Date and have been duly adopted in accordance with
the Organizational Documents of such Credit Party, and (B) as to the signatures
and incumbency of the Persons executing Financing Documents on behalf of such
Credit Party.

 

-70-



--------------------------------------------------------------------------------

(l) The Agent shall have received (x) the results of the completed Borrowing
Base audits and field exams with respect to the Borrower and the Subsidiary
Guarantors as of the month reasonably satisfactory to the Agent and (y) a
completed Borrowing Base Certificate dated as of the last day of the month most
recently ended at least 30 days prior to the Closing Date and signed by a
Financial Officer.

(m) The Lenders shall have received the Pro Forma Financial Statements.

(n) The Agent shall have received (i) audited consolidated financial statements
of the Borrower for the three most recent Fiscal Years ended prior to the
Closing Date and (ii) audited consolidated financial statements of RehabCare for
the three most recent Fiscal Years ended prior to the Closing Date.

(o) The Agent shall have received a solvency certificate in substantially the
form of Exhibit I hereto from the chief financial officer of the Borrower with
respect to the solvency of the Borrower and its Restricted Subsidiaries (on a
consolidated basis) after giving effect to the Transactions.

(p) [Reserved].

(q) The Agent shall have received one or more certificates, each dated the
Closing Date and signed by the president, a vice president or a financial
officer of the Borrower or RehabCare, as applicable, that taken together confirm
compliance with the conditions set forth in paragraphs (i), (s), (u) and (x) of
this Section 4.01 and Section 4.02(a).

(r) Each Credit Party shall have executed and delivered the Term Loan Facility
documentation, which shall be in a form reasonably satisfactory to the Joint
Lead Arrangers.

(s) The RehabCare Acquisition shall have been consummated in accordance with
applicable law. The RehabCare Acquisition shall be consummated in accordance
with the Merger Agreement as in effect on the Closing Date without giving effect
to any waivers, amendments, supplements or modifications that are in any respect
materially adverse to the Lenders or the Joint Lead Arrangers without the
approval of the Joint Lead Arrangers (not to be unreasonably withheld or
delayed).

(t) The Borrower and its Subsidiaries shall have delivered to the Agent fully
executed customary pay-off letters, each dated as of the date of the initial
funding of the Loans hereunder and related to the terminations of the Existing
Kindred Credit Facility and the Existing RehabCare Credit Facility.

(u) Immediately after giving effect to the Transactions, the Borrower and its
Subsidiaries would have no funded Indebtedness other than (i) Indebtedness
evidenced by this Agreement, (ii) Indebtedness under the Existing Senior Notes,
(iii) Indebtedness under the Term Loan Facility, (iv) intercompany Indebtedness
otherwise permitted under this Agreement, (v) Indebtedness in respect of Capital
Lease Obligations not in excess of $50,000,000 in the aggregate and (vi) other
Indebtedness in an aggregate principal amount not exceeding $10,000,000.

 

-71-



--------------------------------------------------------------------------------

(v) The Administrative Agent shall have received, at least five (5) days prior
to the Closing Date, all documentation and other information required by
Governmental Authorities under applicable “know your customer,” to the extent
reasonably requested by the Lenders at least seven (7) days prior to the Closing
Date.

(w) Substantially simultaneously with the Closing Date, proceeds from the
issuance of not less than $550,000,000 aggregate principal amount of Existing
Senior Notes (or such other amount as the Agent and the Borrower shall have
agreed to) shall have been applied to consummate the Transactions.

(x) Each of the representations made by RehabCare in the Merger Agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrower or one of its Subsidiaries has the right to terminate its obligations
under the Merger Agreement as a result of a breach of such representations in
the Merger Agreement, shall be true and correct as of the Closing Date.

Promptly after the Closing occurs, the Agent shall notify the Borrower and the
Lenders thereof, and such notice shall be conclusive and binding on all parties
hereto. Notwithstanding the foregoing, this Agreement shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.02) before 5:00 pm., New York City time, on September 30, 2011 (and,
if any such condition is not so satisfied or waived before such time, the
Commitments shall terminate at such time).

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Lender to issue, amend, renew
or extend any Letter of Credit, are each subject to receipt of the Borrower’s
request therefor in accordance herewith and to the satisfaction of the following
conditions (provided that, on the Closing Date, only the conditions in
paragraphs (a) and (d) of this Section must be satisfied):

(a) The representations and warranties of each Credit Party set forth in the
Financing Documents shall be true and correct in all material respects (it being
understood that any representation and warranty that is qualified as to
“materiality,” “material adverse effect” or similar language shall be true and
correct in all respects (after giving effect to any such qualification therein)
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable; provided that
those representations and warranties that speak only of a specific date shall
only speak as of such date; provided further that notwithstanding the foregoing,
the only representations and warranties of each Credit Party that shall be
required to be true and correct with respect to any Borrowing the primary
purpose of which is to finance the Gentiva Acquisition shall be those set forth
in Sections 3.01, 3.02, 3.03, 3.04, 3.10, 3.15, 3.18, 3.22 and 3.23 (conformed
as necessary for such acquisition).

(b) Following the Closing Date, at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing (provided that, with respect to any Borrowing the primary purpose of
which is to finance the Gentiva Acquisition, the requirement under this clause
(b) shall be that no Event of Default under Section 8.01(a) or (m) shall have
occurred and be continuing).

(c) Except in the case of Loans made on the Closing Date, the Agent shall have
received a Borrowing Base Certificate dated no more than 31 days prior to the
extension of such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable.

 

-72-



--------------------------------------------------------------------------------

(d) The total Credit Exposures, after giving effect to such extension of such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, shall not exceed the lesser of (x) the aggregate
Commitments then in effect and (y) the Borrowing Base as most recently
certified.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (d) of this Section.

ARTICLE 5

AFFIRMATIVE COVENANTS

From and after the Closing Date and until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

Section 5.01. Information. The Borrower will deliver the following information
to the Agent (with copies thereof for each Lender if requested by the Agent)
and, promptly upon receipt thereof, the Agent will deliver a copy thereof to
each Lender:

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Borrower, an audited consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such Fiscal Year,
and the related audited consolidated statements of operations, cash flows and
changes in stockholders’ equity for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year (to the extent
available), all such financial statements reported on in a manner acceptable to
the SEC by independent public accountants of nationally recognized standing,
which report (x) shall state that such financial statements present fairly, in
all material respects, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of the date of such financial statements and
their consolidated results of operations and cash flows for the period covered
by such financial statements in conformity with GAAP and (y) shall not contain
any Qualification;

(b) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, (i) an unaudited
condensed consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries together with the related condensed consolidated statements of
operations for such Fiscal Quarter and for the portion of the Fiscal Year ended
at the end of such Fiscal Quarter and of cash flows for the portion of the
Fiscal Year ended at the end of such Fiscal Quarter, setting forth in each case
in comparative form the unaudited consolidated statements of operations and cash
flows (to the extent available) for the corresponding Fiscal Quarter and the
corresponding portion of the previous Fiscal Year, all prepared in accordance
with Rule 10-01 of Regulation S-X of the General Rules and Regulations under the
Securities Act of 1933, as amended, or any successor rule that sets forth the
manner in which interim financial statements shall be prepared (subject to
normal year-end adjustments), and (ii) a certificate of a Financial Officer as
to the fairness of presentation and consistency of such financial statements;

(c) simultaneously with the delivery of each set of financial statements
referred to in Section 5.01(a) and within 15 days after the delivery of each set
of financial statements referred to in Section 5.01(b), a certificate of a
Financial Officer (i) setting forth in reasonable detail such

 

-73-



--------------------------------------------------------------------------------

calculations as are required to establish whether the Borrower was in compliance
with the requirements of Article 6 on the date of such financial statements,
(ii) stating whether any Default exists on the date of such certificate and, if
any Default then exists, setting forth the details thereof and the action that
the Borrower is taking or proposes to take with respect thereto, (iii) stating
whether, since the date of the Most Recent Audited Financial Statements, an
event has occurred or condition arisen which has had a Material Adverse Effect
which is not reflected in the financial statements delivered simultaneously
therewith and, if so, the nature of such Material Adverse Effect and
(iv) stating whether, since the date of the Most Recent Audited Financial
Statements, there has been a change in the GAAP applied in preparing the
financial statements then being delivered from those applied in preparing the
Most Recent Audited Financial Statements which is material to the financial
statements then being delivered and including a detailed reconciliation
reasonably satisfactory to the Administrative Agent of the impact of such a
change on the financial statements delivered pursuant to Sections 5.01(a) and
(b) (which reconciliation, in the case of a change resulting in operating leases
being treated as Capital Leases under GAAP, shall be delivered in connection
with the delivery of every certificate delivered pursuant to this
Section 5.01(c) following such change to GAAP);

(d) [Reserved];

(e) within five Business Days after any Executive Officer or Financial Officer
obtains knowledge of any Default, if such Default is then continuing, a
certificate of a Financial Officer setting forth the details thereof and the
action that the Borrower is taking or proposes to take with respect thereto;

(f) within five Business Days after any Executive Officer or Financial Officer
obtains knowledge that a Master Lease Payment Default or any Master Lease Event
of Default has occurred and such Master Lease Payment Default or Master Lease
Event of Default could reasonably be expected to result in an Event of Default
or Material Adverse Effect, and if such event is then continuing, a certificate
of an Executive Officer or Financial Officer setting forth the details thereof
and the action that the Borrower or Subsidiary Guarantor is taking or proposes
to take with respect thereto;

(g) [Reserved];

(h) promptly after the mailing thereof to the Borrower’s shareholders generally,
copies of all financial statements, reports and proxy statements so mailed;

(i) simultaneously with the delivery of financial statements referred to in
Section 5.01(a), if during any of the periods covered by the statement of income
contained therein the Borrower shall have one or more Unrestricted Subsidiaries,
then the Borrower shall provide a report summarizing the amount of (i) revenues,
(ii) EBITDAR, (iii) EBITDA and (iv) total assets with respect to such
Unrestricted Subsidiaries;

(j) promptly after any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA

 

-74-



--------------------------------------------------------------------------------

of an intent to terminate, impose liability (other than for premiums under
Section 4007 of ERISA) in respect of, or appoint a trustee to administer any
Plan or notice that the PBGC is commencing an administrative process to make a
determination of whether to terminate any Plan, a copy of such notice;
(iv) applies for a waiver of the minimum funding standard under Section 412 of
the Code, a copy of such application; (v) gives notice of intent to terminate
any Plan under Section 4041(c) of ERISA, a copy of such notice and other
information filed with the PBGC; (vi) gives notice of withdrawal from any Plan
pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to make
any payment or contribution to any Plan or Multiemployer Plan or makes any
amendment to any Plan which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security, a certificate of a Financial
Officer setting forth details as to such occurrence and the action, if any,
which the Borrower or the applicable member of the ERISA Group is required or
proposes to take;

(k) (i) as soon as reasonably practicable after any Executive Officer obtains
knowledge of the commencement of an action, suit or proceeding against the
Borrower or any Subsidiary Guarantor before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision which could have a Material Adverse Effect or which in
any manner questions the validity of any Financing Document, a certificate of a
Financial Officer setting forth the nature of such action, suit or proceeding
and such additional information as may be reasonably requested by any Lender
through the Agent;

(ii) promptly after an Executive Officer obtains knowledge of one or more
judgments or orders of a court or arbitral or regulatory authority for the
payment of money aggregating in excess of $25,000,000 rendered against the
Borrower or one or more Subsidiary Guarantors, a certificate of such Executive
Officer setting forth the nature and amount of such judgment and whether the
Borrower or Subsidiary Guarantor intends to seek a stay or appeal of such
judgment and such additional information as may be reasonably requested by any
Lender through the Agent;

(l) promptly upon the Borrower’s receipt from its independent public accountants
of any management letter which indicates a material weakness in the reporting
practices of the Borrower or any Subsidiary Guarantor, a description of such
material weakness and any action being taken with respect thereto;

(m) [Reserved];

(n) as soon as available and in any event no later than March 31 of each Fiscal
Year, (i) cash flow, balance sheet and income statement forecasts in reasonable
detail for the Borrower and its Consolidated Subsidiaries prepared on a
quarterly basis for each Fiscal Year through the Maturity Date and, promptly
when available, any material revisions of such forecast and (ii) the Borrower’s
business and financial plans for such Fiscal Year, setting forth the assumptions
used in preparing such plans and, promptly when available, any material
revisions of such plans;

(o) within 15 Business Days of any Person becoming or ceasing to be a Restricted
Subsidiary or Insurance Subsidiary of the Borrower or an Excluded Partnership,
an update to Schedule 1.01B hereto setting forth the information described in
Section 3.13 with respect to each Restricted Subsidiary and Insurance Subsidiary
of the Borrower and each Excluded Partnership (it being understood that nothing
in this Section 5.01(o) shall be deemed to permit or authorize the creation,
dissolution, liquidation or acquisition of a Restricted Subsidiary or Insurance
Subsidiary of the Borrower or an Excluded Partnership not otherwise permitted
under this Agreement);

 

-75-



--------------------------------------------------------------------------------

(p) promptly upon request of the Agent (which request may be made on no more
than one occasion in any calendar month), a report in reasonable detail showing
the amount of Temporary Cash Investments of the Borrower and its Restricted
Subsidiaries, the banks or financial institutions at which such Temporary Cash
Investments are maintained, the then yield on such Temporary Cash Investments
and such other information relating to Temporary Cash Investments of the
Borrower and its Restricted Subsidiaries as the Agent may reasonably request;

(q) within 30 days after the end of each calendar month (and if requested by the
Agent (any such request, a “Borrowing Base Request”) at any time when the Agent
reasonably believes that the Borrowing Base Certificate then most recently
certified is materially inaccurate, as soon as reasonably available but in no
event later than five Business Days after such request), a completed Borrowing
Base Certificate calculating and certifying the Borrowing Base as of the end of
such calendar month (or in the case of a Borrowing Base Request, as of the same
date as of which the Borrowing Base Certificate with respect to which such
Borrowing Base Request relates was certified), signed on behalf of the Borrower
by a Financial Officer, in each case with supporting documentation and
additional reports with respect to the Borrowing Base as the Agent may
reasonably request; provided that at Borrower’s election, unless otherwise
requested by the Administrative Agent or if a Default or an Event of Default
shall have occurred and be continuing, any Borrowing Base Certificate calculated
as of the end of a calendar month that does not coincide with the end of the
Fiscal Quarter (beginning with the Borrowing Base Certificate calculated as of
April 30, 2014) may assume that the Ineligible Account Amount with respect to
any Ineligible Account Clause is the same as the Ineligible Account Amount for
such Ineligible Account Clause was as of the last day of the Fiscal Quarter most
recently ended prior to such month, to the extent the Ineligible Account Amount
for such Ineligible Account Clause shall have been specifically identified on
the Borrowing Base Certificate calculated as of the end of such most recently
ended Fiscal Quarter; provided further that in no event shall the aggregate of
the Ineligible Account Amounts so assumed for such month exceed the Maximum
Intraquarter Static Ineligible Account Amount as of the end of such most
recently ended Fiscal Quarter; and

(r) from time to time such additional information regarding the position
(financial or otherwise), results of operations or business of the Borrower or
any Subsidiary Guarantor as any Lender may reasonably request in writing through
the Agent.

Information required to be delivered pursuant to Sections 5.01(a), 5.01(b),
5.01(h) and 5.01(i) shall be deemed to have been delivered on the date on which
the Borrower provides notice to the Agent that such information has been posted
on the Borrower’s website on the Internet at www.kindredhealthcare.com, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; provided that (i) such
notice may be included in a certificate delivered pursuant to Section 5.01(c)
and (ii) the Borrower shall deliver paper copies of the information referred to
in Sections 5.01(a), 5.01(b), 5.01(h) and 5.01(i) to any Lender that requests
such delivery.

Section 5.02. Maintenance of Property. The Borrower and each Subsidiary
Guarantor will keep all Collateral in good working order and condition, except
for (i) ordinary wear and tear and casualty and (ii) where failures to comply
herewith would not, in the aggregate, reasonably be expected to cause a Material
Adverse Effect.

 

-76-



--------------------------------------------------------------------------------

Section 5.03. Insurance.

(a) The Borrower and each Subsidiary Guarantor will maintain insurance with
responsible companies in such amounts and against such risks as is usually
carried by owners of similar businesses and properties in the same general areas
in which it operates.

(b) The Borrower shall, promptly upon request by the Agent, provide the Agent
with evidence of a policy of flood insurance that covers any parcel of improved
real property that is encumbered by any Mortgage that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968, as amended, and as may
be further amended to the extent and in the amounts required by the
Administrative Agent or the Required Lenders.

(c) Subject to Section 6(b) of the Second Amendment and Restatement Agreement,
the Borrower will cause the Agent to be continued at all times to be named as a
loss payee/mortgagee (as its interests may appear) or an additional insured (but
without any liability for any premiums) under each insurance policy required to
be maintained pursuant to this Section 5.03, in each case to the extent the
Agent may be named as such under the terms of the relevant insurance policy (and
the Borrower will, and will cause each of the Subsidiary Guarantors to, use its
commercially reasonable efforts to cause each such insurance policy to permit
the Agent to be named as such), and the Borrower will, and will cause each of
the Subsidiary Guarantors to, amend each such insurance policy to provide for 30
days prior written notice to the Agent in the event of any non-renewal,
cancellation or amendment of any such insurance policy.

(d) If the Borrower or any Subsidiary Guarantor fails to maintain any insurance
policy required to be maintained under this Section 5.03, the Agent shall have
the right to maintain such policy or obtain a comparable policy, and in either
case pay the premiums therefor. If the Agent maintains or obtains any such
policy and pays the premiums therefor, the Borrower will reimburse the Agent
upon demand for its expenses in connection therewith, including interest thereon
for each day at a rate per annum equal to the Default Rate.

(e) For the avoidance of doubt, the requirements of this Section 5.03 are
subject in all respects to the terms of the Term Loan Intercreditor Agreement.

Section 5.04. Payment of Obligations; Compliance with Law and Contractual
Obligations.

(a) The Borrower and each Subsidiary Guarantor will pay its Indebtedness and
other obligations, including Tax liabilities, before the same shall become
delinquent or in default, except where (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (ii) the Borrower or
the relevant Subsidiary Guarantor has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (iii) such contest effectively
suspends collection of the contested obligation and the enforcement of any Lien
securing such obligation and (iv) the failure to make payment pending such
contest could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(b) The Borrower and each Subsidiary Guarantor will comply in all material
respects with all Applicable Laws (including Medicare Regulations, Medicaid
Regulations, Environmental Laws and ERISA and the rules and regulations
thereunder), except where (i) the necessity of compliance therewith is contested
in good faith by appropriate measures or proceedings, in which case adequate and
reasonable reserves will be established in accordance with GAAP and notice of
each such contest (other than contests in the ordinary course of business) shall
be given to the Agent, or (ii) failures to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

-77-



--------------------------------------------------------------------------------

(c) The Borrower and each Subsidiary Guarantor will comply in all material
respects with all contractual obligations that are material to its business,
except where failures to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(d) The Borrower will maintain in effect and enforce reasonable policies and
procedures designed to ensure material compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

Section 5.05. Maintenance of Existence, Rights, Etc.The Borrower and each
Subsidiary Guarantor will preserve, renew and keep in full force and effect its
existence and its rights, privileges, licenses and franchises necessary or
desirable in the normal conduct of business; provided that nothing in this
Section shall prohibit (a) any transaction permitted by Section 7.03(a), (b) the
loss of any rights, privileges, licenses and franchises if the loss thereof, in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect or (c) the Borrower or any Subsidiary Guarantor from changing its name so
long as the Borrower or such Subsidiary Guarantor, as the case may be, complies
with the requirements of the Security Agreement in connection with such name
change.

Section 5.06. Designation of Restricted and Unrestricted Subsidiaries.

(a) The Borrower may designate any Subsidiary (other than any Subsidiary that is
an obligor with respect to any Indebtedness incurred pursuant to
Section 7.01(a)(xiii) or 7.01(a)(xiv)), including a newly acquired or created
Subsidiary, to be an Unrestricted Subsidiary if the sum of (i) the total assets
of such Subsidiary (or, if any such Subsidiary itself has Subsidiaries, the
consolidated total assets of such Subsidiary and its Consolidated Subsidiaries)
and the total assets of every other Unrestricted Subsidiary (other than
Cornerstone, the Specified Joint Ventures and the Excluded Partnerships), in
each case determined as of the date of the Most Recent Financial Statements and
(ii) the amount of any Investments made in the Specified Joint Ventures after
the Third Amendment and Restatement Date (determined as of the date of such
designation in accordance with the definition of “Investment”), does not exceed
5% of the Consolidated Total Assets of the Borrower and its Consolidated
Subsidiaries, the designation would not cause a Default and on a Pro Forma
Basis, after giving effect to such designation, the Borrower shall be in
compliance with the covenants set forth in Article 6 hereof; provided that:

(i) such Subsidiary does not own any capital stock of the Borrower or any
Restricted Subsidiary;

(ii) such Subsidiary does not hold any Indebtedness of, or any Lien on any
property of, the Borrower or any Restricted Subsidiary, in each case except to
the extent permitted by Section 7.01 or 7.02, respectively;

(iii) at the time of designation, the designation would be permitted under
Section 7.08;

(iv) to the extent the Indebtedness of the Subsidiary is not Non-Recourse Debt,
any Guarantee or other credit support thereof by the Borrower or any Restricted
Subsidiary is permitted under Sections 7.01 and 7.08;

(v) the Subsidiary is not party to any transaction or arrangement with the
Borrower or any Restricted Subsidiary that would not be permitted under
Section 7.04; and

 

-78-



--------------------------------------------------------------------------------

(vi) neither the Borrower nor any Restricted Subsidiary has any obligation to
subscribe for additional Equity Interests of the Subsidiary or to maintain or
preserve its financial condition or cause it to achieve specified levels of
operating results except to the extent permitted by Sections 7.01 and 7.08.

Once so designated the Subsidiary will remain an Unrestricted Subsidiary,
subject to paragraph (b).

(b) (i) If as of the date of the Most Recent Financial Statements, the
conditions specified in paragraph (a) are not satisfied, the Borrower shall
immediately designate one or more Unrestricted Subsidiaries as Restricted
Subsidiaries to the extent required to ensure that the conditions specified in
paragraph (a) would have been satisfied as of the date of the Most Recent
Financial Statements, subject to the consequences set forth in paragraph (d).

(ii) The Borrower may designate an Unrestricted Subsidiary to be a Restricted
Subsidiary if the designation would not cause a Default.

(c) Upon a Restricted Subsidiary becoming an Unrestricted Subsidiary,

(i) all existing Investments of the Borrower and the Restricted Subsidiaries
therein (valued at the Borrower’s proportional share of the fair market value of
its assets less liabilities) will be deemed made at that time;

(ii) all existing capital stock or Indebtedness of the Borrower or a Restricted
Subsidiary held by it will be deemed incurred at that time, and all Liens on
property of the Borrower or a Restricted Subsidiary held by it will be deemed
incurred at that time;

(iii) all existing transactions between it and the Borrower or any Restricted
Subsidiary will be deemed entered into at that time;

(iv) it is released at that time from the Security Agreement; and

(v) it will cease to be subject to the provisions of this Agreement as a
Restricted Subsidiary.

(d) Upon an Unrestricted Subsidiary becoming a Restricted Subsidiary,

(i) all of its Indebtedness will be deemed incurred at that time for purposes of
Section 7.01, but will not be considered the sale or issuance of Equity
Interests for purposes of Section 7.03(c) or 7.06;

(ii) Investments therein previously charged under Section 7.08 will be credited
thereunder;

(iii) it must issue a Guarantee of the Loans pursuant to Section 5.08 and
execute a Security Agreement Supplement pursuant to Section 5.09; and

(iv) it will thenceforward be subject to the provisions of this Agreement as a
Restricted Subsidiary.

(e) Any designation by the Borrower of a Subsidiary of the Borrower as a
Restricted Subsidiary or Unrestricted Subsidiary will be evidenced to the Agent
by promptly filing with the Agent a certificate of an Executive Officer and a
Financial Officer certifying that the designation complied with the foregoing
provisions.

 

-79-



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary in this Section 5.06, (i) the
Borrower may designate an Escrow Subsidiary as an Unrestricted Subsidiary and
(ii) each Escrow Subsidiary shall be excluded from any calculations made, or any
conditions specified, in paragraphs (a) and (b).

Section 5.07. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Restricted Subsidiaries to, permit any representatives
designated by the Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with such officers
designated for such purposes by a Financial Officer, such other officers as may
be reasonably designated for such purposes by the Agent and independent
accountants, all at such reasonable times and as often as reasonably requested.

Section 5.08. Guarantees by Future Restricted Subsidiaries. Within 30 Business
Days after any Person (other than an Excluded Subsidiary) becomes or is deemed
to have become a Restricted Subsidiary or ceases to be an Excluded Partnership
(unless such Person is or shall become an Excluded Subsidiary upon ceasing to be
an Excluded Partnership) or an Excluded Subsidiary (provided that such Person
remains a Subsidiary), the Borrower shall (i) cause such Person to guarantee the
Borrower’s Obligations hereunder pursuant to the Security Agreement and
(ii) deliver to the Agent such legal opinions (which, unless the Agent
reasonably requests otherwise, may be delivered by in-house counsel to the
Borrower) and other documents as the Agent may reasonably request relating to
the existence of such Person, the corporate or other authority for and validity
of its guarantee pursuant to the Security Agreement and any other matters
relevant thereto, all in form and substance satisfactory to the Agent. Without
limiting the foregoing, the Borrower shall cause each Subsidiary Guarantor at
all times to guarantee the Borrower’s obligations hereunder pursuant to the
Security Agreement. Notwithstanding anything herein to the contrary, the
Borrower may, at any time in its sole discretion, cause any Excluded Subsidiary
to become a Subsidiary Guarantor upon written notice to the Administrative
Agent.

Section 5.09. Future Assets to Be Added to Collateral and Further Assurances.

(a) Within 30 Business Days after any Person becomes or is deemed to have become
a Subsidiary, an Insurance Subsidiary or ceases to be an Excluded Partnership
(provided that such Person remains a Subsidiary) after the Closing Date, the
Borrower shall cause all Equity Interests in such Person owned by the Borrower
or the Subsidiary Guarantors to be pledged under the Security Agreement;
provided that (x) if regulatory consent is required to permit any such pledge of
Equity Interests in an Insurance Subsidiary, (i) such pledge shall not be
required unless such regulatory consent is reasonably obtainable and (ii) if
such regulatory consent is reasonably obtainable, the Borrower shall exercise
all reasonable efforts to obtain it and shall not be required to pledge such
Equity Interests unless and until it is obtained, (y) if such Person is a
Foreign Subsidiary, such Equity Interests must only be pledged if they are
further directly held by a Credit Party, and only 66% of the voting stock of any
such Foreign Subsidiary shall be required to be pledged and (z) if such Person
is not a Wholly Owned Subsidiary, the grant of a security interest in the Equity
Interests thereof would not constitute a material violation of a valid and
enforceable restriction in favor of a third party.

(b) If at any time after the Closing Date the Borrower or a Subsidiary Guarantor
acquires a fee interest in a Material Real Property (other than any Specified
Property) that is not included in the Collateral, the Borrower shall, within
five Business Days after it or such Subsidiary Guarantor acquires such

 

-80-



--------------------------------------------------------------------------------

Material Real Property, provide notice thereof to the Agent and, within 60 days
after it or such Subsidiary Guarantor acquires such Material Real Property,
cause such Material Real Property to be added to the Collateral by delivering to
the Agent a Mortgage with respect thereto and the appropriate UCC form for the
related fixture filing, all in form and substance reasonably satisfactory to the
Agent and deliver to the Agent such documentation as would have been required by
Section 6(b) of the Second Amendment and Restatement Agreement.

(c) Within 30 Business Days (except in respect of clause (iii) below, where the
period shall be 60 Business Days) after any Person becomes a Restricted
Subsidiary (other than an Excluded Subsidiary that is not a Subsidiary
Guarantor) or ceases to be an Excluded Partnership (unless such Person is or
shall become an Excluded Subsidiary upon ceasing to be an Excluded Partnership)
or an Excluded Subsidiary (provided that such Person remains a Subsidiary), the
Borrower will (i) cause such Person to sign and deliver a Security Agreement
Supplement granting a Lien or Liens on substantially all the personal property
included in its assets (with the exceptions set forth in the first proviso at
the end of Section 3 of the Security Agreement and such other exceptions as the
Agent shall approve in writing) to the Agent to secure its Secured Obligations,
(ii) cause such Person to comply with the provisions thereof and of the Security
Agreement and (iii) cause the Material Real Property owned by such Person to be
added to the Collateral by delivering to the Agent a Mortgage with respect
thereto and the appropriate UCC form for the related fixture filing, all in form
and substance reasonably satisfactory to the Agent and any other items as may be
required pursuant to Section 5.09(f).

(d) If any Specified Property referred to in Schedule 1.01H with a book value
exceeding $10,000,000 (in the case of a hospital) or $5,000,000 (in all other
cases) has not been sold on or prior to the date with respect to such Specified
Property indicated on Schedule 1.01H (other than to the Borrower or any
Subsidiary of the Borrower), the Borrower shall promptly (and in any event by no
later than 45 Business Days after such date indicated on Schedule 1.01H) cause
such Specified Property to be added to the Collateral by delivering to the Agent
a Mortgage with respect thereto and any other items as may be required pursuant
to Section 5.09(f). Subject to the Term Loan Intercreditor Agreement, prior to
such time, the Borrower shall ensure that no Lien (other than Permitted
Encumbrances) over any such Specified Property is granted to any Person.

(e) If at any time the granting of a pledge or other Security Interest over the
Equity Interests in Cornerstone is not prohibited by Cayman Islands law, the
Borrower shall ensure that a pledge or such other security interest over such
Equity Interests is granted to the Agent for the benefit of the Lenders and that
stock certificates evidencing such Equity Interests are delivered as soon as
practicable to the Agent together with signed stock powers or other appropriate
instruments of transfer relating thereto. Subject to the Term Loan Intercreditor
Agreement, prior to such time, the Borrower shall ensure that no Lien over such
Equity Interests is granted to any Person.

(f) Whenever any asset is added to the Collateral pursuant to this Section, the
Borrower shall (i) allow a review and other due diligence to be performed by the
Agent on such asset, and (ii) deliver to the Agent such documentation as would
have been required by Section 4.01 hereof if such asset had been owned by the
Borrower or a Subsidiary Guarantor on the Closing Date.

(g) Promptly, upon the reasonable request of the Administrative Agent or the
Collateral Agent, at Borrower’s expense, execute, acknowledge and deliver, or
cause the execution, acknowledgment and delivery of, and thereafter register,
file or record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Collateral Documents or otherwise deemed by the Administrative Agent or
the Collateral Agent reasonably necessary or appropriate for the continued
validity, perfection and priority of the Liens on the Collateral covered thereby
pursuant to the Collateral Documents subject to no other Liens except as
permitted

 

-81-



--------------------------------------------------------------------------------

by the applicable Collateral Document, or obtain any consents or waivers as may
be necessary or appropriate in connection therewith. Promptly, upon reasonable
request, deliver or cause to be delivered to the Administrative Agent and the
Collateral Agent from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent and the Collateral Agent shall reasonably deem necessary to
perfect or maintain the Liens on the Collateral pursuant to the Collateral
Documents.

Section 5.10. Condemnation Events. If any Condemnation Event occurs with respect
to the Owned Real Properties by the Borrower or any of its Restricted
Subsidiaries, or if any negotiation or proceeding is commenced which might
result in such a Condemnation Event, or if any such Condemnation Event is
proposed or threatened, the Borrower or such Restricted Subsidiary will,
promptly after receiving notice or obtaining knowledge thereof, do all things
reasonably necessary or appropriate by it to preserve its interest in such
property and promptly make claim for awards payable with respect thereto and
diligently pursue to conclusion such claim and any suit, action or other
proceeding reasonably necessary or appropriate to obtain payment thereof.

Section 5.11. Use of Proceeds and Letters of Credit.

(a) The proceeds of the Loans shall be used by the Borrower (i) to effect the
Transactions, (ii) to pay fees and expenses related to the Transactions,
(iii) to finance the working capital needs of the Borrower and its Restricted
Subsidiaries in the ordinary course of business and (iv) for general corporate
purposes of the Borrower and its Restricted Subsidiaries on and after the
Closing Date, including Acquisitions and other Investments permitted pursuant to
Section 7.08; provided that no part of the proceeds of any Loan will be used for
any purpose that entails a violation of the provisions of Regulation U,
Regulation X and, assuming that no broker-dealer or other “creditor” (as defined
in Regulation T) extends or maintains credit under this Agreement, Regulation T.

(b) The Letters of Credit will be used for general corporate purposes of the
Borrower and its Restricted Subsidiaries.

(c) All proceeds of the Loans made on or after the Second Amendment and
Restatement Date shall be used by the Borrower (i) in accordance with the terms
of the Second Amendment and Restatement Agreement to effect the Second Amendment
and Restatement Transactions, (ii) to finance the working capital needs of the
Borrower and its Restricted Subsidiaries in the ordinary course of business and
(iii) for general corporate purposes, including Acquisitions and other
Investments permitted pursuant to Section 7.08; provided that no part of the
proceeds of any Loan will be used for any purpose that entails a violation of
the provisions of Regulation U, Regulation X and, assuming that no broker-dealer
or other “creditor” (as defined in Regulation T) extends or maintains credit
under this Agreement, Regulation T.

(d) The Borrower will not request any Borrowing, and the Borrower shall not use,
and shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing
(A) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

Section 5.12. Borrowing Base Reviews. The Borrower shall, and shall cause each
of its Restricted Subsidiaries to, permit any representatives designated by the
Agent (including any consultants, accountants, lawyers and appraisers retained
by the Agent) to, upon reasonable notice to the Borrower,

 

-82-



--------------------------------------------------------------------------------

conduct evaluations and appraisals (excluding real estate appraisals, physical
inspection reports and engineering reports) (any such evaluation or appraisal, a
“Borrowing Base Review”) of the assets included in the Borrowing Base and the
Borrower’s computation of the Borrowing Base and such other assets and other
financial information and properties of the Borrower or its Restricted
Subsidiaries as the Agent may reasonably require; provided that not more than
one Borrowing Base Review shall be required in each calendar year; provided,
further that if on any date the daily average outstanding amount of Credit
Exposure of all Lenders over the 90 day period prior to such date of
determination is greater than 75% of the lesser of (x) the aggregate Commitments
as of such date or (y) the Borrowing Base as of such date, one additional field
examination will be permitted in such calendar year; provided further that, if
an Event of Default has occurred and is continuing, additional Borrowing Base
Reviews will be permitted upon the request of the Agent (without regard to the
foregoing limits); provided further that to the extent, pursuant to any
Investment or Investments (other than any Investment made pursuant to clause
(a)(x), (b), (c), (f), (g), (h), (i), (j), (k) or (l) of the definition of
Permitted Investment or any Investment made pursuant to Section 7.08(a)(vii) or
(ix)) the Borrower and/or the Subsidiary Guarantors acquire Accounts in the
aggregate for all such Investments exceeding 15% of the Borrowing Base at such
time since (i) the Closing Date or (ii) the most recently completed Borrowing
Base Review, no such excess Accounts may be deemed to be Eligible Accounts
unless and until the Agent shall have completed a Borrowing Base Review (which
Borrowing Base Review shall be at the Borrower’s expense). Borrowing Base
Reviews shall be conducted during regular business hours. The Borrower agrees
to, and shall cause each of its Restricted Subsidiaries to, modify or adjust the
computation of the Borrowing Base (which may include maintaining additional
reserves or modifying the eligibility criteria for the components of the
Borrowing Base) to the extent reasonably required by the Agent or the Required
Lenders as a result of any such Borrowing Base Review. The Borrower shall pay
the fees (including internally allocated fees and expenses of employees of the
Agent) and expenses of any such representatives retained by the Agent as to
which invoices have been furnished to conduct any such evaluation or appraisal,
including the reasonable fees and expenses associated with collateral monitoring
services performed by the Collateral Agent Services Group of the Agent.

Section 5.13. Environmental Matters. From time to time after the Closing, the
Borrower will review the effect of Environmental Laws on the business,
operations and properties of the Borrower and the Subsidiary Guarantors, in the
course of which reviews it will identify and evaluate associated liabilities and
costs, including all Environmental Liabilities. If, on the basis of such
reviews, the Borrower reasonably concludes that the foregoing associated
liabilities and costs would reasonably be expected to have a Material Adverse
Effect, the Borrower shall promptly deliver a certificate to the Agent setting
forth its conclusion and the action that the Borrower proposes to take with
respect thereto.

Section 5.14. Post-Closing.

(a) Within 90 days after the Closing Date (or such longer period as agreed by
the Agent), the Borrower shall deliver or cause to be delivered to the Agent in
respect of any Owned Real Property, excluding any Specified Property owned on
the Closing Date, (i) a Mortgage, (ii) a “Life-of-Loan” flood determination
notice and if such Owned Real Property is located in a special flood hazard
area, (x) a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower or applicable Subsidiary Guarantor and
(y) certificates of insurance evidencing the insurance required by
Section 5.03(b) in form and substance satisfactory to the Agent, (iii) an ALTA
2006 loan policy of title insurance in an amount reasonably acceptable to the
Agent, not to exceed the book value of such Owned Real Property (or
unconditional binding commitment therefor to be replaced by a final title
policy) insuring the Lien of such Mortgage as a valid mortgage Lien on the Owned
Real Property free of any other Liens except for Permitted Liens which policy
(or such commitment) shall be issued by a nationally recognized title insurance
company and contain such endorsements (excluding the creditor’s rights
endorsement), coinsurance and reinsurance as the Agent may reasonably request,
(iv) such affidavits as are

 

-83-



--------------------------------------------------------------------------------

customarily and reasonably required to induce the title company to issue the
title policies contemplated in (iii), (v) evidence reasonably acceptable to the
Agent of payment by the Borrower of all title policy premiums, search and
examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages and issuance of the title policies referred to above, (vi) an ALTA
survey (or update certificate to an existing ALTA survey together with an
affidavit of no change) in a form and substance reasonably acceptable to the
Agent, in either case to the extent required by the title insurance company
issuing the policy of title insurance required by clause (iii) hereof for
deletion of the so called “survey exception” and issue the endorsements
reasonably requested by the Agent, (vii) an opinion of counsel to the Borrower
or applicable Subsidiary Guarantor opining as to the enforceability of the
Mortgages in a form and substance reasonably acceptable to the Agent, (viii) to
the extent any lease in respect of greater than 20,000 square feet of demised
space under which the Borrower or any Subsidiary Guarantor is the lessor affects
any Owned Real Property subject to a Mortgage, Borrower or such applicable
Subsidiary Guarantor shall use commercially reasonable efforts to cause such
lease to be subordinate to the Lien of the Mortgage to be recorded against such
Owned Real Property, either expressly by such lease’s terms or pursuant to a
subordination, non-disturbance and attornment agreement in form and substance
reasonably acceptable to the Agent.

(b) Additional Post-Closing Obligations. The Borrower shall, and shall cause
each of the relevant Subsidiary Guarantors (as applicable), to take the actions
and comply with the obligations set forth in Schedule 5.14(b) hereto, in each
case within such time periods and subject to such terms and conditions as are
set forth in such Schedule 5.14(b).

ARTICLE 6

FINANCIAL COVENANTS

From and after the Closing Date and until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

Section 6.01. Minimum Fixed Charge Coverage Ratio. At each Quarterly Measurement
Date on or after the Closing Date (beginning with December 31, 2011, or, if
later, the last day of the first full Fiscal Quarter completed after the Closing
Date), the Borrower’s Fixed Charge Coverage Ratio will not be less than
1.25:1.00.

Section 6.02. Maximum Capital Expenditures.

(a) The Borrower shall not, and shall not permit its Restricted Subsidiaries to,
make or incur any Capital Expenditure except for Capital Expenditures not
exceeding $300,000,000 in any Fiscal Year, as such amount may be adjusted as
provided in Section 6.02(b) below (such amount, the “Permitted Capital
Expenditure Amount”).

(b) Notwithstanding anything to the contrary contained in this Section 6.02, to
the extent that the aggregate amount of Capital Expenditures made by the
Borrower and its Restricted Subsidiaries in any Fiscal Year pursuant to
Section 6.02(a) is less than the Permitted Capital Expenditure Amount permitted
by Section 6.02(a) with respect to such Fiscal Year, 100% of the amount of such
difference may be carried forward and used to make Capital Expenditures in the
immediately succeeding Fiscal Year (but not any other years) with such amount
being carried forward to be applied before the Permitted Capital Expenditure
Amount permitted by Section 6.02(a) for such immediately succeeding Fiscal Year
is applied.

 

-84-



--------------------------------------------------------------------------------

ARTICLE 7

NEGATIVE COVENANTS

From and after the Closing Date and until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

Section 7.01. Limitation on Indebtedness; Certain Equity Securities.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
incur or be liable with respect to (i) any Indebtedness of a type described in
clause (i), (ii), (iii) or (iv) of the definition of “Indebtedness” in
Section 1.01 or (ii) any Guarantee of any such Indebtedness described in clause
(i) above, except:

(i) Indebtedness outstanding under the Financing Documents;

(ii) Indebtedness existing on the Second Amendment and Restatement Date and set
forth in Schedule 7.01 and any Permitted Refinancing thereof;

(iii) Capital Lease Obligations incurred or assumed after the Closing Date;
provided that the aggregate outstanding principal amount of Indebtedness
permitted by this clause (iii) and by clause (iv) shall not at any time exceed
the greater of $125,000,000 and 3.25% of Consolidated Total Assets determined as
of the date of the most recent incurrence of Indebtedness in reliance on this
clause (iii);

(iv) Indebtedness incurred or assumed after the Closing Date for the purpose of
financing all or any part of the cost of acquiring or constructing an asset of
the Borrower or a Restricted Subsidiary; provided that (A) such Indebtedness is
secured by a Lien on such asset that is permitted by Section 7.02(f) and (B) the
aggregate outstanding principal amount of all Indebtedness permitted by clause
(iii) and this clause (iv) shall not at any time exceed the greater of
$125,000,000 and 3.25% of Consolidated Total Assets determined as of the date of
the most recent incurrence of Indebtedness in reliance on this clause (iv);

(v) (x) Indebtedness of any Person that becomes a Restricted Subsidiary after
the Closing Date in connection with an Acquisition; provided that such
Indebtedness was outstanding before such Person became a Restricted Subsidiary
and was not incurred in contemplation thereof and (y) any Permitted Refinancing
thereof;

(vi) Permitted Intercompany Indebtedness; provided that, in the case of
Permitted Intercompany Indebtedness under which a Restricted Subsidiary that is
not a Subsidiary Guarantor is the obligor, such Permitted Intercompany
Indebtedness shall be permitted to the extent permitted under Section 7.08(a);

(vii) Guarantees by the Borrower or any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary so long as the
Borrower or the Restricted Subsidiary providing the Guarantee would have
otherwise been permitted to incur the Indebtedness represented by such Guarantee
under this Agreement;

 

-85-



--------------------------------------------------------------------------------

(viii) Indebtedness consisting of (A) trade obligations or (B) accrued current
liabilities for services rendered to the Borrower or any Restricted Subsidiary,
in each case, arising in the ordinary course of business;

(ix) Indebtedness under Interest Rate Agreements (including Designated Interest
Rate Agreements) of the Borrower or any Restricted Subsidiary relating to
Indebtedness permitted to be incurred and outstanding under this Section 7.01
and entered into in the ordinary course of business for the purpose of limiting
interest rate risks and not for speculation;

(x) Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds;

(xi) other Indebtedness in an aggregate outstanding principal amount such that
the Total Leverage Ratio is equal to or less than 5.75:1.00 on a Pro Forma Basis
after giving effect to such incurrence (provided, that any proceeds of such debt
incurrence and any other substantially simultaneous debt incurrence shall not be
netted from Consolidated Total Indebtedness for purposes of calculating the
Total Leverage Ratio) determined as of the date of the most recent incurrence of
Indebtedness in reliance on this clause (xi); provided such Indebtedness
(a) does not mature or have scheduled amortization or payments of principal and
is not subject to mandatory redemption or prepayment (except customary asset
sale or change of control provisions), in each case prior to the date that is 91
days after the Maturity Date at the time such Indebtedness is incurred and
(b) has covenants, events of default and remedies no more restrictive (taken as
a whole) to the Borrower than the terms of this Agreement; provided, further,
that the Borrower shall have delivered a certificate of a Financial Officer to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has reasonably
determined in good faith that such terms and conditions satisfy the foregoing
requirements (and such certificate shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirements unless the Administrative
Agent notifies the Borrower within such five Business Day period that it
disagrees with such determination (including a reasonably detailed description
of the basis upon which it disagrees)); provided further that, at the time of
and immediately after giving effect to such incurrence (x) no Default shall have
occurred and be continuing and (y) the aggregate outstanding principal amount of
Indebtedness of Restricted Subsidiaries that are not Subsidiary Guarantors
permitted by this clause (xi) shall not at any time exceed the greater of
$100,000,000 and 2.50% of Consolidated Total Assets determined as of the date of
the most recent incurrence of Indebtedness in reliance on this subclause (y);

(xii) other Indebtedness in an aggregate principal amount not exceeding (A) the
greater of $150,000,000 and 4.00% of Consolidated Total Assets determined as of
the date of the most recent incurrence of Indebtedness in reliance on this
subclause (A) and (B) in the case of Subordinated Indebtedness, an aggregate
principal amount not exceeding the greater of $300,000,000 and 8.00% of
Consolidated Total Assets determined as of the date of the most recent
incurrence of Indebtedness in reliance on this subclause (B);

(xiii) Indebtedness (not guaranteed by any Subsidiary of the Borrower that is
not a Subsidiary Guarantor) under the Senior Notes in an aggregate principal
amount not to exceed $500,000,000 and Permitted Refinancings thereof;

 

-86-



--------------------------------------------------------------------------------

(xiv) Indebtedness of the Borrower and the Subsidiary Guarantors under the Term
Loan Facility in an aggregate principal amount not to exceed the sum of
(A) $1,000,000,000 plus (B) the amount of any “Incremental Term Loans” (as
defined in the Term Loan Facility) permitted under Section 2.18(a) of the Term
Loan Facility as in effect on the Third Amendment and Restatement Date; provided
that the Weighted Average Life to Maturity of the Term Loan Facility outstanding
under this clause (xiv) shall not be made shorter or earlier by operation of any
amendment, amendment and restatement, supplement, modification, replacement,
refunding or refinancing thereof;

(xv) [Reserved];

(xvi) [Reserved];

(xvii) Indebtedness incurred to finance any Acquisition or Investment permitted
under Section 7.08 (provided that such Acquisition or Investment shall have
resulted in the acquisition of 100%, by merger or otherwise, of the issued and
outstanding voting Equity Interests in, or assets constituting, an operating
Healthcare Facility or a business line or division of any other Person, and such
Person, if required by Section 5.08, shall have become a Subsidiary Guarantor
and Section 5.09 shall have been complied with to the reasonable satisfaction of
the Administrative Agent and the Collateral Agent) and any Permitted Refinancing
thereof; provided that (1) (A) no Event of Default under Section 8.01(a) or
(m) shall have occurred and be continuing, (B) the Borrower shall be in
compliance with the financial covenants set forth in Section 6.01 on a Pro Forma
Basis (if the Borrower so elects, as of the date the definitive agreement is
entered into with respect to the transaction to be financed by such Indebtedness
after giving pro forma effect to such acquisition and the incurrence of such
Indebtedness as if each occurred on such date), (C) the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer to
the effect set forth in clauses (A) and (B) above setting forth reasonably
detailed calculations demonstrating compliance with subclauses (A) and
(B) above, (2) such Indebtedness taken together with all other outstanding
Indebtedness incurred under this Section 7.01(a)(xvii), shall not have a
Weighted Average Life to Maturity shorter than the Weighted Average Life to
Maturity of the Indebtedness outstanding under the Term Loan Facility on the
date of the incurrence of such Indebtedness; provided that in any event, any
Indebtedness incurred pursuant to this Section 7.01(a)(xvii) to finance, in
whole or in part, the Gentiva Acquisition shall have a Weighted Average Life to
Maturity no shorter than that of the Term Loan Facility on the date of the
incurrence of such Indebtedness and (3) if such Indebtedness is incurred by a
Restricted Subsidiary that is not a Subsidiary Guarantor, such Indebtedness is
not guaranteed in any respect by the Borrower or any Subsidiary Guarantors
except to the extent permitted under Section 7.08(a) and the principal amount
thereof shall not exceed the greater of $100,000,000 and 2.50% of Consolidated
Total Assets determined as of the date of the most recent incurrence of
Indebtedness in reliance on this subclause (3); and

(xviii) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case entered into in connection with Acquisitions
or other Investments and the disposition of any business, assets or Equity
Interests permitted hereunder, other than Guarantees incurred by any Person
acquiring all or any portion of such business, assets or Equity Interests for
the purpose of financing such acquisition.

(b) The Borrower shall not issue any preferred stock or other preferred Equity
Interests other than Qualified Equity Interests of the Borrower.

 

-87-



--------------------------------------------------------------------------------

(c) The Borrower shall not permit any Restricted Subsidiary to issue any
preferred stock or other preferred Equity Interests other than to the Borrower
or any other Restricted Subsidiary.

Section 7.02. Negative Pledge. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, create, assume or suffer to exist any Lien on any
asset now owned or hereafter acquired by it (or any income therefrom or any
right to receive income therefrom), except:

(a) Liens created pursuant to the Collateral Documents;

(b) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Second Amendment and Restatement Date and set forth
in Schedule 7.02; provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Restricted Subsidiary and (ii) such
Lien shall secure only those obligations which it secures on the Second
Amendment and Restatement Date;

(c) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Restricted Subsidiary; provided that such Lien was not created in
contemplation of such event and does not extend to any other property of the
Borrower or any Restricted Subsidiary;

(d) any Lien existing on any asset of any Person at the time such Person becomes
a Restricted Subsidiary or merges into the Borrower or any of its Restricted
Subsidiaries in connection with an Acquisition; provided that such Lien was not
created in contemplation of such event and does not extend to any other property
of the Borrower or any Restricted Subsidiary;

(e) Liens upon the assets of the Borrower and its Restricted Subsidiaries
subject to Capital Lease Obligations to the extent incurred or assumed after the
Closing Date in reliance on Section 7.01(a)(iii); provided that (i) such Liens
only serve to secure the payment of Indebtedness arising under such Capital
Lease Obligation, (ii) the Lien encumbering the asset giving rise to the Capital
Lease Obligation does not encumber any other asset of the Borrower or any
Restricted Subsidiary and (iii) the aggregate outstanding principal amount of
all Indebtedness secured pursuant to this clause (e) and clause (f) after the
Closing Date shall not exceed the greater of $100,000,000 and 2.50% of
Consolidated Total Assets determined as of the date of the most recent creation
of a Lien in reliance on this clause (e);

(f) any Lien on any asset securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring or constructing
such asset; provided that (i) such Lien attaches to such asset concurrently with
or within 180 days after the acquisition or completion of construction thereof
and attaches to no asset other than such asset so financed and (ii) the
aggregate outstanding principal amount of all Indebtedness secured pursuant to
clause (e) and this clause (f) after the Closing Date shall not exceed the
greater of $100,000,000 and 2.50% of Consolidated Total Assets determined as of
the date of the most recent creation of a Lien in reliance on this clause (f);

(g) Liens securing Indebtedness of the Borrower or a Restricted Subsidiary to
the Borrower or any other Restricted Subsidiary; provided that such Liens, if
they are on Collateral, are subordinated to the Liens securing the Obligations
on terms satisfactory to the Administrative Agent;

(h) any Lien arising out of any Permitted Refinancing; provided that the
principal amount of such Indebtedness is not increased and such refinanced
Indebtedness is not secured by any additional assets;

 

-88-



--------------------------------------------------------------------------------

(i) Permitted Encumbrances;

(j) other Liens securing Indebtedness or other obligations in an aggregate
amount not exceeding $25,000,000 at any time outstanding; provided that any
Indebtedness or other obligations secured by such other Liens on the Collateral
(i) shall not exceed $5,000,000 at any time outstanding and (ii) shall either
(A) be secured on a junior priority basis to the Liens on the Collateral
securing the Secured Obligations or (B) cause the Borrowing Base to be reduced
by the amount of the obligations secured by such Liens on the Collateral;

(k) so long as the same is subject to the Term Loan Intercreditor Agreement in
the capacity of Fixed Asset Obligations, Liens on Collateral securing
Indebtedness incurred pursuant to Section 7.01(a)(xiv);

(l) [Reserved];

(m) so long as the Borrower’s Senior Secured Leverage Ratio shall be equal to or
less than 3.50:1.00 on a Pro Forma Basis (including the incurrence of any
Indebtedness under Section 7.01(a)(xvii) then being incurred)) (i) Liens placed
upon the Equity Interests of any Restricted Subsidiary to secure Indebtedness
incurred pursuant to Section 7.01(a)(xvii) in connection with the acquisition of
such Restricted Subsidiary and (ii) Liens placed upon the assets of such
Restricted Subsidiary or any of its Subsidiaries to secure Indebtedness (or to
secure a Guarantee of such Indebtedness), in either case incurred pursuant to
Section 7.01(a)(xvii) in connection with the acquisition of such Restricted
Subsidiary; provided that such Liens shall be subject to the Term Loan
Intercreditor Agreement in the capacity of, or on terms substantially the same
as are applicable to, Fixed Asset Obligations;

(n) the modification, replacement, extension or renewal of any Lien permitted by
(b), (d), (e), (f) and (m) of this Section 7.02 upon or in the same assets
theretofore subject to such Lien (other than after-acquired property that is
affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 7.01 and proceeds and products thereof) or
the Permitted Refinancing thereof or other obligations secured thereby as and to
the extent permitted by Section 7.01;

(o) Liens deemed to exist by reason of (x) any encumbrance or restriction
(including put and call arrangements) with respect to the Equity Interests of
any joint venture or similar arrangement pursuant to any joint venture or
similar agreement (including any Minority-Owned Affiliates) or (y) any
encumbrance or restriction imposed under any contract for the sale by the
Borrower or any of its Subsidiaries of the Equity Interests of any Subsidiary,
or any business unit or division of the business or any Subsidiary permitted
under this Agreement; provided that in each case such Liens shall extend only to
the relevant Equity Interests; and

(p) so long as the same is subject to the Term Loan Intercreditor Agreement in
the capacity of Fixed Asset Obligations, other Liens on Collateral securing
Indebtedness permitted to be incurred under Section 7.01(xi); provided that
(i) on a Pro Forma Basis after giving effect to such incurrence, the Senior
Secured Leverage Ratio would be equal to or less than 3.50:1.00 (provided that
any proceeds of such debt incurrence and any other substantially simultaneous
debt incurrence shall not be netted from Consolidated Senior Secured
Indebtedness for purposes of calculating the Senior Secured Leverage Ratio).

 

-89-



--------------------------------------------------------------------------------

Section 7.03. Consolidations, Mergers and Asset Sales.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
consolidate or merge with or into, or sell, lease or otherwise dispose of all or
substantially all of its assets to, any other Person, or liquidate or dissolve,
except that:

(i) the Borrower may merge with any Person if the Borrower is the surviving
corporation and, immediately after such merger (and giving effect thereto), no
Default shall have occurred and be continuing;

(ii) any Restricted Subsidiary may merge or consolidate with or into any Person
(other than the Borrower, except in a transaction permitted by clause (i) above)
and any Restricted Subsidiary may transfer all or substantially all of its
assets to any Person, in each case if, immediately after such transaction (and
giving effect thereto), no Default shall have occurred and be continuing
(provided that, with respect to any such transaction to consummate an Investment
permitted under Section 7.08, the requirement under this clause (ii) shall be
that no Event of Default under Section 8.01(a) or (m) shall have occurred and be
continuing) and (A) the surviving corporation or transferee is a Restricted
Subsidiary (and, if a Restricted Subsidiary that is a Subsidiary Guarantor is a
party to such transaction, such Subsidiary Guarantor is the surviving Person in
such transaction), (B) such merger, consolidation or transfer of all or
substantially all assets is in conjunction with a disposition by the Borrower
and its Restricted Subsidiaries of their entire investment in such Restricted
Subsidiary and such disposition is otherwise permitted by this Section 7.03,
(C) the Required Lenders shall have consented to such transaction, (D) such
transaction is permitted by Section 7.03(c) or (E) such transaction complies
with Section 7.03(c)(i) and is solely in respect of any Specified Property; and

(iii) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not adverse in any material respect to the
Lenders.

(b) If the Borrower and its Restricted Subsidiaries dispose of their entire
investment in any Restricted Subsidiary as permitted by subsection (a) above,
the Agent shall at the Borrower’s request, concurrently with or at any time
after such disposition, release all Security Interests in Equity Interests in
such Restricted Subsidiary granted by the Borrower and its Restricted
Subsidiaries to the Agent; provided that any such release shall be in form and
substance reasonably satisfactory to the Agent and so long as Borrower shall
have provided the Agent such certifications or documents as the Agent may
reasonably request in order to demonstrate compliance with this Agreement. In
addition (i) such Restricted Subsidiary’s Subsidiary Guaranty shall be
automatically released and it shall cease to be a party to the Security
Agreement, in each case concurrently with such disposition, and (ii) the Agent
shall at the Borrower’s request, concurrently with or at any time after such
disposition, release all Security Interests granted by such Restricted
Subsidiary to secure its Subsidiary Guaranty and return to such Restricted
Subsidiary any of its assets held by the Agent under the Collateral Documents;
provided that any such release shall be in form and substance reasonably
satisfactory to the Agent and so long as Borrower shall have provided the Agent
such certifications or documents as the Agent may reasonably request in order to
demonstrate compliance with this Agreement.

(c) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
make any Asset Sale (other than of the Specified Properties), unless:

(i) the consideration received from such Asset Sale shall be in an amount at
least equal to the fair market value thereof (as determined in good faith by the
Borrower or such

 

-90-



--------------------------------------------------------------------------------

Restricted Subsidiary (which determination, if the sale price exceeds
$25,000,000, shall be evidenced by a resolution of the Borrower’s or such
Restricted Subsidiary’s Board of Directors) as at the time of such Asset Sale);
and

(ii) immediately after such Asset Sale is consummated, (x) at least 75% of the
aggregate consideration received for all Asset Sales consummated after the
Second Amendment and Restatement Date in reliance on this clause (c) shall be in
the form of cash or cash equivalents (provided that, for purposes of determining
what constitutes cash under this clause (x), (I) any liabilities (as shown on
the Borrower’s or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Asset Sale and for which the Borrower
and all of the Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (II) any securities received by the Borrower or
such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Asset Sale and
(III) any Designated Non-Cash Consideration received by the Borrower or such
Restricted Subsidiary in respect of such Disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this Section 7.03(c) that is at that time outstanding, not
in excess of the greater of $70,000,000 and 1.75% of Consolidated Total Assets
determined as of the date of the most recent receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being determined in good faith by the Borrower at the time
received and without giving effect to subsequent changes in value, shall, in
each case, be deemed to be cash) and (y) the aggregate book value of all assets
sold pursuant to Asset Sales consummated after the Second Amendment and
Restatement Date in reliance on this clause (c) would not exceed an amount equal
to 15% of the Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries as shown on the Most Recent Financial Statements;

provided that except in the case of a Qualified Transaction, any sale or other
transfer of, or any release of Liens relating to, any Accounts or any books or
records relating thereto in connection with any Asset Sale will require the
prior written consent of the Required Lenders. For purposes of
Section 7.03(c)(ii), the book value of the assets disposed of in each
transaction shall be the book value of such assets on the books of the Borrower
or the relevant Restricted Subsidiary, as applicable, immediately before such
disposition.

(d) Notwithstanding anything in this Section 7.03 to the contrary, so long as no
Event of Default has occurred and is continuing, the Borrower or any Restricted
Subsidiary may make (i) any Asset Sale set forth in Schedule 7.03(d) hereto,
(ii) Permitted Delinquent Account Assignments and (iii) Asset Sales of the
Specified Properties.

Section 7.04. Limitations on Transactions with Affiliates. The Borrower shall
not, and shall not permit any Restricted Subsidiary to, directly or indirectly,
pay any funds to or for the account of, make any Investment in, lease, sell,
transfer or otherwise dispose of any assets, tangible or intangible, to, or
participate in, or effect any transaction in connection with any joint
enterprise or other joint arrangement with, any Affiliate; provided that the
foregoing shall not prohibit:

(a) the Borrower or any Restricted Subsidiary from performing its obligations
under the Existing Affiliate Agreements;

 

-91-



--------------------------------------------------------------------------------

(b) the Borrower or any Restricted Subsidiary from making any Investment
permitted by Section 7.08;

(c) transactions (i) involving payments or consideration that do not exceed $5.0
million or (ii) not materially less favorable to the Borrower or such Restricted
Subsidiary, as the case may be, when taken as a whole, than those that would
have been obtained in a comparable transaction at the time of such transaction
on an arm’s length basis with a Person who is not an Affiliate; provided that in
the event such Affiliate Transaction involves an aggregate consideration in
excess of $25,000,000, the terms of such transaction have been approved by a
majority of the disinterested members of the board of directors of the Borrower
and the board of directors of the Borrower shall have determined in good faith
that such transaction satisfies the criteria in this clause (ii);

(d) transactions between or among any of the Credit Parties and the Restricted
Subsidiaries not involving any other Affiliate;

(e) the Borrower or any Restricted Subsidiary from making payments of principal,
interest and premium on any of its Indebtedness held by an Affiliate if the
terms of such Indebtedness are substantially as favorable to the Borrower or
such Restricted Subsidiary as the terms which could have been obtained at the
time of the creation of such Indebtedness from a lender which was not an
Affiliate;

(f) to the extent permitted by Section 7.08, the Borrower or any Restricted
Subsidiary from participating in, or effecting any transaction in connection
with, any joint enterprise or other joint arrangement with any Affiliate if the
Borrower or such Restricted Subsidiary participates in the ordinary course of
its business and on a basis no less advantageous than the basis on which such
Affiliate participates;

(g) the Borrower or any Restricted Subsidiary from maintaining, entering into or
adopting any executive or employee incentive or compensation plan, contract or
other arrangement (including any loans or extensions of credit in connection
therewith to the extent permitted by Section 7.08), or any arrangement to
terminate any of the foregoing, if such plan, contract, or arrangement (i) has
been or is approved either (x) at any time by the shareholders of the Borrower
in accordance with such voting requirements as may be applicable or (y) at any
time by the board of directors of the Borrower or such Restricted Subsidiary (or
a duly constituted committee of such board), (ii) is immaterial in amount, or
(iii) is maintained, entered into or adopted in the ordinary course of business
of the Borrower or any Restricted Subsidiary;

(h) to the extent permitted by Section 7.08, the Borrower or any Restricted
Subsidiary from making any loan, guarantee or other accommodation in accordance
with the Borrower’s policies and practices concerning employee relocation in the
ordinary course of its business;

(i) any Restricted Payments permitted by Section 7.07; and

(j) transactions not constituting Investments or Restricted Payments and
involving payments, transfers of property or other obligations with a fair value
not to exceed, for all such transactions after the Second Amendment and
Restatement Date, $5,000,000.

Section 7.05. Limitation on Restrictions Affecting Subsidiaries. The Borrower
shall not, and shall not permit any Restricted Subsidiary to, enter into, or
suffer to exist, any agreement (other than the Financing Documents, the
documents governing the Term Loan Facility and any Existing Affiliate

 

-92-



--------------------------------------------------------------------------------

Agreements and, in the case of clause (c), the Master Lease Agreements and any
Indebtedness permitted hereunder to be secured by the Collateral and that is
subject to the Term Loan Intercreditor Agreement in the capacity of Fixed Asset
Obligations) which prohibits or limits the ability of any Restricted Subsidiary
to (a) pay dividends or make any other distributions or pay any Indebtedness
owed to the Borrower or any other Restricted Subsidiary; (b) make loans or
advances to the Borrower or any other Restricted Subsidiary or (c) in the case
of any Subsidiary Guarantor, create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, that is or would be required hereunder to be Collateral securing the
obligations of the Borrower and the Subsidiary Guarantors under the Financing
Documents; provided that the foregoing shall not prohibit any such prohibition
or limitation contained in:

(i) any document relating to Indebtedness secured by a Lien permitted by
Section 7.02, insofar as the provisions thereof limit grants of junior liens on
the assets securing such Indebtedness;

(ii) any operating lease or Capital Lease, insofar as the provisions thereof
limit grants of a Security Interest in, or other assignments of, the related
leasehold interest to any other Person; and

(iii) if a Person becomes a Restricted Subsidiary after the Closing Date, any
agreement that is binding on such Person and was not entered into in
contemplation of its becoming a Restricted Subsidiary, insofar as such agreement
limits such Person’s ability to take any action described in clause (a), (b) or
(c) of this Section, provided that either:

(1) such limitation is terminated within 60 days after such Person becomes a
Restricted Subsidiary; or

(2) not more than 5% of Consolidated EBITDAR for any period of four consecutive
Fiscal Quarters is attributable, in the aggregate, to Persons that become
Restricted Subsidiaries after the Closing Date and remain subject to such
limitations more than 60 days after becoming Restricted Subsidiaries.

Section 7.06. Limitation on Sale or Issuance of Equity Interests of
Subsidiaries. The Borrower shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, sell or issue any Equity Interests of a
Restricted Subsidiary unless:

(a) the sale or issuance is to the Borrower or another Restricted Subsidiary;

(b) in the case of a Restricted Subsidiary that is not a Wholly Owned
Subsidiary, the sale or issuance is to its existing holders of Equity Interests
in such Restricted Subsidiary pursuant to its charter or similar documents or
agreements binding on such Restricted Subsidiary to the extent permitted under
Section 7.07; or

(c) (i) if, after giving effect to the sale or issuance, the Restricted
Subsidiary would no longer be a Restricted Subsidiary, all remaining Investments
of the Borrower and the Restricted Subsidiaries in such former Restricted
Subsidiary (valued at an amount equal to the Borrower’s remaining proportional
share of the fair market value of such former Restricted Subsidiary’s assets
less liabilities), if deemed made at that time, would be permitted under
Section 7.08 and (ii) the Borrower complies with Section 7.03(c) with respect to
the sale or issuance.

 

-93-



--------------------------------------------------------------------------------

Section 7.07. Restricted Payments.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
declare or make any Restricted Payment on or after the Second Amendment and
Restatement Date, except that:

(i) any Restricted Subsidiary may declare and make Restricted Payments to the
Borrower or any other Restricted Subsidiary, but in the case of a Restricted
Payment by a Restricted Subsidiary that is not a Wholly Owned Subsidiary, such
Restricted Payment is made on a pro rata basis among equity holders holding the
same series of Equity Interests in respect of which such Restricted Payment was
made, subject to any tax-related adjustment as set forth in its charter or
similar documents or agreements binding on such Restricted Subsidiary;

(ii) (1) the Borrower may purchase, redeem or otherwise acquire or retire for
value any of its Equity Interests held by officers, directors or employees or
former officers, directors or employees (or their estates or beneficiaries under
their estates), upon death, disability, retirement, severance or termination of
employment in an amount not to exceed $5,000,000 in any Fiscal Year (with unused
amounts in such Fiscal Year permitted to be carried over into succeeding Fiscal
Years); and (2) the Borrower may repurchase any of its Equity Interests deemed
to occur upon cashless exercise of stock options or warrants held by officers,
directors or employees or former officers, directors or employees (or their
estates or beneficiaries under their estates) if such Equity Interests represent
a portion of the exercise price, or withholding taxes payable in connection with
the exercise, of such options or warrants;

(iii) the Borrower may, in connection with the payment of a dividend on its
shares of common stock that is payable in additional shares of such common
stock, pay cash in lieu of delivering fractional shares of such common stock;

(iv) the Borrower may make additional Restricted Payments in an aggregate amount
not to exceed, together with the aggregate amount of prepayments of Junior Debt
made pursuant to Section 7.12(i)(I), the greater of (x) $175,000,000 and
(y) 4.50% of Consolidated Total Assets determined as of the date of the most
recent Restricted Payment made in reliance on this clause (iv);

(v) the Borrower may redeem in whole or in part any of its Equity Interests for
another class of its Equity Interests or rights to acquire its Equity Interests
or with proceeds from substantially concurrent issuances of its Qualified Equity
Interests; provided that any terms and provisions material to the interests of
the Lenders, when taken as a whole, contained in such other class of Equity
Interests are at least as advantageous to the Lenders as those contained in the
Equity Interests redeemed thereby;

(vi) the Borrower and the Restricted Subsidiaries may make Restricted Payments
to consummate the Transactions;

(vii) the payment of any dividend or distribution within 60 days after the date
of declaration thereof, if at the date of declaration (x) such payment would
have complied with the provisions of this Agreement and (y) no Default occurred
and was continuing;

(viii) the payment of dividends in an amount not to exceed $50,000,000 in any
Fiscal Year (with unused amounts in any Fiscal Year permitted to be carried over
to succeeding Fiscal Years, but subject to a maximum of $60,000,000 in any
Fiscal Year); and

 

-94-



--------------------------------------------------------------------------------

(ix) if the Available Amount Conditions have been met, additional Restricted
Payments may be made in an amount up to the Available Amount (determined, with
respect to each such Restricted Payment made in reliance on this clause (ix),
solely as of the date it is made);

provided that Restricted Payments may be declared and made pursuant to clause
(ii), (iii), (iv), (viii) or (ix) only if at the time of, and after giving
effect to, the Restricted Payment, no Default shall have occurred and be
continuing.

(b) The Borrower will not, and will not permit any Restricted Subsidiary to,
furnish any funds to or make any Investment in an Unrestricted Subsidiary or
other Person for purposes of enabling it to make any Restricted Payment that
could not be made directly by the Borrower or a Restricted Subsidiary in
accordance with the provisions of this Section.

Section 7.08. Limitations on Acquisitions and Investments.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
make any Acquisitions or make, acquire or hold any other Investments, except:

(i) Permitted Investments;

(ii) Acquisitions involving Healthcare Facilities to the extent the
consideration therefor consists of Qualified Equity Interests of the Borrower;

(iii) Acquisitions of the Specified Properties;

(iv) Investments funded with Casualty Proceeds to the extent such Investments
are effected to replace or rebuild the asset in respect of which such Casualty
Proceeds were received;

(v) consistent with the provisions of this Agreement, (A) any Restricted
Subsidiary that is not a Subsidiary Guarantor may make Investments in the
Borrower or any other Restricted Subsidiary of the Borrower, (B) the Borrower
may make Investments in any Restricted Subsidiary that is a Subsidiary
Guarantor, (C) any Subsidiary Guarantor may make Investments in the Borrower or
any Restricted Subsidiary that is a Subsidiary Guarantor and (D) the Borrower or
any Subsidiary Guarantor may make Investments in any Restricted Subsidiary that
is not a Subsidiary Guarantor (limited in the case of this clause (D) to
Investments in an aggregate amount outstanding at any time not to exceed
$50,000,000); provided that, in each case, (1) each item of intercompany
Indebtedness pursuant to clause (D) shall be evidenced by a promissory note
(which shall be substantially in the form of Exhibit F hereto), (2) each
promissory note evidencing intercompany loans and advances made by a Restricted
Subsidiary that is not a Subsidiary Guarantor to a Subsidiary Guarantor or the
Borrower shall contain the subordination provisions set forth in Exhibit G and
(3) each promissory note evidencing intercompany loans and advances shall be
pledged to the Collateral Agent pursuant to the Security Agreement to the extent
required thereby;

(vi) other Investments not otherwise permitted by this Section 7.08 in an
aggregate amount outstanding at any time not to exceed the greater of
(x) $100,000,000 and (y) 2.50% of Consolidated Total Assets determined as of the
date of the most recent Investment made in reliance on this clause (vi);

(vii) Investments made pursuant to the Transactions;

 

-95-



--------------------------------------------------------------------------------

(viii) Investments held by a Restricted Subsidiary acquired after the Closing
Date or of a Person merged into the Borrower or merged or consolidated with a
Restricted Subsidiary as permitted hereunder after the Closing Date to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;

(ix) Investments consisting of extensions of trade credit or loans or advances
in the ordinary course of business; and

(x) if the Available Amount Conditions have been met, other Investments in an
amount up to the Available Amount (determined with respect to each Investment
made in reliance on this clause (x) solely as of the date it is made).

(b) Notwithstanding the foregoing, the Borrower and its Restricted Subsidiaries
may make unlimited Investments in Healthcare Facilities and Healthcare Related
Businesses and assets incidental thereto if, at the time of, and after giving
effect to, each such Investment (A) (i) no Event of Default under
Section 8.01(a) or (m) shall have occurred and be continuing or would result
therefrom and (ii) the Borrower shall be in compliance with the financial
covenants set forth in Section 6.01 on a Pro Forma Basis (if the Borrower so
elects, as of the date the definitive agreement is entered into with respect to
the transaction to be financed by such Indebtedness after giving pro forma
effect to such acquisition and the incurrence of such Indebtedness as if each
occurred on such date), (B) other than with respect to Investments in
Unrestricted Subsidiaries (other than Cornerstone and the Excluded Partnerships)
and Specified Joint Ventures, the aggregate amount of consideration expended on
all such Investments pursuant to this Section 7.08(b) that is derived from the
Borrower and the Subsidiary Guarantors to make Investments in Persons that will
not upon the applicable Investment become Subsidiary Guarantors or to make
Investments in assets that will not upon the applicable Investment be held by
the Borrower or a Subsidiary Guarantor shall not (measured at the time of each
Investment pursuant to this Section 7.08(b)) exceed the greater of
(x) $250,000,000 and (y) 6.50% of Consolidated Total Assets determined as of the
date of the most recent Investment made in reliance on this subclause (B) and
(C) for any Investment in an amount exceeding $25,000,000, the Borrower shall
have delivered to the Administrative Agent a certificate of a Financial Officer
setting forth reasonably detailed calculations demonstrating compliance with
subclause (A)(ii) above.

(c) For purposes of this Section 7.08, any Investment shall be deemed to be
outstanding to the extent not returned in the same form as the original
Investment (or cash) to Borrower or any Restricted Subsidiary that is a
Subsidiary Guarantor.

Section 7.09. No Change of Fiscal Periods. The Borrower shall not change the
date on which any of its Fiscal Years or Fiscal Quarters ends, unless the
Required Lenders shall have consented to such change (which consent may be
conditioned on the amendment of any covenant herein that would be affected by
such change to eliminate the effect thereof).

Section 7.10. Limitation on Business.

(a) The Borrower shall not engage in any activities other than (i) owning Equity
Interests in Cornerstone and other Subsidiaries that own, operate or manage
Healthcare Facilities, and financing activities and other activities reasonably
related to such ownership and (ii) Healthcare Related Businesses.

(b) The Borrower shall not permit any of its Restricted Subsidiaries to engage
in any business, other than (i) the business of owning, operating or managing
Healthcare Facilities and any business reasonably incidental thereto and
(ii) Healthcare Related Businesses.

 

-96-



--------------------------------------------------------------------------------

Section 7.11. Limitation on Sale and Leaseback Transactions. The Borrower shall
not, and shall not permit any Restricted Subsidiary to, enter into any Sale and
Leaseback Transaction with respect to any property or asset unless:

(A) the Borrower or the Restricted Subsidiary would be entitled to:

(1) incur Indebtedness in an amount equal to the Attributable Indebtedness with
respect to such Sale and Leaseback Transaction pursuant to Section 7.01(a), and

(2) create a Lien on such property or asset securing such Attributable
Indebtedness pursuant to Section 7.02,

in which case, the corresponding Indebtedness and Lien will be deemed incurred
pursuant to those provisions, and

(B) the Borrower complies with Section 7.03(c) in respect of such transaction.

Section 7.12. No Modification of Certain Documents Without Consent; Prepayments
of Indebtedness. The Borrower shall not, and shall not permit any Restricted
Subsidiary to (x) consent to or solicit any amendment or supplement to, or any
waiver or other modification of any Master Lease Agreement, if the effect
thereof could reasonably be expected to cause a Material Adverse Effect or
(y) amend, waive or modify any document governing any unsecured Indebtedness,
Subordinated Indebtedness or (other than Indebtedness under the Term Loan
Facility) any Indebtedness secured by a Lien on any of the Collateral that is
junior to any of the Liens on the Collateral securing the Secured Obligations in
a manner materially adverse to the Lenders. Neither the Borrower nor any of its
Restricted Subsidiaries will (i) (A) redeem, purchase, prepay, retire, defease
or otherwise acquire for value (other than exchanges solely for Qualified Equity
Interests), prior to scheduled maturity, scheduled repayment or scheduled
sinking fund payment, any Subordinated Indebtedness or unsecured Indebtedness
(collectively, “Junior Debt”), or set aside any funds for such purpose, whether
such redemption, purchase, prepayment, retirement or acquisition is made at the
option of the maker or at the option of the holder thereof, and whether or not
any such redemption, purchase, prepayment, retirement or acquisition is required
under the terms and conditions applicable to such Junior Debt or (B) make any
cash interest payment in respect of Junior Debt (other than regularly scheduled
interest payments as and when due in respect of Junior Debt permitted under this
Agreement if such payments are not then prohibited by the subordination
provisions thereof, if any, which shall be permitted), other than, (x) in the
case of each of clauses (A) and (B), (I) in an amount not to exceed, together
with the aggregate amount of Restricted Payments made in reliance on
Section 7.07(a)(iv), the greater of $175,000,000 and 4.50% of Consolidated Total
Assets determined as of the date of the most recent Restricted Payment made in
reliance on this subclause (I) and (II) if the Available Amount Conditions have
been met, in an amount up to the Available Amount (determined solely as of the
date such payment under this Section 7.12(i)(II) is made) or (y) in the case of
clause (A), Permitted Refinancings of the Senior Notes and any Permitted
Refinancings thereof; or (ii) release, cancel, compromise or forgive in whole or
in part any Indebtedness evidenced by any Intercompany Note (unless either the
Borrower or a Subsidiary Guarantor hereunder is the obligor with respect to such
Indebtedness or the release, cancellation, compromise or forgiveness thereof is
otherwise permitted as an Investment in accordance with this Agreement).

Section 7.13. Limitation on Cash not held in Collateral Accounts. Following the
completion of the time period set forth clause (v) of Schedule 5.14(b) (as such
time period may be extended in accordance with such clause), the Borrower will
not permit the aggregate amount of all collected funds and Temporary Cash
Investments held by the Borrower and its Restricted Subsidiaries in accounts,
other than the Collateral Accounts, to exceed $2,000,000 at the close of
business on any two consecutive Business Days; provided that this Section shall
not apply to deposits with trade creditors, landlords, bonding companies and
other similar deposits made in the ordinary course of business and consistent
with past practice.

 

-97-



--------------------------------------------------------------------------------

Section 7.14. Limitation on Designated Interest Rate Agreements and Designated
Cash Management Obligations. The Borrower will not designate any Designated
Interest Rate Agreement or Designated Cash Management Obligations as Secured
Obligations for purposes of the Security Agreement if, immediately after giving
effect to such designation, the aggregate notional principal amount of all such
agreements then in effect which are Secured Obligations would exceed the lesser
of the aggregate amount of the Commitments at such time in effect hereunder and
the Borrowing Base in effect at such time.

Section 7.15. Payments for Consents. The Borrower shall not, and shall not
permit any of its Subsidiaries or Affiliates to, directly or indirectly, pay or
cause to be paid any consideration, whether by way of interest, fee or
otherwise, to any Lender for or as an inducement to any consent, waiver or
amendment of any of the terms or provisions of this Agreement or the other
Financing Documents unless such consideration is offered to be paid or agreed to
be paid to all Lenders that consent, waive or agree to amend such term or
provision within the time period set forth in the solicitation documents
relating to the consent, waiver or amendment.

ARTICLE 8

DEFAULTS

Section 8.01. Events of Default. If one or more of the following events (each,
an “Event of Default”) shall have occurred and be continuing:

(a) (i) any principal of any Loan or any reimbursement obligation in respect of
any LC Disbursement shall not be paid when due, or (ii) any interest thereon
shall not be paid within one Business Day after the due date thereof, or
(iii) any fee payable pursuant to Section 2.11 shall not be paid within three
Business Days after the due date thereof, or (iv) any other fee or other amount
payable hereunder to or for the account of any Agent or any Lender shall not be
paid within five Business Days after the due date thereof; or

(b) the Borrower shall fail to observe or perform any covenant contained in
(i) Section 5.01(q), and such failure shall continue unremedied for a period of
three Business Days, or (ii) Section 5.01(e), Article 6 or Article 7; or

(c) the Borrower or any Subsidiary Guarantor shall fail to observe or perform
any of its covenants or agreements contained in the Financing Documents (other
than those covered by clause (a) or (b) above) for 30 days after written notice
thereof has been given to the Borrower by the Agent at the request of any
Lender; provided that (i) if such failure relates primarily to the operation of,
or to the use, maintenance, protection, preservation or status of property with
an aggregate fair market value less than or equal to $25,000,000, such failure
shall not constitute an Event of Default and (ii) in the case of any such
failure relating primarily to the operation of, or to the use, maintenance,
protection, preservation or status of property with an aggregate fair market
value greater than $25,000,000, then if such failure relates primarily to the
operation of, or to the use, maintenance, protection, preservation or status of
such property used directly in the operation of a particular Healthcare Facility
that is a Master Lease Property and there is a representation, covenant or
agreement dealing with substantially the same subject matter in the applicable
Master Lease Agreement, such failure shall not constitute an Event of Default
pursuant to this clause (c) and instead shall be governed solely by
Section 8.01(g) below; or

 

-98-



--------------------------------------------------------------------------------

(d) any representation, warranty, certification or statement made or deemed made
by the Borrower or any Subsidiary Guarantor in any Financing Document or in any
certificate, financial statement or other document delivered pursuant thereto
shall prove to have been incorrect in any material respect when made or deemed
made; or

(e) the Borrower or any Restricted Subsidiary shall fail to make one or more
payments (whether of principal or interest) in respect of Material Indebtedness
when due or within any period of grace applicable to such payments; or

(f) any event or condition shall occur that (i) results in the acceleration of
the maturity of any Material Indebtedness or (ii) enables (or, with the giving
of notice or lapse of time or both, would enable) the holder or holders of
Material Indebtedness or any Person acting on behalf of such holder or holders
to accelerate the maturity thereof; or

(g) except as would not be reasonably expected to result in a Material Adverse
Effect, any Master Lease Event of Default occurs and is continuing and pursuant
to such Master Lease Event of Default, Ventas has delivered to Kindred a notice
terminating such Master Lease and such notice of termination has not been
withdrawn, provided that if the only such Master Lease Events of Default that
have occurred and are continuing are Facility Defaults (as defined in any Master
Lease Agreement) and the number of Material Healthcare Facilities to which such
Facility Defaults relate does not exceed 15, such condition shall not constitute
an Event of Default pursuant to this subsection (g); or

(h) [Reserved]; or

(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $50,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $50,000,000; or

(j) one or more Enforceable Judgments for the payment of money aggregating in
excess of $50,000,000 shall be rendered against the Borrower or one or more
Restricted Subsidiaries and shall not have been satisfied; or

(k) any Lien created or purported to be created by any of the Collateral
Documents shall at any time fail to constitute a valid and perfected Lien on all
of the Collateral purported to be subject to such Lien, subject to no prior or
equal Lien (other than Permitted Liens), or the Borrower or any Subsidiary
Guarantor shall so assert in writing; provided that it shall not be an Event of
Default under this clause (k) if the Liens in question are not valid or not
perfected, or are subject to such other Liens, only in respect of Collateral
(x) with an aggregate fair market value not in excess of $25,000,000 during the
term of this Agreement or (y) used directly in the operation of one or more
particular Healthcare Facilities that are Master Lease Properties and the number
of such facilities does not exceed 15; or

 

-99-



--------------------------------------------------------------------------------

(l) any Subsidiary Guarantor’s Subsidiary Guaranty shall at any time fail to
constitute a valid and binding agreement of such Subsidiary Guarantor (except as
expressly permitted by any Financing Document), or any Subsidiary Guarantor, or
any Person acting on behalf of any Subsidiary Guarantor, shall so assert in
writing; or

(m) (i) the Borrower or any Restricted Subsidiary shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing; or (ii) an involuntary case or other proceeding shall be commenced
against the Borrower or any Subsidiary Guarantor seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against it under the
Federal bankruptcy laws as now or hereafter in effect; or

(n) any Person or group of Persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act) shall have acquired beneficial ownership (within
the meaning of Rule 13d-3 promulgated by the SEC under the Securities Exchange
Act) of 50% or more of the outstanding shares of common stock of the Borrower;
or, during any period of 24 consecutive calendar months, individuals who were
members of the board of directors of the Borrower on the first day of such
period (together with any new directors whose election or appointment by such
members or whose nomination for election by the shareholders of the Borrower was
approved by a vote of a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) shall cease to constitute a majority of
the board of directors of the Borrower,

then, and in every such event the Agent or the Required Lenders may:

(i) by notice to the Borrower terminate the Commitments and they shall thereupon
terminate,

(ii) by notice to the Issuing Lender instruct the Issuing Lender not to extend
the expiry date of any outstanding Letter of Credit,

(iii) by notice to the Borrower, declare the Loans and all other amounts in
respect of the Obligations (in each case together with accrued interest thereon)
to be, and they shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, and

(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Financing Documents or Applicable Law,

provided that if any event specified above in Section 8.01(m) occurs, then
without notice to the Borrower or any other act by the Agent or any Lender, the
Commitments shall thereupon terminate and all the Loans and all other amounts in
respect of the Obligations (in each case together with accrued interest thereon)
shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

-100-



--------------------------------------------------------------------------------

Section 8.02. Notice of Default. The Agent shall give notice to the Borrower
under Section 8.01 promptly upon being requested to do so by the Required
Lenders and shall thereupon notify all the Lenders thereof.

Section 8.03. Enforcement Notice. If the Agent is (i) instructed to do so by the
Required Lenders at any time after the Loans become immediately due and payable
pursuant to Section 8.01(m), or (ii) instructed to do so by the Required Lenders
at any time after the Loans have been declared due and payable pursuant to
Section 8.01, the Administrative Agent shall deliver to the Collateral Agent an
Enforcement Notice directing the Collateral Agent to exercise one or more
specific remedies under the Collateral Documents or any other right or remedy
available at law or in equity. Concurrently with the delivery of any such
Enforcement Notice to the Collateral Agent, all outstanding Loans and all other
amounts in respect of the Obligations not theretofore declared due and payable
shall automatically become immediately due and payable.

ARTICLE 9

THE AGENTS

Each of the Lenders and the Issuing Lender hereby irrevocably appoints JPMorgan
Chase Bank, N.A. as its agent and authorizes JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent and Collateral Agent, (i) to sign and deliver
the Collateral Documents and (ii) to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms of the Financing
Documents, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Agent hereunder.

The Agent shall not have any duties or obligations except those expressly set
forth in the Financing Documents. Without limiting the generality of the
foregoing, (a) the Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Financing Documents that the Agent is required to exercise
in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth in the
Financing Documents, the Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Agent or any of its Affiliates in any capacity. The Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02) or in the absence of its own gross negligence or willful
misconduct. The Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to the Agent by the Borrower or
a Lender, and the Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Financing Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Financing Document,
(iv) the validity, enforceability,

 

-101-



--------------------------------------------------------------------------------

effectiveness or genuineness of any Financing Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article 4 or elsewhere in any Financing Document, other than to confirm receipt
of items expressly required to be delivered to the Agent, or (vi) the existence,
genuineness or value of any of the Collateral or the validity, perfection,
recordation, priority or enforceability of any Lien on any of the Collateral.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent. The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders, the
Issuing Lender and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation, then the retiring Agent may, on behalf of the Lenders
and the Issuing Lender, appoint a successor Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Agent.

To the extent required by any applicable laws, the Administrative Agent may
withhold from any payment to any Lender or Issuing Lender an amount equivalent
to any applicable withholding Tax. Without limiting or expanding the provisions
of Section 2.16, each Lender and Issuing Lender shall indemnify and hold
harmless the Administrative Agent against, and shall make payable in respect
thereof within 10 days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender or Issuing
Lender for any reason (including, without limitation, because the appropriate
form was not delivered or not properly executed, or because such Lender or
Issuing Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective). A certificate as to the amount of such payment or liability
delivered to any Lender or Issuing Lender by the Agent shall be conclusive
absent manifest error. Each Lender and Issuing Lender hereby authorizes the
Administrative Agent to set off and apply any and all

 

-102-



--------------------------------------------------------------------------------

amounts at any time owing to such Lender or Issuing Lender under this Agreement
or any other Facility Document against any amount due the Administrative Agent
under this paragraph. The agreements in this paragraph shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or Issuing Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

For purposes of determining withholding Taxes imposed under FATCA, from and
after the Third Amendment and Restatement Date, the Lenders hereby authorize the
Administrative Agent to treat and the Administrative Agent shall treat all Loans
(including any Loans already outstanding) as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Financing Document, any related agreement or any document
furnished hereunder or thereunder.

Nothing in any Financing Document shall impose on any of Citibank, N.A.,
Barclays Bank PLC or Morgan Stanley Senior Funding, Inc., in its capacity as
Co-Syndication Agent, or on any of General Electric Capital Corporation or Wells
Fargo Capital Finance, LLC, in its capacity as Co-Documentation Agent, or on any
of Citigroup Global Markets Inc., Barclays Bank PLC, Morgan Stanley Senior
Funding, Inc., GE Capital Markets, Inc. and Wells Fargo Capital Finance, LLC, in
its capacity as a Second Amendment and Restatement Lead Arranger and Bookrunner,
any duty or responsibility whatsoever.

ARTICLE 10

MISCELLANEOUS

Section 10.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 680 South Fourth Street, Louisville, KY 40202,
Attention of the Chief Financial Officer, Treasurer and General Counsel
(Telecopy Nos. (502) 596-4141 and (502) 596-4170 and (502) 596-4715);

(ii) if to the Agent (including in its capacity as a Lender), to (a) Primary
Operations Contact at 500 Stanton Christiana Road Ops 2 Floor 3 Newark, DE
19713, Attention of Rea Seth (Telephone No. (302) 634-1867; Telecopy No.
(302) 634-1417; Email: rea.n.seth@jpmorgan.com), (b) Secondary Operations
Contact at 500 Stanton Christiana Road Ops 2 Floor 3 Newark, DE 19713, Attention
of Brittany Tidwell (Telephone No. (302) 634-2225; Telecopy No. (302) 634-1417;
Email: brittany.m.tidwell@jpmorgan.com) and (c) with a copy to JPMorgan Chase
Bank, N.A. – Client Credit Management, 383 Madison Avenue – 24th Floor, New
York, NY 10179, Attention of Dawn Lee Lum (Telephone No. (212) 270-2472;
Telecopy No. (212) 270-3279; Email: DAWN.LEELUM@jpmorgan.com and
ib.cbc@jpmorgan.com); and

 

-103-



--------------------------------------------------------------------------------

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Agent; provided that the foregoing shall not apply to notices pursuant to
Article 2 unless otherwise agreed by the Agent and the applicable Lender. The
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 10.02. Waivers; Amendments.

(a) No failure or delay by the Agent, the Issuing Lender or any Lender in
exercising any right or power hereunder or under any other Financing Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Agent,
the Issuing Lender and the Lenders under the Financing Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Financing Document or consent to any departure
by the Borrower or any Restricted Subsidiary therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Agent, any
Lender or the Issuing Lender may have had notice or knowledge of such Default at
the time.

(b) No Financing Document or provision thereof may be waived, amended or
modified except, in the case of this Agreement, by an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or, in the case of
any other Financing Document, by an agreement or agreements in writing entered
into by the parties thereto with the consent of the Required Lenders; provided
that no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender;

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby;

(iv) release all or substantially all of the Collateral from the Security
Interests or release all or substantially all of the Restricted Subsidiaries
from their obligations under the Subsidiary Guarantees (except in each case as
expressly provided in the Financing Documents as in effect on the Second
Amendment and Restatement Date) without the written consent of each Lender;

 

-104-



--------------------------------------------------------------------------------

(v) change the definition of “Borrowing Base” or the component definitions
thereof which result in increased borrowing availability or advance rates
without the written consent of the Supermajority Lenders;

(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or “Supermajority Lenders” or any other provision of any Financing
Document specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder without the written consent of each Lender;

(vii) change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender; or

(viii) subordinate the Obligations in right of payment to any other obligation,
without the written consent of each Lender.

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Agent, the Swingline Lender or the Issuing Lender
without the prior written consent of the Agent, the Swingline Lender or the
Issuing Lender, as the case may be.

Notwithstanding anything to the contrary in this Section 10.02, the Borrower and
the Agent may, without the input or consent of the other Lenders, (i) effect
such amendments to this Agreement and the other Financing Documents as may be
necessary or appropriate in the opinion of the Agent to effect the provisions of
Section 2.20 (it being understood that no such amendments shall amend the
provisions of Section 2.20) and (ii) enter into any amendment of any Financing
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Lender Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Lender Parties, in any property or so
that the security interests therein comply with Applicable Law.

Section 10.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out of pocket expenses incurred by
the Agent, the Amendment and Restatement Lead Arranger and Bookrunner, the
Second Amendment and Restatement Lead Arrangers and Bookrunners, the
Co-Syndication Agents and their respective Affiliates, including the reasonable
fees, charges and disbursements of counsel for the Agent, the Amendment and
Restatement Lead Arranger and Bookrunner, Second Amendment and Restatement Lead
Arrangers and Bookrunners, and the Co-Syndication Agents, in connection with the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of this Agreement and the other Financing
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, (iii) the fees and
out-of pocket expenses of the Agent’s initial and ongoing borrowing base and
collateral examinations and periodic field examinations, and the monthly and
other monitoring of assets performed by the Agent, subject to any limits on such
fees and expenses set forth in this Agreement and (iv) all reasonable
out-of-pocket expenses incurred by the Agent, the Issuing Lender or any Lender,
including the fees,

 

-105-



--------------------------------------------------------------------------------

charges and disbursements of any counsel for the Agent, the Issuing Lender or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Financing Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) The Borrower shall indemnify the Agent, the Amendment and Restatement Lead
Arranger and Bookrunner, the Second Amendment and Restatement Lead Arrangers and
Bookrunners, the Co-Syndication Agents, the Issuing Lender and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee (all such
amounts, “Losses”), incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Financing Document or any agreement or instrument contemplated thereby, the
performance by the parties to the Financing Documents of their respective
obligations thereunder or the consummation of the Transactions, the Second
Amendment and Restatement Transactions or, in each case, any other transactions
contemplated thereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release or threat of Release
of Hazardous Materials on, at, under or from any property owned, leased or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto and
regardless of whether any such claim, litigation, investigation or proceeding is
brought by the Borrower or any other Person; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction in a final and nonappealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Indemnitee.
Notwithstanding anything to the contrary in this Section 10.03(b), the Borrower
shall have no obligation to indemnify an Indemnitee against (or to hold an
Indemnitee harmless from) any and all Losses incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of the third to
last paragraph in Article IX.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Agent, the Swingline Lender, the Amendment and Restatement Lead
Arranger and Bookrunner, the Second Amendment and Restatement Lead Arrangers and
Bookrunners, the Co-Syndication Agents or the Issuing Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the Agent,
the Swingline Lender, the Amendment and Restatement Lead Arranger and
Bookrunner, the Second Amendment and Restatement Lead Arrangers and Bookrunners,
the Co-Syndication Agents or the Issuing Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent, the Swingline Lender, the Amendment and Restatement Lead
Arranger and Bookrunner, the Second Amendment and Restatement Lead Arrangers and
Bookrunners, Co-Syndication Agent or the Issuing Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
Second Amendment and Restatement Transactions, any Loan or Letter of Credit or
the use of the proceeds thereof.

 

-106-



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable not later than five days
after written demand therefor.

Section 10.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent, the Issuing
Lender and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (which assignees shall be financial
institutions in the business of making regular extensions of credit, it being
understood that neither the Borrower (or any of its Affiliates) nor any natural
Person shall be a Lender) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(1) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(2) the Agent, provided that no consent of the Agent shall be required for an
assignment of any Commitment to an assignee that is a Lender immediately prior
to giving effect to such assignment, an Affiliate of such a Lender or an
Approved Fund;

(3) the Swingline Lender; and

(4) the Issuing Lender.

(ii) Assignments shall be subject to the following additional conditions:

(1) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
any Class of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Agent) shall not be less than $5,000,000, and, immediately
after giving effect to such assignment, the assigning Lender shall have
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Agent) Commitments and Loans aggregating at least
$5,000,000, in each case unless each of the Borrower and the Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

-107-



--------------------------------------------------------------------------------

(2) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(3) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500;

(4) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more “credit contacts” to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and Applicable Laws, including federal and state securities laws; and

(5) (A) promptly prior to the effectiveness of such assignment, the assigning
Lender shall have requested and received the most recent Disqualified
Institutions List from the Administrative Agent and (B) no assignments shall be
made to Defaulting Lenders, Disqualified Institutions (as set forth on the most
recent update to the Disqualified Institutions List delivered to the assigning
Lender) or natural persons.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16, and 10.03). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount (and related interest
amounts) of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive (absent manifest error), and the Borrower, the Agent, the
Issuing Lender and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Lender (with respect to such
Lender’s own interest only), the Issuing Lender and the Swingline Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

-108-



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Agent, the
Swingline Lender or the Issuing Lender, sell participations to one or more banks
or other entities (a “Participant”) (it being understood that neither the
Borrower (or any of its Affiliates) nor any natural Person shall be a
Participant) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) the Borrower, the
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) (x) promptly prior to the sale of any
Participation, such Lender shall have requested and received the most recent
Disqualified Institutions List from the Administrative Agent and (y) no Lender
may sell a Participation to a Disqualified Institution (as set forth on the most
recent update to the Disqualified Institutions List delivered to such
participating Lender). Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce the Financing Documents and to approve any amendment,
modification or waiver of any provision of the Financing Documents; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that (1) increases the
Commitments participated to such Participant, (2) reduces the amount of
principal, interest or fees participated or payable to such Participant,
(3) extends the Maturity Date or the due date of any amortization, interest or
fee payment payable to such Participant, (4) releases the Guarantees of the
Obligations of all or substantially of the Subsidiary Guarantors or all or
substantially all of the Collateral or (5) changes the voting rights granted to
such Participant pursuant to this Section 10.04(c). Subject to paragraph (c)(ii)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations of such Sections and Section 2.18 and it being understood that the
documentation required under Section 2.16(e) shall be delivered solely to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.17(c) as though it were a Lender. Each Lender that sells
participations to a Participant, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a Register of all such
Participants. The entries in the participant register shall be conclusive
(absent manifest error), and the Borrower and the Lenders shall treat each
Person whose name is recorded in the participant register pursuant to the terms
hereof as a Participant for all purposes of this Agreement, notwithstanding
notice to the contrary. Notwithstanding the foregoing, each Credit Party and the
Lenders acknowledge and agree that the Administrative Agent shall not have any
responsibility to determine the compliance of any Lender with the requirements
of this Section 10.04(c)(i) (it being understood that each Lender shall be
responsible for ensuring its own compliance with the requirements of this
Section).

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent (not to be unreasonably withheld or delayed).

 

-109-



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a Security Interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a Security Interest; provided that no such pledge
or assignment of a Security Interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

No Indemnitee referred to above shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Financing Documents or
the transactions contemplated hereby or thereby, other than to the extent that
such damages are determined by a court of the competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnitee.

Section 10.05. Survival. All covenants, agreements, representations and
warranties made by the Credit Parties in the Financing Documents and in the
certificates or other instruments delivered in connection with or pursuant to
the Financing Documents shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the
Financing Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Agent, the Issuing Lender or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or unsatisfied or any Letter of Credit is outstanding and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.14,
2.15, 2.16 and 10.03 and Article 9 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

Section 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Financing Documents and any separate letter agreements with respect to fees
payable to the Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Subject
to the limitations contained in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement or any document or instrument delivered in connection herewith
by facsimile transmission or electronic “.pdf” file or similar electronic format
shall be effective as delivery of a manually executed counterpart of this
Agreement or such document or instrument, as the case may be.

Section 10.07. Severability. Any provision of any Financing Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

-110-



--------------------------------------------------------------------------------

Section 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be contingent or unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

Section 10.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan in the City of New York and of the
United States District Court of the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Financing Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Financing Document shall
affect any right that the Agent, the Issuing Lender or any Lender may otherwise
have to bring any action or proceeding relating to any Financing Document
against any Credit Party or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any Financing Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in any Financing
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

Section 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

-111-



--------------------------------------------------------------------------------

Section 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12. Confidentiality.

(a) Each of the Agent, the Issuing Lender, the Amendment and Restatement Lead
Arranger and Bookrunner, the Second Amendment and Restatement Lead Arrangers and
Bookrunners, the Co-Syndication Agents and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors and experts
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority (including self-regulatory authorities), (iii) to the extent required
by Applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to any
Financing Document or the enforcement of rights thereunder, (vi) subject to an
agreement containing provisions substantially the same as those of this Section,
to (A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (vii) with the consent
of the Borrower, (viii) to ratings agencies, (ix) for purposes of establishing a
“due diligence” defense or (x) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section or
(B) becomes available to the Agent, the Issuing Lender or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Agent, the Issuing Lender, the Amendment and Restatement
Lead Arranger and Bookrunner, the Second Amendment and Restatement Lead
Arrangers and Bookrunners, the Co-Syndication Agents or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the Closing Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything herein to the contrary, any
party hereto (and any employee, representative or other agent of thereof) may
disclose to any and all Persons, without limitation of any kind, the U.S.
federal income tax treatment and the U.S. federal income tax structure of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to it relating to such tax
treatment and tax structure. However, no disclosure of any information relating
to such tax treatment or tax structure may be made to the extent nondisclosure
is reasonably necessary in order to comply with applicable securities laws.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

-112-



--------------------------------------------------------------------------------

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE CREDIT PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

Section 10.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”) hereby notifies the Borrower and the Subsidiary
Guarantors that pursuant to the requirements of the Act, it is required to
obtain, verify and record information that identifies the Borrower and the
Subsidiary Guarantors, which information includes the name and address of the
Borrower and the Subsidiary Guarantors and other information that will allow
such Lender to identify the Borrower and the Subsidiary Guarantors in accordance
with the Act.

Section 10.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 10.15. Margin Stock. Each Lender represents to the Agent and each other
Lender that it in good faith is not relying upon any Margin Stock as collateral
in the extension or maintenance of the credit provided for in this Agreement.

Section 10.16. Application of Proceeds under Mortgages. Notwithstanding anything
to the contrary in Section 5.06 of any Mortgage, the proceeds of any sale of, or
other disposition of, all or any part of the mortgaged or trust property
described in such Mortgage shall be applied as follows: first, as provided in
clause “first” in Section 5.06(a) of such Mortgage, and second, as provided in
clauses “second,” “third” and “fourth” of Section 20 of the Security Agreement.

Section 10.17. Term Loan Intercreditor Agreement. Each Lender and Issuing Lender
hereunder (on behalf of itself and its Affiliates): (a) consents to the
subordination of Liens provided for in the Term Loan Intercreditor Agreement,
(b) agrees that it will be bound by and will take no actions contrary to the
provisions of the Term Loan Intercreditor Agreement and (c) authorizes and
instructs the Agent to enter into the Term Loan Intercreditor Agreement as the
ABL Collateral Agent (as defined in the Term Loan Intercreditor Agreement) and
ABL Administrative Agent (as defined in the Term Loan Intercreditor Agreement),
on behalf of such Lender and Issuing Lender. The foregoing provisions are
intended as an inducement to the Term Claimholders (as defined in the Term Loan
Intercreditor Agreement) to enter into the arrangements contemplated by the Term
Loan Collateral Documents (as defined in the Term Loan Intercreditor Agreement)
and the Term Claimholders are intended third party beneficiaries of such
provisions and the provisions of the Term Loan Intercreditor Agreement.

[Signature Pages Intentionally Omitted]

 

-113-